Exhibit 10.9
Mondrian Hotel
DOCUMENT PREPARED BY AND
UPON RECORDATION, RETURN TO:
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attention: David J. Weinberger, Esq.
SPACE ABOVE LINE FOR RECORDER’S USE ONLY
A.P.N. 5555-002-147

MONDRIAN HOLDINGS LLC,
as Borrower
to
FIRST AMERICAN TITLE INSURANCE COMPANY,
as Trustee for the benefit of
WACHOVIA BANK, NATIONAL ASSOCIATION,

as Lender
DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND FIXTURE FILING
Dated: October 6, 2006

Property Location:   The Mondrian Hotel
8440 Sunset Boulevard
Los Angeles, California 90069
(Los Angeles County)

THIS DOCUMENT SECURES A NOTE WHICH MAY CONTAIN PROVISIONS FOR ADJUSTMENTS IN THE
INTEREST RATE AND PAYMENT AMOUNTS AND/OR A BALLOON PAYMENT.
THE PERSONAL PROPERTY IN WHICH BENEFICIARY HAS A SECURITY INTEREST INCLUDES
GOODS WHICH ARE OR SHALL BECOME FIXTURES ON THE PREMISES. THIS DEED OF TRUST
SHALL CONSTITUTE A “FIXTURE FILING” FOR THE PURPOSES OF THE UNIFORM COMMERCIAL
CODE. THIS FILING IS TO BE RECORDED IN THE REAL ESTATE RECORDS OF THE
APPROPRIATE COUNTY IN WHICH THE PREMISES ARE LOCATED.

 

 



--------------------------------------------------------------------------------



 



THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING
(the “Security Instrument”) is made as of the 6th day of October, 2006, by
MONDRIAN HOLDINGS LLC, having its chief executive office c/o Morgans Group LLC,
475 Tenth Avenue, New York, New York 10018 (hereinafter referred to as
“Borrower”), to FIRST AMERICAN TITLE INSURANCE COMPANY, a corporation organized
and existing under the laws of the state of California, having an address at 520
North Central Avenue, Glendale, California 91203 (hereinafter referred to as
“Trustee” for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, having an
address at Wachovia Bank, National Association, Commercial Real Estate Services,
8739 Research Drive URP 4, NC 1075, Charlotte, North Carolina 28262 (hereinafter
referred to as “Lender”).
W I T N E S S E T H:
WHEREAS, Lender has authorized a loan (hereinafter referred to as the “Loan”) to
Borrower in the maximum principal sum of ONE HUNDRED TWENTY MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($120,500,000.00) (hereinafter referred to as the
“Loan Amount”), which Loan is evidenced by that certain promissory note, dated
the date hereof, in the amount of $60,250,000 (“Note A-1”) and that certain
promissory note, dated the date hereof, in the amount of $60,250,000 (“Note
A-2”; and together with any supplements, amendments, modifications or extensions
thereof, hereinafter collectively referred to as the “Note”) made by Borrower,
as maker, to Lender, as payee;
WHEREAS, in consideration of the Loan, Borrower has agreed to make payments in
amounts sufficient to pay and redeem, and provide for the payment and redemption
of the principal of, premium, if any, and interest on the Note when due;
WHEREAS, Borrower desires by this Security Instrument to provide for, among
other things, the issuance of the Note and for the deposit, deed and pledge by
Borrower with, and the creation of a security interest in favor of, Lender, as
security for Borrower’s obligations to Lender from time to time pursuant to the
Note and the other Loan Documents;
WHEREAS, Borrower and Lender intend these recitals to be a material part of this
Security Instrument; and
WHEREAS, all things necessary to make this Security Instrument the valid and
legally binding obligation of Borrower in accordance with its terms, for the
uses and purposes herein set forth, have been done and performed.
NOW THEREFORE, in consideration of the foregoing recitals and to secure the
payment of the principal of, prepayment premium (if any) and interest on the
Note and all other obligations, liabilities or sums due or to become due under
this Security Instrument, the Payment Guaranty, the Note or any other Loan
Document, including, without limitation, interest on said obligations,
liabilities or sums (said principal, premium, interest and other sums being
hereinafter referred to as the “Debt”), Borrower has executed and delivered this
Security Instrument; and Borrower has irrevocably granted, and by these presents
and by the execution and delivery hereof does hereby irrevocably grant, bargain,
sell, alien, demise, release, convey, assign, transfer, deed, hypothecate,
pledge, set over, warrant, mortgage and confirm to Trustee, forever in trust
WITH POWER OF SALE, all right, title and interest of Borrower, whether now owned
or hereafter acquired, in and to all of the following property, rights,
interests and estates:
(a) the plot(s), piece(s) or parcel(s) of real property described in Exhibit A
attached hereto and made a part hereof (individually and collectively,
hereinafter referred to as the “Premises”);

 

 



--------------------------------------------------------------------------------



 



(b) (i) all buildings, foundations, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or nature now or hereafter located on the Premises (hereinafter
collectively referred to as the “Improvements”); and (ii) to the extent
permitted by law, the name or names, if any, as may now or hereafter be used for
any of the Improvements, and the goodwill associated therewith;
(c) all easements, servitudes, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, ditches, ditch rights, reservoirs and reservoir rights, air rights and
development rights, lateral support, drainage, gas, oil and mineral rights,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
belonging, relating or pertaining to the Premises or the Improvements and the
reversion and reversions, remainder and remainders, whether existing or
hereafter acquired, and all land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining the Premises to the center line
thereof and any and all sidewalks, drives, curbs, passageways, streets, spaces
and alleys adjacent to or used in connection with the Premises and/or
Improvements and all the estates, rights, titles, interests, property,
possession, claim and demand whatsoever, both in law and in equity, of Borrower
of, in and to the Premises and Improvements and every part and parcel thereof,
with the appurtenances thereto;
(d) all machinery, equipment, systems, fittings, apparatus, appliances,
furniture, furnishings, tools, fixtures, Inventory (as hereinafter defined) and
articles of personal property and accessions thereof and renewals, replacements
thereof and substitutions therefor (including, but not limited to, all plumbing,
lighting and elevator fixtures, office furniture, beds, bureaus, chiffonniers,
chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting,
drapes, draperies, curtains, shades, venetian blinds, wall coverings, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, theft prevention equipment, cooling and air-conditioning systems,
elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, call systems,

 

2



--------------------------------------------------------------------------------



 



brackets, signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers,
shelving, spotlighting equipment, dishwashers, garbage disposals, washers and
dryers), other customary hotel equipment and other property of every kind and
nature whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon, or in, and used in connection with the
Premises or the Improvements, or appurtenant thereto, and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now or hereafter located upon,
or in, and used in connection with the Premises or the Improvements or
appurtenant thereto, (hereinafter, all of the foregoing items described in this
paragraph (d) are collectively called the “Equipment”), all of which, and any
replacements, modifications, alterations and additions thereto, to the extent
permitted by applicable law, shall be deemed to constitute fixtures (the
“Fixtures”), and are part of the real estate and security for the payment of the
Debt and the performance of Borrower’s obligations. To the extent any portion of
the Equipment is not real property or fixtures under applicable law, it shall be
deemed to be personal property, and this Security Instrument shall constitute a
security agreement creating a security interest therein in favor of Lender under
the UCC;
(e) all awards or payments, including interest thereon, which may hereafter be
made with respect to the Premises, the Improvements, the Fixtures, or the
Equipment, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of said right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises, the Improvements or the Equipment or
refunds with respect to the payment of property taxes and assessments, and all
other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;
(f) all leases, tenancies, franchises, licenses and permits, Property Agreements
and other agreements affecting the use, enjoyment or occupancy of the Premises,
the Improvements, the Fixtures, or the Equipment or any portion thereof now or
hereafter entered into, whether before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code and all reciprocal
easement agreements, license agreements and other agreements with Pad Owners
(hereinafter collectively referred to as the “Leases”), together with all
receivables, revenues, rentals, credit card receipts, receipts and all payments
received which relate to the rental, lease, franchise and use of space at the
Premises or which relate to the Food and Beverage Lessee/Operators (it being
acknowledged by Lender that the security interest granted hereunder in
receivables, revenues, rentals, credit card receipts, receipts and all payments
received which relate to the Food and Beverage Lessee/Operators shall not attach
to interests of third-party joint venture partners of Borrower which are not
Affiliates of Borrower) and rental and use of guest rooms or meeting rooms or
banquet rooms or recreational facilities or bars, beverage or food sales,
vending machines, mini-bars, room service, telephone, video and television
systems, electronic mail, internet connections, guest laundry, bars, the
provision or sale of other goods and services, and all other payments received
from guests

 

3



--------------------------------------------------------------------------------



 



or visitors of the Premises, and other items of revenue, receipts or income as
identified in the Uniform System of Accounts (as hereinafter defined), all cash
or security deposits, lease termination payments, advance rentals and payments
of similar nature and guarantees or other security held by, or issued in favor
of, Borrower in connection therewith to the extent of Borrower’s right or
interest therein and all remainders, reversions and other rights and estates
appurtenant thereto, and all base, fixed, percentage or additional rents, and
other rents, oil and gas or other mineral royalties, and bonuses, issues,
profits and rebates and refunds or other payments made by any Governmental
Authority from or relating to the Premises, the Improvements, the Fixtures or
the Equipment plus all rents, common area charges and other payments now
existing or hereafter arising, whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (the “Rents”) and all proceeds from the sale or other disposition of the
Leases and the right to receive and apply the Rents to the payment of the Debt;
(g) all proceeds of and any unearned premiums on any insurance policies covering
the Premises, the Improvements, the Fixtures, the Rents or the Equipment,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements, the Fixtures or the Equipment and all refunds or
rebates of Impositions, and interest paid or payable with respect thereto;
(h) all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with Lender, or its assigns, in connection herewith,
including, without limitation, the Security Deposit Account (to the extent
permitted by law), the Engineering Escrow Account, the Central Account, the
Sub-Accounts and the Escrow Accounts and all monies and investments deposited or
to be deposited in such accounts;
(i) all accounts receivable, contract rights, franchises, interests, estate or
other claims, both at law and in equity, now existing or hereafter arising, and
relating to the Premises, the Improvements, the Fixtures or the Equipment, not
included in Rents;
(j) all now existing or hereafter arising claims against any Person with respect
to any damage to the Premises, the Improvements, the Fixtures or the Equipment,
including, without limitation, damage arising from any defect in or with respect
to the design or construction of the Improvements, the Fixtures or the Equipment
and any damage resulting therefrom;
(k) all deposits or other security or advance payments, including rental
payments now or hereafter made by or on behalf of Borrower to others, with
respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;
(l) all intangible property now or hereafter relating to the Premises, the
Improvements, the Fixtures or the Equipment or its operation, including, without
limitation, software, letter of credit rights, trade names, trademarks
(including, without limitation, any licenses of or agreements to license trade
names or trademarks now or hereafter entered into by Borrower), logos, building
names and goodwill;

 

4



--------------------------------------------------------------------------------



 



(m) all now existing or hereafter arising advertising material, guaranties,
warranties, building permits, other permits, licenses, plans and specifications,
shop and working drawings, soil tests, appraisals and other documents, materials
and/or personal property of any kind now or hereafter existing in or relating to
the Premises, the Improvements, the Fixtures, and the Equipment;
(n) all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;
(o) the right, in the name of and on behalf of Borrower, to appear in and defend
any now existing or hereafter arising action or proceeding brought with respect
to the Premises, the Improvements, the Fixtures or the Equipment and to commence
any action or proceeding to protect the interest of Lender in the Premises, the
Improvements, the Fixtures or the Equipment;
(p) all accounts, chattel paper, deposit accounts, fixtures, general
intangibles, goods, instruments and securities accounts (each as defined in the
Uniform Commercial Code as in effect from time to time in the State of
California in which the Premises is located (the “UCC Collateral”); and
(q) all proceeds, products, substitutions and accessions (including claims and
demands therefor) of each of the foregoing.
AND FURTHER, in consideration of the foregoing recitals and to secure the Debt
as aforesaid, Borrower by these presents and by the execution and delivery
hereof does hereby irrevocably grant, bargain, sell, alien, demise, release,
convey, assign, transfer, deed, hypothecate, pledge, set over, warrant, mortgage
and confirm to Lender, forever, all right, title and interest of Borrower,
whether now owned or hereafter acquired, in and to the Equipment, the Fixtures,
the UCC Collateral and all other personal property described above. To the
extent any portion of the Equipment is not real property or fixtures under
applicable law, it shall be deemed to be personal property, and this Security
Instrument shall constitute a security agreement creating a security interest
therein in favor of Lender under the UCC.
All of the foregoing items (a) through (p), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
“Property”.
TO HAVE AND TO HOLD the above granted and described Property unto Trustee, in
trust, for the proper use and benefit of Lender, and the successors and assigns
of Lender in fee simple, forever.
PROVIDED, ALWAYS, and these presents are upon this express condition, if
Borrower shall well and truly pay and discharge the Debt and perform and observe
the terms, covenants and conditions set forth in the Loan Documents, then these
presents and the estate hereby granted shall cease and be void.

 

5



--------------------------------------------------------------------------------



 



AND Borrower covenants with and warrants to Lender that:
ARTICLE I: DEFINITIONS
Section 1.01. Certain Definitions.
For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:
(i) the capitalized terms defined in this Section have the meanings assigned to
them in this Section, and include the plural as well as the singular;
(ii) all accounting terms not otherwise defined herein shall be construed in
accordance with GAAP; and
(iii) the words “herein”, “hereof”, and “hereunder” and other words of similar
import refer to this Security Instrument as a whole and not to any particular
Section or other subdivision.
“ACH” shall have the meaning set forth in Section 5.01 hereof.
“ACM” shall have the meaning set forth in Section 16.03 hereof.
“Adjusted Net Cash Flow” shall mean, as of any date of calculation, the Net
Operating Income over the twelve (12)-month period preceding the date of
calculation adjusted to reflect (a) an annual replacement reserve for furniture,
fixtures and equipment of 4% of gross revenues during such preceding twelve
(12) month period and (b) scheduled increases in real estate taxes over the
subsequent twelve (12) month period resulting from, among other things,
increases in tax rates or the assessed value of the Property and/or the
expiration of any applicable tax abatements. The Adjusted Net Cash Flow shall be
calculated by Borrower and shall be subject to the reasonable review and
approval of Lender.
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
“Annual Budget” shall mean an annual budget submitted by Borrower to Lender in
accordance with the terms of Section 2.09 hereof.
“Appraisal” shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan as set forth in the Receipt and Closing Certificate delivered to Lender by
Borrower on the Closing Date.
“Appraiser” shall mean the Person who prepared the Appraisal.

 

6



--------------------------------------------------------------------------------



 



“Approved Annual Budget” shall mean each Annual Budget approved by Lender in
accordance with the terms hereof.
“Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by entities having a senior
executive with at least five (5) years’ experience in the management of full
service luxury or full service upscale hotel properties which manage not less
than five (5) full service luxury or full service upscale hotel properties
having 2,000 hotel rooms in the aggregate, including, without limitation,
certain full service luxury or full service upscale hotel properties which
contain more than 250 hotel rooms.
“Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.
“Assignment” shall mean the Assignment of Leases and Rents and Security Deposits
of even date herewith relating to the Property given by Borrower to Lender, as
the same may be modified, amended or supplemented from time to time.
“Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.
“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time to
time.
“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property: (a) Impositions and (b) insurance premiums.
“Basic Carrying Costs Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.06 hereof.
“Basic Carrying Costs Monthly Installment” shall mean Lender’s estimate of
one-twelfth (1/12th) of the annual amount for Basic Carrying Costs or with
respect to insurance premiums financed in accordance with the terms of this
Security Instrument an amount equal to the next installment of the insurance
premiums then due. “Basic Carrying Costs Monthly Installment” shall also
include, if required by Lender, a sum of money which, together with such monthly
installments, will be sufficient to make the payment of each such Basic Carrying
Cost at least thirty (30) days prior to the date initially due. Should such
Basic Carrying Costs not be ascertainable at the time any monthly deposit is
required to be made, the Basic Carrying Costs Monthly Installment shall be
determined by Lender in its reasonable discretion on the basis of the aggregate
Basic Carrying Costs for the prior Fiscal Year or month or the prior payment
period for such cost. As soon as the Basic Carrying Costs are fixed for the then
current Fiscal Year, month or period, the next ensuing Basic Carrying Costs
Monthly Installment shall be adjusted to reflect any deficiency or surplus in
prior monthly payments. If at any time during the term of the Loan Lender
determines that there will be insufficient funds in the Basic Carrying Costs
Escrow Account to make payments when they become due and payable, Lender shall
have the right to adjust the Basic Carrying Costs Monthly Installment such that
there will be sufficient funds to make such payments.

 

7



--------------------------------------------------------------------------------



 



“Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 into which the Basic Carrying Costs
Monthly Installments shall be deposited.
“Borrower” shall mean Borrower named herein and any successor to the obligations
of Borrower.
“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
or the State of North Carolina are authorized or obligated by law or executive
order to be closed, or at any time during which the Loan is an asset of a
Securitization, the cities, states and/or commonwealths used in the comparable
definition of “Business Day” in the Securitization documents.
“Capital Expenditures” shall mean for any period, the amount expended for items
capitalized under GAAP including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements.
“Cash Expenses” shall mean for any period, the operating expenses for the
Property as set forth in an Approved Annual Budget to the extent that such
expenses are actually incurred by Borrower minus payments into the Basic
Carrying Costs Sub-Account, the Debt Service Payment Sub-Account, the SAOT
Sub-Account and the Recurring Replacement Reserve Sub-Account.
“Central Account” shall mean an Eligible Account, maintained at the Bank, in the
name of Lender or its successors or assigns (as secured party).
“Closing Date” shall mean the date of the Note.
“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations promulgated thereunder.
“Condemnation Proceeds” shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.
“Contest” shall have the meaning set forth in Section 18.32 hereof.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.
“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise. The definition is to
be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”
“Counterparty” shall have the meaning set forth in Section 5.10 hereof.

 

8



--------------------------------------------------------------------------------



 



“CPI” shall mean “The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers)” issued by the Bureau of Labor
Statistics of the United States Department of Labor (the “Bureau”). If the CPI
ceases to use the 1982-84 average equaling 100 as the basis of calculation, or
if a change is made in the term, components or number of items contained in said
index, or if the index is altered, modified, converted or revised in any other
way, then the index shall be adjusted to the figure that would have been arrived
at had the change in the manner of computing the index in effect at the date of
this Security Instrument not been made. If at any time during the term of this
Security Instrument the CPI shall no longer be published by the Bureau, then any
comparable index issued by the Bureau or similar agency of the United States
issuing similar indices shall be used in lieu of the CPI.
“Credit Card Company” shall have the meaning set forth in Section 5.01 hereof.
“Credit Card Payment Direction Letter” shall have the meaning set forth in
Section 5.01 hereof.
“Curtailment Reserve Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.11 hereof into which sums shall be deposited during an O&M
Operative Period.
“Curtailment Reserve Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof.
“Debt” shall have the meaning set forth in the Recitals hereto.
“Debt Service” shall mean the amount of interest and principal payments due and
payable in accordance with the Note during an applicable period.
“Debt Service Coverage” shall mean the quotient obtained by dividing Adjusted
Net Cash Flow by the sum of the (a) aggregate payments of interest, principal
and all other sums due for such specified period under the Note (determined as
of the date the calculation of Debt Service Coverage is required or requested
hereunder) and (b) aggregate payments of interest, principal and all other sums
due for such specified period pursuant to the terms of subordinate or mezzanine
financing, if any, then affecting or related to the Property or, if Debt Service
Coverage is being calculated in connection with a request for consent to any
subordinate or mezzanine financing, then proposed. In determining Debt Service
Coverage, the applicable interest rate for the Loan and for any floating rate
loan referred to in clause (b) above, if any, shall be the LIBOR Margin, with
respect to the Loan, and the applicable margin over the applicable index, with
respect to any other loan referred to in clause (b) above, plus, in each case,
7.0% with respect to the Loan, and the applicable strike price set forth in any
rate cap or similar agreement applicable to any other loan referred to in clause
(b) above with respect to such loan.
“Debt Service Payment Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required Debt
Service Payment shall be deposited.

 

9



--------------------------------------------------------------------------------



 



“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.
“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) five percent (5%) above the interest rate set forth in the Note.
“Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on
(a) the Principal Amount and (b) any accrued but unpaid interest, if the Default
Rate was not applicable.
“Development Laws” shall mean all applicable subdivision, zoning, environmental
protection, wetlands protection, or land use laws or ordinances, and any and all
applicable rules and regulations of any Governmental Authority promulgated
thereunder or related thereto.
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, in
each case in preliminary or final form, used to offer securities in connection
with a Securitization.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its highest rating category at all times
(or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its highest rating
category at all times or (b) a segregated trust account or accounts maintained
with a federal or state chartered depository institution or trust company acting
in its fiduciary capacity which, in the case of a state chartered depository
institution is subject to regulations substantially similar to 12 C.F.R. §
9.10(b), having in either case a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal and state
authority, or otherwise acceptable (as evidenced by a written confirmation from
each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents. Eligible
Accounts may bear interest. The title of each Eligible Account shall indicate
that the funds held therein are held in trust for the uses and purposes set
forth herein.

 

10



--------------------------------------------------------------------------------



 



“Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.
“Engineering Escrow Account” shall mean an Escrow Account established and
maintained pursuant to Section 5.12 hereof relating to payments for any Required
Engineering Work.
“Environmental Problem” shall mean any of the following:
(a) the presence of any Hazardous Material on, in, under, or above all or any
portion of the Property;
(b) the release or threatened release of any Hazardous Material from or onto the
Property;
(c) the violation or threatened violation of any Environmental Statute with
respect to the Property; or
(d) the failure to obtain or to abide by the terms or conditions of any permit
or approval required under any Environmental Statute with respect to the
Property.
A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.
“Environmental Report” shall mean the environmental audit report for the
Property and any supplements or updates thereto, previously delivered to Lender
in connection with the Loan.
“Environmental Statute” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Borrower or the Property including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or condition of any permit, license or other authorization
binding on Borrower relating to (a) the protection of the environment, the
safety and health of persons (including employees) or the public welfare from
actual or potential exposure (or effects of exposure) to any actual or potential
release, discharge, disposal or emission (whether past or present) of any
Hazardous Materials or (b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Toxic Substances Control Act of
1976, 15 U.S.C. §2601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the Clean Air Act of 1966,
as amended, 42 U.S.C. §7401 et seq., the National Environmental Policy Act of
1975, 42 U.S.C. §4321, the Rivers and Harbors Act of 1899, 33 U.S.C. §401 et
seq., the Endangered Species Act of 1973, as amended, 16 U.S.C. §1531 et seq.,
the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651 et
seq., and the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §300(f) et
seq., and all rules, regulations and guidance documents promulgated or published
thereunder.

 

11



--------------------------------------------------------------------------------



 



“Equipment” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Security
Instrument and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code of which
Borrower or Guarantor is a member.
“Escrow Account” shall mean each of the Engineering Escrow Account, the Basic
Carrying Costs Escrow Account, the SAOT Escrow Account, the Recurring
Replacement Reserve Escrow Account, the Operation and Maintenance Expense Escrow
Account and the Curtailment Reserve Escrow Account, each of which shall be an
Eligible Account or book entry sub-account of an Eligible Account.
“Event of Default” shall have the meaning set forth in Section 13.01 hereof.
“Extraordinary Expense” shall mean (a) a material extraordinary operating
expense or capital expense not set forth in the Approved Annual Budget or
allotted for in the Recurring Replacement Reserve Sub-Account and (b) the excess
of Operating Expenses over those set forth in the Approved Annual Budget for
Interest Accrual Periods prior to the Interest Accrual Period in which such
determination is being made resulting from revenues which have increased over
those set forth in the Approved Annual Budget for which, with respect to items
set forth in this clause (b) no Lender approval is required.
“First Interest Accrual Period” shall have the meaning set forth in the Note.
“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Borrower as Borrower may select from
time to time with the prior written consent of Lender, which consent shall not
be unreasonably withheld.

 

12



--------------------------------------------------------------------------------



 



“Fixtures” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
“Food and Beverage Lessee/Operators” shall have the meaning set forth on
Exhibit H attached hereto and made a part hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as of the date of the applicable financial report, consistently
applied.
“General Partner” shall mean, if Borrower or an SPE Pledgor is a partnership,
each general partner of Borrower or SPE Pledgor, as applicable, and, if Borrower
or an SPE Pledgor is a limited liability company, each managing member of
Borrower or SPE Pledgor and in each case, if applicable, each general partner or
managing member of such general partner or managing member. In the event that
Borrower, an SPE Pledgor or any General Partner is a single member limited
liability company, the term “General Partner” shall include such single member.
“Governmental Authority” shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.
“Guarantor” shall mean Morgans Group LLC, a Delaware limited liability company,
and each SPE Pledgor.
“Hazardous Material” shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants or related materials, asbestos or any material containing asbestos,
molds, spores and fungus which may pose a risk to human health or the
environment or any other substance or material as defined in or regulated by any
Environmental Statutes.
“Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, assessments (including, without limitation, all assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not commenced or completed within the term of
this Security Instrument), ground rents, condominium common charges, excises,
levies, fees (including, without limitation, license, permit, inspection,
authorization and similar fees), and all other governmental charges, in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character in respect of the Property and/or any Rent
(including all interest and penalties thereon), which at any time prior to,
during or in respect of the term hereof may be assessed or imposed on or in
respect of or be a lien upon (a) Borrower (including, without limitation, all
franchise, single business or other taxes imposed on Borrower for the privilege
of doing business in the jurisdiction in which the Property or any other
collateral delivered or pledged to Lender in connection with the Loan is
located) or Lender or (b) the Property or any part thereof or any Rents
therefrom or any estate, right, title or interest therein. Impositions shall not
include any taxes imposed on Lender’s income and franchise taxes imposed on
Lender by the law or regulation of any Governmental Authority.

 

13



--------------------------------------------------------------------------------



 



“Improvements” shall have the meaning set forth in granting clause (b) of this
Security Instrument.
“Indemnified Parties” shall have the meaning set forth in Section 12.01 hereof.
“Independent” shall mean, when used with respect to any Person, a Person who
(a) is in fact independent, (b) does not have any direct financial interest or
any material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above. Whenever it is herein provided that any
Independent Person’s opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same has read this
definition and is Independent within the meaning hereof.
“Independent Director” shall have the meaning set forth in Section 2.02(g)(xvi)
hereof.
“Initial Engineering Deposit” shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.
“Institutional Lender” shall mean any of the following Persons: (a) any bank,
savings and loan association, savings institution, trust company or national
banking association, acting for its own account or in a fiduciary capacity,
(b) any charitable foundation, (c) any insurance company or pension and/or
annuity company, (d) any fraternal benefit society, (e) any pension, retirement
or profit sharing trust or fund within the meaning of Title I of ERISA or for
which any bank, trust company, national banking association or investment
adviser registered under the Investment Advisers Act of 1940, as amended, is
acting as trustee or agent, (f) any investment company or business development
company, as defined in the Investment Company Act of 1940, as amended, (g) any
small business investment company licensed under the Small Business Investment
Act of 1958, as amended, (h) any broker or dealer registered under the
Securities Exchange Act of 1934, as amended, or any investment adviser
registered under the Investment Adviser Act of 1940, as amended, (i) any
government, any public employees’ pension or retirement system, or any other
government agency supervising the investment of public funds, or (j) any other
entity all of the equity owners of which are Institutional Lenders; provided
that each of said Persons shall have net assets in excess of $1,000,000,000 and
a net worth in excess of $500,000,000, be in the business of making commercial
mortgage loans, secured by properties of like type, size and value as the
Property and have a long term credit rating which is not less than “BBB-” (or
its equivalent) from each Rating Agency.
“Insurance Proceeds” shall mean all of the proceeds received under the insurance
policies required to be maintained by Borrower pursuant to Article III hereof.

 

14



--------------------------------------------------------------------------------



 



“Insurance Requirements” shall mean all terms of any insurance policy required
by this Security Instrument, all requirements of the issuer of any such policy,
and all regulations and then current standards applicable to or affecting the
Property or any use or condition thereof, which may, at any time, be recommended
by the Board of Fire Underwriters, if any, having jurisdiction over the
Property, or such other Person exercising similar functions.
“Interest Accrual Period” shall have the meaning set forth in the Note.
“Interest Rate” shall have the meaning set forth in the Note.
“Interest Shortfall” shall mean any shortfall in the amount of interest required
to be paid with respect to the Loan Amount on any Payment Date.
“Inventory” shall have the meaning as such term is defined in the Uniform
Commercial Code applicable in the State in which the Property is located,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise for sale,
fuel, mechanical supplies, stationery and other supplies and similar items, as
defined in the Uniform System of Accounts.
“Late Charge” shall have the meaning set forth in Section 13.09 hereof.
“Leases” shall have the meaning set forth in granting clause (f) of this
Security Instrument.
“Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organization or governing documents of such Person, and any
law, statute, order, ordinance, judgement, decree, injunction, treaty, rule or
regulation (including, without limitation, Environmental Statutes, Development
Laws and Use Requirements) or determination of an arbitrator or a court or other
Governmental Authority and all covenants, agreements, restrictions and
encumbrances contained in any instruments, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Lender” shall mean the Lender named herein and its successors or assigns.
“LIBOR Margin” shall have the meaning set forth in the Note.
“LIBOR Rate” shall have the meaning set forth in the Note.
“Loan” shall have the meaning set forth in the Recitals hereto.
“Loan Amount” shall have the meaning set forth in the Recitals hereto.
“Loan Documents” shall mean this Security Instrument, the Note, the Assignment,
and any and all other agreements, instruments, certificates or documents
executed and delivered by Borrower or any Affiliate of Borrower in connection
with the Loan, together with any supplements, amendments, modifications or
extensions thereof.

 

15



--------------------------------------------------------------------------------



 



“Loan Year” shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).
“Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.
“Major Contracts” shall mean all Space Leases in excess of 2,000 square feet,
and all Leases, consulting agreements, joint venture agreements or other
contracts between Borrower and a third party operator (including joint ventures
in which Borrower has an interest) relating to food and beverage operations at
the Property.
“Major Space Lease” shall mean any Space Lease of a tenant or Affiliate of such
tenant where such tenant or such Affiliate leases, in the aggregate, five
percent (5%) or more of the Total GLA.
“Management Agreement” shall have the meaning set forth in Section 7.02(e)
hereof.
“Manager” shall mean Morgans Hotel Group Management LLC, a Delaware limited
liability company or any other Person which manages the Property on behalf of
Borrower.
“Manager Certification” shall have the meaning set forth in Section 2.09(d)
hereof.
“Manager Control Notice” shall have the meaning set forth in Section 7.02(e)
hereof.
“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Property, (b) the business, profits, management,
operations or condition (financial or otherwise) of Borrower, (c) the
enforceability, validity, perfection or priority of the lien of any Loan
Document or (d) the ability of Borrower to perform any obligations under any
Loan Document.
“Maturity”, when used with respect to the Note, shall mean the Maturity Date set
forth in the Note or such other date pursuant to the Note on which the final
payment of principal, and premium, if any, on the Note becomes due and payable
as therein or herein provided, whether at Stated Maturity or by declaration of
acceleration, or otherwise.
“Maturity Date” shall mean the Maturity Date set forth in the Note, as the same
may be extended from time to time pursuant to the terms of the Note.
“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Borrower, Guarantor or any ERISA Affiliate.
“Net Capital Expenditures” shall mean for any period the amount by which Capital
Expenditures during such period exceed reimbursements for such items during such
period from the Engineering Escrow Account or any other Account established
pursuant to the Loan Documents.

 

16



--------------------------------------------------------------------------------



 



“Net Operating Income” shall mean in each Fiscal Year or portion thereof during
the term hereof, Operating Income less Operating Expenses.
“Net Proceeds” shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender’s nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and expenses, including, without limitation, all attorneys’ fees and
disbursements and any brokerage fees, if applicable, incurred by Lender in
connection with the exercise of such remedies, including the sale of such
Property after a foreclosure against the Property.
“Note” shall have the meaning set forth in the Recitals hereto.
“O&M Operative Period” shall mean the period of time commencing upon the
determination by Lender, which determination shall be made in Lender’s
reasonable discretion, that the Debt Service Coverage (tested quarterly except
during the continuance of an O&M Operative Period, in which event the Debt
Service Coverage shall be tested monthly and shall be calculated based upon
information contained in the reports furnished to Lender pursuant to
Section 2.09 hereof) is less than 1.05:1.00 and terminating on the Payment Date
next succeeding the date upon which Lender reasonably determines that the Debt
Service Coverage for two (2) consecutive calendar quarters is 1.05:1.00 or
greater.
“O&M Program” shall have the meaning set forth in Section 16.03 hereof.
“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by an authorized representative of
Borrower which states that the items set forth in such certificate are true,
accurate and complete in all respects.
“Operating Expenses” shall mean, in each Fiscal Year or portion thereof during
the term hereof, all expenses directly attributable to the operation, repair
and/or maintenance of the Property including, without limitation,
(a) Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees and four
percent (4%) of total revenues of the Property, and (d) costs attributable to
the operation, repair and maintenance of the systems for heating, ventilating
and air conditioning the Improvements and actually paid for by Borrower.
Operating Expenses shall not include interest, principal and premium, if any, or
any other amount due under the Note or otherwise in connection with the Debt,
income taxes, extraordinary capital improvement costs, any non-cash charge or
expense such as depreciation or amortization or any item of expense otherwise
includable in Operating Expenses which is paid directly by any tenant except
real estate taxes paid directly to any taxing authority by any tenant.

 

17



--------------------------------------------------------------------------------



 



“Operating Income” shall mean, in each Fiscal Year or portion thereof during the
term hereof, all revenue derived by Borrower arising from the Property
including, without limitation, room revenues, vending machines revenues,
beverage revenues, food revenues, Borrower’s pro rata share of net profits of
Food and Beverage Lessee/Operators, and packaging revenues, rental revenues
(whether denominated as basic rent, additional rent, escalation payments,
electrical payments or otherwise) and other fees and charges payable pursuant to
Leases or otherwise in connection with the Property, and business interruption,
rent or other similar insurance proceeds. Operating Income shall not include
(a) Insurance Proceeds (other than proceeds of rent, business interruption or
other similar insurance allocable to the applicable period) and Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period), or interest accrued on such Condemnation Proceeds,
(b) proceeds of any financing, (c) proceeds of any sale, exchange or transfer of
the Property or any part thereof or interest therein, (d) capital contributions
or loans to Borrower or an Affiliate of Borrower, (e) any item of income
otherwise includable in Operating Income but paid directly by any tenant to a
Person other than Borrower except for real estate taxes paid directly to any
taxing authority by any tenant, (f) any other material extraordinary,
non-recurring revenues which for the purposes hereof shall be deemed not to
include room revenues, (g) Rent paid by or on behalf of any lessee under a Space
Lease which is the subject of any proceeding or action relating to its
bankruptcy, reorganization or other arrangement pursuant to the Bankruptcy Code
or any similar federal or state law or which has been adjudicated a bankrupt or
insolvent unless such Space Lease has been affirmed by the trustee in such
proceeding or action, (h) Rent paid by or on behalf of any lessee under a Lease
the demised premises of which are not occupied either by such lessee or by a
sublessee thereof unless the lessee has a long-term unsecured debt rating of not
less than “A” (or its equivalent) from any Rating Agency; (i) Rent paid by or on
behalf of any lessee under a Lease in whole or partial consideration for the
termination of any Lease, or (j) sales tax rebates from any Governmental
Authority.
“Operation and Maintenance Expense Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.09 hereof relating to the payment of Operating
Expenses (exclusive of Basic Carrying Costs).
“Operation and Maintenance Expense Sub-Account” shall mean the Sub-Account of
the Central Account established pursuant to Section 5.02 hereof into which sums
allocated for the payment of Cash Expenses, Net Capital Expenditures and
approved Extraordinary Expenses shall be deposited.
“Pad Owners” shall mean any owner of any fee interest in property contiguous to
or surrounded by the Property who has entered into or is subject to a reciprocal
easement agreement or other agreement or agreements with Borrower either (a) in
connection with an existing or potential improvement on such property or
(b) relating to or affecting the Property.
“Payment Date” shall have the meaning set forth in the Note.
“Payment Guaranty” shall have the meaning set forth in the Recitals hereto.

 

18



--------------------------------------------------------------------------------



 



“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.
“Permitted Encumbrances” shall have the meaning set forth in Section 2.05(a)
hereof.
“Permitted Liens” shall mean:
(a) the liens created by the Loan Documents;
(b) liens, if any, for Impositions or other charges not yet due and payable and
not delinquent, or that are being contested in accordance with the terms of this
Security Instrument;
(c) liens which arise by operation of law (including statutory liens of
landlords), judgment liens and materialmen’s, mechanics’, carriers’, workmen’s
and repairmen’s liens and other similar liens securing obligations that are not
overdue for more than thirty (30) days (and if overdue by more than thirty
(30) days, that are being contested in good faith and as to which appropriate
reserves are being maintained) or that have been fully-bonded, paid or with
respect to which enforcement action has been stayed, all in accordance with the
terms of this Security Instrument;
(d) liens, pledges or deposits to secure obligations under workmen’s
compensation, unemployment insurance, social security laws or similar
legislation or to secure public or statutory obligations of Borrower;
(e) purchase money liens, including the lessor’s interest in respect of any
property subject to a capital lease, upon or in property acquired or held by
Borrower in the ordinary course of business to secure the purchase price of such
property or to secure indebtedness incurred solely for the purpose of financing
the acquisition of any such property to be subject to such liens, or liens
existing on any such property at the time of acquisition, or extensions,
renewals or replacements of any of the foregoing for the same or lesser amount;
provided, however, that no such lien shall extend to any property other than the
property being acquired, and no such extension, renewal or replacement shall
extend to or cover property not theretofore subject to the lien being extended,
renewed or replaced, all subject to the limitations set forth in Section 2.02(g)
of this Security Instrument;
(f) Permitted Encumbrances and such other title and survey exceptions as Lender
approves in writing in Lender’s discretion; and
(g) Space Leases existing as of the date hereof or hereafter entered into in
accordance with the terms hereof.
“Permitted Transferee” shall mean any of the following Persons:
(a) a pension fund, pension trust or pension account that immediately prior to
such transfer owns, directly or indirectly, total gross real estate assets of at
least $1,000,000,000;
(b) a pension fund advisor who (i) immediately prior to such transfer, Controls,
directly or indirectly, at least $1,000,000,000 of total gross real estate
assets and (ii) is acting on behalf of one or more pension funds that, in the
aggregate, satisfy the requirements of clause (a) of this definition;

 

19



--------------------------------------------------------------------------------



 



(c) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (i) with a net worth,
determined as of a date no more than six (6) months prior to the date of the
transfer of at least $500,000,000 and (ii) which, immediately prior to such
transfer, controls, directly or indirectly, total gross real estate assets of at
least $1,000,000,000;
(d) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia)
(i) with, immediately prior to such transfer, a combined capital and surplus of
at least $500,000,000 and (ii) which, immediately prior to such transfer,
controls, directly or indirectly total gross real estate assets of at least
$1,000,000,000;
(e) any Person who (i) owns or operates at least five (5) full service luxury or
full service upscale properties totaling no less than 1,500 hotel rooms
(exclusive of the Property), (ii) has a net worth, determined as of a date no
more than six (6) months prior to the date of such transfer, of at least
$500,000,000 and (iii) immediately prior to such transfer, Controls, directly or
indirectly, total gross real estate assets of at least $1,000,000,000, provided
such Person is reasonably acceptable to Lender based upon, among other things,
its credit history and general reputation; or
(f) any Person in which more than fifty percent (50%) of the ownership interests
are owned directly or indirectly by any of the entities listed in subsections
(a) through (e) of this definition of “Permitted Transferee”, or any combination
of more than one such entity, and which is controlled directly or indirectly by
such entity or entities;
in each event with respect to which Lender shall have received information
satisfactory to it confirming that neither the proposed Permitted Transferee nor
any Affiliate of the proposed Permitted Transferee (A) is on the OFAC List or
would, if such Person assumes the Loan or obtains an interest in Borrower, cause
Lender to be in violation of Legal Requirements or (B) has been, within the
seven (7) years prior to the proposed Transfer, the subject of any bankruptcy,
reorganization or insolvency proceeding.
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate during the five-year period ended
prior to the date of this Security Instrument or to which Borrower, Guarantor or
any ERISA Affiliate makes, is obligated to make or has, within the five year
period ended prior to the date of this Security Instrument, been required to
make contributions (whether or not covered by Title IV of ERISA or Section 302
of ERISA or Section 401(a) or 412 of the Code), other than a Multiemployer Plan.

 

20



--------------------------------------------------------------------------------



 



“Premises” shall have the meaning set forth in granting clause (a) of this
Security Instrument.
“Principal Amount” shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Security Instrument, the Note or the
other Loan Documents.
“Principal Payments” shall mean all payments of principal made pursuant to the
terms of the Note.
“Prohibited Person” shall mean any Person and/or any Affiliate thereof
identified on the OFAC List or any other Person or foreign country or agency
thereof with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.
“Property” shall have the meaning set forth in the granting clauses of this
Security Instrument.
“Property Agreements” shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, parking agreements, party wall agreements
or other instruments affecting the Property, including, without limitation any
agreements with Pad Owners, but not including any brokerage agreements,
management agreements, service contracts, Space Leases or the Loan Documents.
“Qualified Transferee” shall have the meaning set forth in the form
intercreditor agreement attached as Appendix VI to the U.S. CMBS Legal and
Structured Finance Criteria published by Standard and Poor’s dated May 1, 2003.
“Rate Cap Agreement” shall mean that certain interest rate protection agreement
(together with the confirmation and schedules relating thereto) with a notional
amount which shall not at any time be less than the Principal Amount and a LIBOR
Rate strike price equal to seven percent (7.0%) per annum entered into by
Borrower in accordance with the terms hereof or of the other Loan Documents and
any similar interest rate cap or collar agreements subsequently entered into in
replacement or substitution therefor by Borrower with respect to the Loan.
“Rating Agency” shall mean each of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch, Inc.,
and Moody’s Investors Service, Inc. (“Moody’s”) and any successor to any of
them; provided, however, that at any time after a Securitization, “Rating
Agency” shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.
“Realty” shall have the meaning set forth in Section 2.05(b) hereof.

 

21



--------------------------------------------------------------------------------



 



“Recurring Replacement Expenditures” shall mean Capital Expenditures for
furniture, Fixtures and Equipment to be located at the Property from time to
time, as determined in accordance with GAAP, which are set forth in the Approved
Annual Budget.
“Recurring Replacement Reserve Monthly Installment” shall mean the amount per
month set forth on Exhibit B attached hereto and made a part hereof (the
“Initial Recurring Installments”) until the end of the first (1st) Loan Year and
an amount per month in each subsequent Loan Year or portion thereof occurring
prior to the Maturity Date equal to four percent (4%) of the total revenues of
the Property during the prior Loan Year (or portion thereof) divided by twelve
(12).
“Recurring Replacement Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.08 hereof relating to the payment of Recurring
Replacement Expenditures.
“Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Reserve Monthly Installment shall be deposited.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Securities Exchange Act of 1934 (as amended).
“Rent Account” shall mean one or more Eligible Account(s) maintained in a bank
acceptable to Lender in the joint names of Lender and Borrower.
“Rents” shall have the meaning set forth in granting clause (f) of this Security
Instrument.
“Rent Roll” shall have the meaning set forth in Section 2.05(o) hereof.
“Required Debt Service Coverage” shall mean a Debt Service Coverage of not less
than 1.2:1.
“Required Debt Service Payment” shall mean, as of any Payment Date, (a) the
amount of interest and principal then due and payable pursuant to the Note,
together with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given under this
Security Instrument, Default Rate Interest and premium, if any, paid in
accordance therewith plus (b) pursuant to Section 5.04, reasonable out-of-pocket
fees incurred by Lender in connection with its administration and servicing of
the Central Account.
“Required Engineering Work” shall mean the work set forth on Exhibit D attached
hereto and made a part hereof.
“Retention Amount” shall have the meaning set forth in Section 3.04(b)(vii)
hereof.
“RevPAR” shall mean the average revenues per available room per day.
“RevPAR Yield Index” shall mean the percentage amount determined by dividing the
RevPAR of the Property by the RevPAR of the Property’s Competitive Set as
determined by Smith Travel Research (“STR”) or if STR is no longer publishing, a
successor reasonably acceptable to Lender.

 

22



--------------------------------------------------------------------------------



 



“Sale” shall have the meaning set forth in Section 9.04 hereof.
“SAOT Deposit” shall mean the amount required to be deposited into the SAOT
Sub-Account pursuant to Section 5.05 hereof which is equal to the SAOT
Expenditures for the calendar month immediately preceding the calendar month in
which such deposit is made.
“SAOT Escrow Account” shall mean the Escrow Account maintained pursuant to
Section 5.07 hereof.
“SAOT Expenditures” shall mean sales, use or occupancy or other taxes due to any
Governmental Authority imposed on charges for the use of guest rooms at the
Property.
“SAOT Sub-Account” shall mean the Sub-Account of the Central Account established
pursuant to Section 5.02 hereof into which the SAOT Deposit shall be deposited.
“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.
“Securitization” shall mean a public or private offering of securities by Lender
or any of its Affiliates or their respective successors and assigns which are
collateralized, in whole or in part, by this Security Instrument.
“Security Deposit Account” shall have the meaning set forth in Section 5.01
hereof.
“Security Instrument” shall mean this Security Instrument as originally executed
or as it may hereafter from time to time be supplemented, amended, modified or
extended by one or more indentures supplemental hereto.
“Servicer” shall have the meaning set forth in Section 5.04 hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB.
“Single Purpose Entity” shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, an ownership interest
in the Property or, with respect to SPE Pledgor, holding an ownership interest
in a Food and Beverage Lessee/Operator or, with respect to General Partner,
holding an ownership interest in and managing a Person which holds an ownership
interest in the Property, does not engage in any business unrelated to the
Property, does not have any assets other than those related to its interest in
the Property or any indebtedness other than as permitted by this Security
Instrument or the other Loan Documents, has its own separate books and records
and has its own accounts, in each case which are separate and apart from the
books and records and accounts of any other Person, holds itself out as being a
Person separate and apart from any other Person and which otherwise satisfies
the criteria of the Rating Agency, as in effect on the Closing Date, for a
special-purpose bankruptcy-remote entity.

 

23



--------------------------------------------------------------------------------



 



“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
GAAP at the amount which, in light of all the facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability.
“Space Leases” shall mean any Lease or sublease thereunder (including, without
limitation, any Major Space Lease) or any other agreement providing for the use
and occupancy of a portion of the Property together with any supplements,
renewals, amendments, modifications or extensions thereof.
“SPE Pledgor” shall have the meaning set forth on Exhibit I attached hereto and
made a part hereof.
“Spread Maintenance Premium” shall mean (a) the amount of the prepayment,
multiplied by (b) the LIBOR Margin multiplied by (c) a fraction, the numerator
of which is the number of full and partial months from such prepayment date
through the end of the first (1st) Loan Year and the denominator of which is 12.
“State” shall mean any of the states which are members of the United States of
America.
“Stated Maturity” when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable, as such date may be extended from time to
time pursuant to the terms of the Note.
“Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.
“Substantial Casualty” shall have the meaning set forth in Section 3.04(a)(iv)
hereof.
“Taking” shall mean a condemnation or taking pursuant to the lawful exercise of
the power of eminent domain.

 

24



--------------------------------------------------------------------------------



 



“Third Party Disbursements” shall mean to the extent actually deposited in the
Central Account, (a) that portion of Rents collected by Borrower or Manager, on
behalf of Food and Beverage Lessee/Operators consisting of the sum of
(i) operating revenues and sales taxes (to the extent not otherwise reserved for
in the SAOT Sub-Account or SAOT Escrow Account) of such Food and Beverage
Lessee/Operators plus (ii) distributions by such Food and Beverage
Lessee/Operators to its members other than distributions to members who are
Affiliates of Borrower, (b) Rents and/or deposits with respect to gift shop,
laundry and parking facilities and movie rentals, which Borrower is
contractually obligated to collect on behalf of third parties that are not
Affiliates of Borrower, SPE Pledgor, Manager or Guarantor which are to be, and
actually have been, paid to such third parties, and (c) gratuities or service
charges or other similar receipts which are to be paid to any employees of
Manager and/or the Food and Beverage Lessee/Operators or Persons occupying
similar positions for performing similar duties and which are actually paid to
such Persons.
“Total GLA” shall mean the total gross leasable area of the Property, including
all Space Leases.
“Transfer” shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of the Property; (b) if Borrower is a
corporation or, if Borrower is a partnership and any General Partner is a
corporation, in the stock of Borrower or any General Partner; (c) in Borrower
(or any trust of which Borrower is a trustee); or (d) if Borrower is a limited
or general partnership, joint venture, limited liability company, trust, nominee
trust, tenancy in common or other unincorporated form of business association or
form of ownership interest, in any Person having a legal or beneficial ownership
in Borrower, excluding any legal or beneficial interest in any constituent
limited partner, if Borrower is a limited partnership, or in any non-managing
member, if Borrower is a limited liability company, unless such interest would,
or together with all other direct or indirect interests in Borrower which were
previously transferred, aggregate 49% or more of the partnership or membership,
as applicable, interest in Borrower or would result in any Person who, as of the
Closing Date, did not own, directly or indirectly, 49% or more of the
partnership or membership, as applicable, interest in Borrower, owning, directly
or indirectly, 49% or more of the partnership or membership, as applicable,
interest in Borrower and excluding any legal or beneficial interest in any
General Partner unless such interest would, or together with all other direct or
indirect interest in the General Partner which were previously transferred,
aggregate 49% or more of the partnership or membership, as applicable, interest
in the General Partner (or result in a change in control of the management of
the General Partner from the individuals exercising such control immediately
prior to the conveyance or other disposition of such legal or beneficial
interest) and shall also include, without limitation to the foregoing, the
following: an installment sales agreement wherein Borrower agrees to sell the
Property or any part thereof or any interest therein for a price to be paid in
installments; an agreement by Borrower leasing all or substantially all of the
Property to one or more Persons pursuant to a single or related transactions, or
a sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rent; any
instrument subjecting the Property to a condominium regime or transferring
ownership to a cooperative corporation; and the dissolution or termination of
Borrower or the merger or consolidation of Borrower with any other Person.
Notwithstanding the foregoing or anything to the contrary contained in any other
Loan Document, “Transfer” shall not include (a) transfers of publicly traded
stock on a national stock exchange or on the NASDAQ Stock Market in

 

25



--------------------------------------------------------------------------------



 



the normal course of business and not in connection with a tender offer or a
sale of Morgans Hotel Group Co. or substantially all of the assets of such
Person or (b) pledges (but not the transfer of any direct or indirect interest
in Borrower in connection with the realization of such pledged interests) of
indirect (but not direct) interests in Borrower to Qualified Transferees in
connection with a financing secured by pledges of direct or indirect interests
in all or substantially all of the assets of Morgans Group LLC, provided that
the Net Operating Income at the time of the origination of the financing
constitutes ten percent (10%) or less of the net operating income of the assets
with respect to which the pledged interests which secure such debt relate or
(c) any Transfer which does not result in (i) a change of Control of Borrower
(it being acknowledged that any holder of more than forty percent of the direct
or indirect interest in Borrower may have veto rights over major decisions which
are customary in joint venture agreements between two fifty percent owners of a
Person and the same shall not constitute a change of Control) or (ii) a Transfer
of more than 49% of any direct or indirect interest in Borrower.
“Trustee” shall mean the Person or Persons identified in this Security
Instrument as the trustee hereunder and its or their successors and assigns.
“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State in which the Realty is located; provided, however, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State in which the Realty is located (“Other UCC
State”), “UCC” means the Uniform Commercial Code as in effect in such Other UCC
State for purposes of the provisions hereof relating to such perfection or
effect of perfection or non-perfection or priority.
“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, 9th Revised Edition, Educational Institute of the American
Hotel and Motel Association and Hotel Association of New York City (1996), as
from time to time amended.
“Unscheduled Payments” shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment other than
scheduled Principal Payments and (c) any Net Proceeds.
“Use Requirements” shall mean any and all building codes, permits, certificates
of occupancy or compliance, laws, regulations, or ordinances (including, without
limitation, health, pollution, fire protection, medical and day-care facilities,
waste product and sewage disposal regulations), restrictions of record,
easements, reciprocal easements, declarations or other agreements affecting the
use of the Property or any part thereof.
“Welfare Plan” shall mean an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower, Guarantor or any
ERISA Affiliate or that covers any current or former employee of Borrower,
Guarantor or any ERISA Affiliate.
“Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.

 

26



--------------------------------------------------------------------------------



 



ARTICLE II: REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER
Section 2.01. Payment of Debt. Borrower will pay the Debt at the time and in the
manner provided in the Note and the other Loan Documents, all in lawful money of
the United States of America in immediately available funds.
Section 2.02. Representations, Warranties and Covenants of Borrower. Borrower
represents and warrants to and covenants with Lender:
(a) Organization and Authority. Borrower (i) is a limited liability company,
general partnership, limited partnership or corporation, as the case may be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (ii) has all requisite power and authority and
all necessary licenses and permits to own and operate the Property and to carry
on its business as now conducted and as presently proposed to be conducted and
(iii) is duly qualified, authorized to do business and in good standing in the
jurisdiction where the Property is located and in each other jurisdiction where
the conduct of its business or the nature of its activities makes such
qualification necessary. If Borrower is a limited liability company, limited
partnership or general partnership, each general partner or managing member, as
applicable, of Borrower which is a corporation is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.
(b) Power. Borrower and, if applicable, each General Partner has full power and
authority to execute, deliver and perform, as applicable, the Loan Documents to
which it is a party, to receive the borrowings thereunder, to execute and
deliver the Note and to grant to Lender a first priority, perfected and
continuing lien on and security interest in the Property, subject only to the
Permitted Encumbrances.
(c) Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents to which Borrower is a party, the making of the borrowings
thereunder, the execution and delivery of the Note, the grant of the liens on
the Property pursuant to the Loan Documents to which Borrower is a party and the
consummation of the Loan are within the powers of Borrower and have been duly
authorized by Borrower and, if applicable, the General Partners, by all
requisite action (and Borrower hereby represents that no approval or action of
any member, limited partner or shareholder, as applicable, of Borrower, which
has not been received or taken, is required to authorize any of the Loan
Documents to which Borrower is a party) and will constitute the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms, except as enforcement may be stayed or limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether considered in proceedings
at law or in equity) and will not (i) violate any provision of its partnership
agreement or partnership certificate or certificate of incorporation or by-laws,
or operating agreement, certificate of formation or articles of organization, as
applicable, or, to its knowledge, any law, judgment, order, rule or regulation
of any court, arbitration panel or other Governmental Authority, domestic or
foreign, or other Person affecting or binding upon Borrower or the Property, or
(ii) violate any provision of any indenture, agreement, mortgage, deed of trust,
contract or other instrument to which Borrower or, if applicable, any General
Partner is a party or by which any of their respective property, assets or
revenues are bound, or be in conflict with, result in an acceleration of any
obligation or a breach of or constitute (with notice or lapse of time or both) a
default or require any payment or prepayment under, any such indenture,
agreement, mortgage, deed of trust, contract or other instrument, or
(iii) result in the creation or imposition of any lien, except those in favor of
Lender as provided in the Loan Documents to which it is a party.

 

27



--------------------------------------------------------------------------------



 



(d) Consent. Neither Borrower nor, if applicable, any General Partner, is
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Security Instrument, the Note or the other Loan Documents which has not
been so obtained or filed.
(e) Interest Rate. To Borrower’s knowledge, the rate of interest paid under the
Note and the method and manner of the calculation thereof do not violate any
usury or other law or applicable Legal Requirement.
(f) Other Agreements. Borrower is not a party to nor is otherwise bound by any
agreements or instruments which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect. Neither Borrower nor, if
applicable, any General Partner, is in violation of its organizational documents
or other restriction or any agreement or instrument by which it is bound, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
Governmental Authority, or any Legal Requirement, in each case, applicable to
Borrower or the Property, except for such violations that would not,
individually or in the aggregate, have a Material Adverse Effect.
(g) Maintenance of Existence. (i) Borrower is familiar with all of the criteria
of the Rating Agency required to qualify as a special-purpose bankruptcy-remote
entity and Borrower, SPE Pledgor and, if applicable, each General Partner at all
times since their formation have been duly formed and existing and shall
preserve and keep in full force and effect their existence as a Single Purpose
Entity.
(ii) Borrower, SPE Pledgor and, if applicable, each General Partner, at all
times since their organization have complied, and will continue to comply, with
the provisions of its certificate and agreement of partnership or certificate of
incorporation and by-laws or articles of organization, certificate of formation
and operating agreement, as applicable, and the laws of its jurisdiction of
organization relating to partnerships, corporations or limited liability
companies, as applicable.
(iii) Borrower, SPE Pledgor and, if applicable, each General Partner have done
or caused to be done and will do all things necessary to observe organizational
formalities and preserve their existence and Borrower, SPE Pledgor and, if
applicable, each General Partner will not amend, modify or otherwise change the
certificate and agreement of partnership or certificate of incorporation and
by-laws or articles of organization, certificate of formation and operating
agreement, as applicable, or other organizational documents of Borrower, SPE
Pledgor and, if applicable, each General Partner except for immaterial
amendments which do not modify the Single Purpose Entity provisions.

 

28



--------------------------------------------------------------------------------



 



(iv) Borrower, SPE Pledgor and, if applicable, each General Partner, have at all
times accurately maintained, and will continue to accurately maintain, their
respective financial statements, accounting records and other partnership,
company or corporate documents separate from those of any other Person and
Borrower and SPE Pledgor has filed and will file its own tax returns or, if
Borrower, SPE Pledgor and/or, if applicable, General Partner is part of a
consolidated group for purposes of filing tax returns, Borrower, SPE Pledgor and
General Partner, as applicable, have been shown and will be shown as separate
members of such group. Borrower, SPE Pledgor and, if applicable, each General
Partner have not at any time since their formation commingled, and will not
commingle, their respective assets with those of any other Person and each has
maintained and will maintain their assets in such a manner such that it will not
be costly or difficult to segregate, ascertain or identify their individual
assets from those of any other Person. Borrower, SPE Pledgor and, if applicable,
each General Partner have not permitted and will not permit any Affiliate
independent access to their bank accounts. Borrower, SPE Pledgor and, if
applicable, each General Partner have at all times since their formation
accurately maintained and utilized, and will continue to accurately maintain and
utilize, their own separate bank accounts, payroll and separate books of
account, stationery, invoices and checks.
(v) Borrower, SPE Pledgor and, if applicable, each General Partner, have at all
times paid, and will continue to pay, their own liabilities from their own
separate assets and each has allocated and charged and each shall allocate and
charge fairly and reasonably any overhead which Borrower, SPE Pledgor and, if
applicable, any General Partner, shares with any other Person, including,
without limitation, for office space and services performed by any employee of
another Person.
(vi) Borrower, SPE Pledgor and, if applicable, each General Partner, have at all
times identified themselves, and will continue to identify themselves, in all
dealings with the public, under their own names and as separate and distinct
entities and shall correct any known misunderstanding regarding their status as
separate and distinct entities. Borrower, SPE Pledgor and, if applicable, each
General Partner, have not at any time identified themselves, and will not
identify themselves, as being a division of any other Person.
(vii) Borrower, SPE Pledgor and, if applicable, each General Partner, have been
at all times, and will continue to be, adequately capitalized in light of the
nature of their respective businesses.

 

29



--------------------------------------------------------------------------------



 



(viii) Borrower, SPE Pledgor and, if applicable, each General Partner, (A) have
not owned, do not own and will not own any assets or property other than, with
respect to Borrower, the Property and any incidental personal property necessary
for the ownership, management or operation of the Property, with respect to the
SPE Pledgor, the ownership of an interest in a Food and Beverage Lessee/Operator
and, with respect to General Partner, if applicable, its interest in Borrower,
(B) have not engaged and will not engage in any business other than the
ownership, management and operation of the Property or with respect to the SPE
Pledgor, the ownership of an interest in a Food and Beverage Lessee/Operator, or
with respect to General Partner, if applicable, its interest in Borrower,
(C) have not incurred and will not incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than (w) the Loan,
(x) unsecured trade and operational debt which (1) is not evidenced by a note,
(2) is incurred in the ordinary course of the operation of the Property,
(3) does not, together with any equipment financing, incurred pursuant to clause
(y) hereof, exceed in the aggregate one percent (1%) of the Loan Amount or, with
respect to the SPE Pledgor, $100,000, and (4) is, unless being contested in
accordance with the terms of this Security Instrument, paid prior to the earlier
to occur of the sixtieth (60th) day after the date incurred and the date when
due and (y) equipment financing relating to equipment used in connection with
the operation of the Property which (1) is incurred in the ordinary course of
the operation of the Property, (2) does not, together with any unsecured trade
and operational debt incurred pursuant to clause (x) hereof, exceed one percent
(1%) of the Loan Amount or, with respect to the SPE Pledgor, $100,000, (3) which
is secured only by the financed equipment, and (4) is, unless being contested in
accordance with the terms of this Security Instrument, paid prior to the earlier
to occur of the sixtieth (60th) day after the date incurred and the date when
due, (D) have not pledged and will not pledge their assets for the benefit of
any other Person, other than the pledges by the SPE Pledgors and (E) have not
made and will not make any loans or advances to any Person (including any
Affiliate).
(ix) None of Borrower, SPE Pledgor nor, if applicable, any General Partner will
change its name or principal place of business unless thirty (30) days prior
written notice thereof is provided to Lender.
(x) None of Borrower, SPE Pledgor nor, if applicable, any General Partner has,
and neither of such Persons will have, any subsidiaries other than with respect
to Borrower, General Partner and, with respect to SPE Pledgor, as disclosed in
writing to Lender.
(xi) Each of Borrower and SPE Pledgor has preserved and maintained and will
preserve and maintain its existence as a Delaware limited liability company and
all material rights, privileges, tradenames, if any, and franchises.
(xii) None of Borrower, SPE Pledgor nor, if applicable, any General Partner, has
merged or consolidated with, and none of them will merge or consolidate with,
and none of them have sold all or substantially all of its respective assets to
any Person, and none of them will sell all or substantially all of its
respective assets to any Person, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution). None of Borrower, SPE
Pledgor nor, if applicable, any General Partner has acquired nor will acquire
any business or assets from, or capital stock or other ownership interest of, or
be a party to any acquisition of, any Person.

 

30



--------------------------------------------------------------------------------



 



(xiii) Borrower, SPE Pledgor and, if applicable, each General Partner, has not
at any time since their formation assumed, guaranteed or held themselves out to
be responsible for, and will not assume, guarantee or hold themselves out to be
responsible for the liabilities or the decisions or actions respecting the daily
business affairs of their partners, shareholders or members or any predecessor
company, corporation or partnership, each as applicable, any Affiliates, or any
other Persons other than (i) in connection with the Loan and (ii) obligations
relating to the Property which have been fully satisfied with proceeds of the
Loan. Neither Borrower nor SPE Pledgor has at any time since its formation
acquired, and will not acquire, obligations or securities of its partners or
shareholders, members or any predecessor company, corporation or partnership,
each as applicable, or any Affiliates. Borrower, SPE Pledgor and, if applicable,
each General Partner, have not at any time since their formation made, and will
not make, loans to its partners, members or shareholders or any predecessor
company, corporation or partnership, each as applicable, or any Affiliates of
any of such Persons. Borrower, SPE Pledgor and, if applicable, each General
Partner, have no known contingent liabilities nor do they have any material
financial liabilities under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which such Person is a party or by
which it is otherwise bound other than under the Loan Documents.
(xiv) None of Borrower, SPE Pledgor nor, if applicable, General Partner, has at
any time since their formation entered into and are not a party to, and, will
not enter into or be a party to, any transaction with its Affiliates, members,
partners or shareholders, as applicable, or any Affiliates thereof except in the
ordinary course of business of Borrower or SPE Pledgor, as applicable, on terms
which are substantially similar to those which Borrower or SPE Pledgor, as
applicable, would obtain in a comparable arm’s length transaction with an
unrelated third party.
(xv) If Borrower or SPE Pledgor is a limited partnership or a limited liability
company, the General Partner shall be a corporation or limited liability company
whose sole asset is its ownership interests in Borrower and SPE Pledgor, as
applicable, and the General Partner will at all times comply, and will cause
Borrower or SPE Pledgor to comply, with each of the representations, warranties,
and covenants contained in this Section 2.02(g) as if such representation,
warranty or covenant was made directly by such General Partner.
(xvi) Borrower and SPE Pledgor shall at all times cause there to be at least two
(2) duly appointed members, with respect to Borrower, and at least one (1) duly
appointed member, with respect to SPE Pledgor, of the board of directors or
board of managers or other governing board or body, as applicable (each an
“Independent Director”), of, if Borrower or SPE Pledgor is a corporation,
Borrower and SPE Pledgor, as applicable, and, if Borrower or SPE Pledgor is a
limited partnership or limited liability company, of the General Partner,
reasonably satisfactory to Lender who shall not have been at the time of such
individual’s appointment, and may not be or have been at any time (A) a
shareholder of SPE Pledgor, officer, director, attorney, counsel, partner,
member or employee of Borrower or any of the foregoing Persons or Affiliates
thereof, (B) a customer or creditor of, or supplier or service provider to,
Borrower or SPE Pledgor or any of its shareholders, partners, members or their
Affiliates, (C) a member of the immediate family of any Person referred to in
(A) or (B) above or (D) a Person Controlling, Controlled by or under common
Control with any Person referred to in (A) through (C) above. A natural person
who otherwise satisfies the foregoing definition except for being the
Independent Director of a Single Purpose Entity Affiliated with Borrower, SPE
Pledgor or General Partner shall not be disqualified from serving as an
Independent Director if such individual is at the time of initial appointment,
or at any time while serving as the Independent Director, an Independent
Director of a Single Purpose Entity Affiliated with Borrower or SPE Pledgor or
General Partner if such individual is an Independent Director provided by a
nationally-recognized company that provides professional independent directors.

 

31



--------------------------------------------------------------------------------



 



(xvii) Borrower, SPE Pledgor and, if applicable, each General Partner, shall not
cause or permit the board of directors or board of managers or other governing
board or body, as applicable, of Borrower, SPE Pledgor or, if applicable, each
General Partner, to take any action which, under the terms of any certificate of
incorporation, by-laws, certificate of formation, operating agreement or
articles of organization with respect to any common stock, requires a vote of
the board of directors of Borrower or SPE Pledgor, or, if applicable, the
General Partner, unless at the time of such action there shall be at least two
(2) members, with respect to Borrower, and at least one (1) member, with respect
to SPE Pledgor, who is or are Independent Director(s).
(xviii) Borrower, SPE Pledgor and, if applicable, each General Partner has paid
and shall pay the salaries of their own employees and has maintained and shall
maintain a sufficient number of employees in light of their contemplated
business operations.
(xix) Borrower and SPE Pledgor shall, and shall cause their Affiliates to, and
Borrower and SPE Pledgor have and have caused their Affiliates to, conduct their
business so that the assumptions made with respect to Borrower and SPE Pledgor
in that certain opinion letter relating to substantive non-consolidation dated
the date hereof (the “Insolvency Opinion”) delivered in connection with the Loan
shall be true and correct in all respects. Notwithstanding the foregoing,
holders of direct or indirect equity interests in Borrower may deliver to Lender
so called “bottom up” guarantees which do not result in a Material Adverse
Effect or result in a change in any obligation of Borrower or Guarantor to
Lender, provided (x) subsequent to a Securitization, Borrower shall deliver to
Lender a letter from each Rating Agency confirming that any rating issued by the
Rating Agency in connection with a Securitization will not, as a result of the
delivery of such guaranty, be downgraded from the then current ratings thereof,
qualified or withdrawn, and (y) Borrower shall deliver to Lender an update of
the Insolvency Opinion addressing the guaranty and confirming the conclusions
thereof which shall be in form and substance satisfactory to Lender.
Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower and SPE Pledgor are each a Delaware limited liability company
which satisfies the single purpose bankruptcy remote entity requirements of each
Rating Agency for a single member limited liability company, the foregoing
provisions of this Section 2.02(g) shall not apply to the General Partner.
(h) No Defaults. No Default or Event of Default has occurred and is continuing
or would occur as a result of the consummation of the transactions contemplated
by the Loan Documents. Borrower is not in default in the payment or performance
of any of its Contractual Obligations in any respect.

 

32



--------------------------------------------------------------------------------



 



(i) Consents and Approvals. Borrower and, if applicable, each General Partner,
have obtained or made all necessary (i) consents, approvals and authorizations,
and registrations and filings of or with all Governmental Authorities and
(ii) consents, approvals, waivers and notifications of partners, stockholders,
members, creditors, lessors and other nongovernmental Persons, in each case,
which are required to be obtained or made by Borrower or, if applicable, the
General Partner, in connection with the execution and delivery of, and the
performance by Borrower of its obligations under, the Loan Documents.
(j) Investment Company Act Status, etc. Borrower is not (i) an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
(k) Compliance with Law. Borrower is in compliance in all material respects with
all Legal Requirements to which it or the Property is subject, including,
without limitation, all Environmental Statutes, the Occupational Safety and
Health Act of 1970, the Americans with Disabilities Act and ERISA. No portion of
the Property has been or will be purchased, improved, fixtured, equipped or
furnished with proceeds of any illegal activity and, to the best of Borrower’s
knowledge, no illegal activities are being conducted at or from the Property.
(l) Financial Information. All financial data that has been delivered by
Borrower to Lender (i) is true, complete and correct in all material respects,
(ii) accurately represents the financial condition and results of operations of
the Persons covered thereby as of the date on which the same shall have been
furnished, and (iii) in the case of audited financial statements, has been
prepared in accordance with GAAP and the Uniform System of Accounts (or such
other accounting basis as is reasonably acceptable to Lender) throughout the
periods covered thereby. As of the date hereof, none of Borrower, SPE Pledgor
nor, if applicable, any General Partner, has any contingent liability, liability
for taxes or other unusual or forward commitment not reflected in such financial
statements delivered to Lender. Since the date of the last financial statements
delivered by Borrower to Lender except as otherwise disclosed in such financial
statements or notes thereto, there has been no change in the assets, liabilities
or financial position of Borrower SPE Pledgor nor, if applicable, any General
Partner, or in the results of operations of Borrower which would have a Material
Adverse Effect. None of Borrower, SPE Pledgor nor, if applicable, any General
Partner, has incurred any obligation or liability, contingent or otherwise not
reflected in such financial statements which would have a Material Adverse
Effect.
(m) Transaction Brokerage Fees. Borrower has not dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Security Instrument.
Borrower hereby agrees to indemnify and hold Lender harmless for, from and
against any and all claims, liabilities, costs and expenses of any kind in any
way relating to or arising from (i) a claim by any Person, including without
limitation the Carlton Group and any of their Affiliates, that such Person acted
on behalf of Borrower in connection with the transactions contemplated herein or
(ii) any breach of the foregoing representation. The provisions of this
subsection (m) shall survive the repayment of the Debt.

 

33



--------------------------------------------------------------------------------



 



(n) Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of “purchasing” or “carrying” any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.
(o) Pending Litigation. There are no actions, suits or proceedings pending or,
to the best knowledge of Borrower, threatened against or affecting Borrower or
the Property in any court or before any Governmental Authority which if
adversely determined either individually or collectively has or is reasonably
likely to have a Material Adverse Effect.
(p) Solvency; No Bankruptcy. Each of Borrower, SPE Pledgor and, if applicable,
the General Partner, (i) is and has at all times been Solvent and will remain
Solvent immediately upon the consummation of the transactions contemplated by
the Loan Documents and (ii) is free from bankruptcy, reorganization or
arrangement proceedings or a general assignment for the benefit of creditors and
is not contemplating the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person’s assets or property and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or, if applicable, the
General Partner. None of the transactions contemplated hereby will be or have
been made with an intent to hinder, delay or defraud any present or future
creditors of Borrower or SPE Pledgor and Borrower has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Borrower’s assets do not, and immediately upon consummation of the transaction
contemplated in the Loan Documents will not, constitute unreasonably small
capital to carry out its business as presently conducted or as proposed to be
conducted. Borrower does not intend to, nor believes that it will, incur debts
and liabilities beyond its ability to pay such debts as they may mature.
(q) Use of Proceeds. The proceeds of the Loan shall be applied by Borrower to,
inter alia, (i) satisfy certain loans presently encumbering all or a part of the
Property and (ii) pay certain transaction costs incurred by Borrower in
connection with the Loan. No portion of the proceeds of the Loan will be used
for family, personal, agricultural or household use.
(r) Tax Filings. Borrower, SPE Pledgor and, if applicable, each General Partner,
have filed all federal, state and local tax returns required to be filed and
have paid or made adequate provision for the payment of all federal, state and
local taxes, charges and assessments payable by Borrower, SPE Pledgor and, if
applicable, the General Partners. Borrower, SPE Pledgor and, if applicable, the
General Partners, believe that their respective tax returns properly reflect the
income and taxes of Borrower, SPE Pledgor and said General Partner, if any, for
the periods covered thereby, subject only to reasonable adjustments required by
the Internal Revenue Service or other applicable tax authority upon audit.

 

34



--------------------------------------------------------------------------------



 



(s) Not Foreign Person. Borrower is not a “foreign person” within the meaning of
§1445(f)(3) of the Code.
(t) ERISA. (i) The assets of Borrower and Guarantor are not and will not become
treated as “plan assets”, whether by operation of law or under regulations
promulgated under ERISA. If any Person having a legal or beneficial ownership
interest in Borrower is using (or is deemed under ERISA to be using) “plan
assets”, Borrower will qualify as a “real estate operating company” within the
meaning of 29 C.F.R. §2510.3-101(e) at all times that the Loan is outstanding.
Each Plan and Welfare Plan, and, to the knowledge of Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, its terms and the
applicable provisions of ERISA, the Code and any other applicable Legal
Requirement, and no event or condition has occurred and is continuing as to
which Borrower would be under an obligation to furnish a report to Lender under
clause (ii)(A) of this Section. Other than an application for a favorable
determination letter with respect to a Plan, there are no pending issues or
claims before the Internal Revenue Service, the United States Department of
Labor or any court of competent jurisdiction related to any Plan or Welfare Plan
under which Borrower, Guarantor or any ERISA Affiliate, directly or indirectly
(through an indemnification agreement or otherwise), could be subject to any
material risk of liability under Section 409 or 502(i) of ERISA or Section 4975
of the Code. No Welfare Plan, other than a Multiemployer Plan, provides or will
provide benefits, including, without limitation, death or medical benefits
(whether or not insured) with respect to any current or former employee of
Borrower, Guarantor or any ERISA Affiliate beyond his or her retirement or other
termination of service other than (A) coverage mandated by applicable law,
(B) death or disability benefits that have been fully provided for by fully paid
up insurance or (C) severance benefits.
(ii) Borrower will furnish to Lender as soon as possible, and in any event
within ten (10) days after Borrower knows or has reason to believe that any of
the events or conditions specified below with respect to any Plan, Welfare Plan
or Multiemployer Plan has occurred or exists, an Officer’s Certificate setting
forth details respecting such event or condition and the action, if any, that
Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to the PBGC (or
any other relevant Governmental Authority)) by Borrower or an ERISA Affiliate
with respect to such event or condition, if such report or notice is required to
be filed with the PBGC or any other relevant Governmental Authority:
(A) any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;

 

35



--------------------------------------------------------------------------------



 



(B) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;
(C) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by PBGC with respect to such Multiemployer Plan;
(D) the complete or partial withdrawal from a Multiemployer Plan (or other
employee benefit plan) by Borrower or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;
(E) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within thirty (30) days;
(F) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections; or
(G) the imposition of a lien or a security interest in connection with a Plan.
(iii) No liability under Title IV of ERISA has been incurred by Borrower,
Guarantor or any ERISA Affiliate that has not been satisfied in full, and no
condition exists that presents a material risk to Borrower, Guarantor or any
ERISA Affiliate of incurring any liability under such Title, other than
liability for premiums due the PBGC, which payments have been or will be made
when due. To the extent this representation applies to Sections 4064, 4069 or
4204 of Title IV of ERISA, it is made not only with respect to the ERISA Plans
but also with respect to any employee benefit plan, program, agreement or
arrangement subject to Title IV of ERISA to which Borrower, Guarantor or any
ERISA Affiliate made, or was required to make, contributions during the past six
years.

 

36



--------------------------------------------------------------------------------



 



(iv) Borrower shall not knowingly engage in or permit any transaction in
connection with which Borrower, Guarantor or any ERISA Affiliate could be
reasonably subject to either a material civil penalty or material tax assessed
pursuant to Section 502(i) or 502(l) of ERISA or Section 4975 of the Code;
Borrower shall not permit any Welfare Plan, other than a Multiemployer Plan, to
provide benefits, including without limitation, medical benefits (whether or not
insured), with respect to any current or former employee of Borrower, Guarantor
or any ERISA Affiliate beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by paid up insurance or
otherwise or (C) severance benefits, permit the assets of Borrower or Guarantor
to become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA; and Borrower and Guarantor shall not adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, or permit any ERISA Affiliate to adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, any employee benefit plan (including, without
limitation, any employee welfare benefit plan that is not a Multiemployer Plan)
or other plan, policy or arrangement, except for normal increases in the
ordinary course of business consistent with past practice that, in the
aggregate, do not result in a material increase in benefits expense to Borrower,
Guarantor or any ERISA Affiliate.
(u) Labor Matters. No organized work stoppage or labor strike is pending or
threatened by employees or other laborers at the Property and none of Borrower,
SPE Pledgor nor Manager (i) is involved in or threatened with any material labor
dispute, grievance or litigation relating to labor matters involving any
employees and other laborers at the Property, including, without limitation,
violation of any federal, state or local labor, safety or employment laws
(domestic or foreign) and/or charges of unfair labor practices or discrimination
complaints; (ii) has engaged in any unfair labor practices within the meaning of
the National Labor Relations Act or the Railway Labor Act; or (iii) except as
otherwise disclosed in writing to Lender, is a party to, or bound by, any
collective bargaining agreement or union contract with respect to employees and
other laborers at the Property and no such agreement or contract is currently
being negotiated by Borrower, SPE Pledgor, Manager or any of their Affiliates.
(v) Borrower’s Legal Status. Borrower’s exact legal name that is indicated on
the signature page hereto, organizational identification number and place of
business or, if more than one, its chief executive office, as well as Borrower’s
mailing address, if different, which were identified by Borrower to Lender and
contained in this Security Instrument, are true, accurate and complete. Borrower
(i) will not change its name, its place of business or, if more than one place
of business, its chief executive office, or its mailing address or
organizational identification number if it has one without giving Lender at
least thirty (30) days prior written notice of such change, (ii) if Borrower
does not have an organizational identification number and later obtains one,
Borrower shall promptly notify Lender of such organizational identification
number and (iii) Borrower will not change its type of organization, jurisdiction
of organization or other legal structure.

 

37



--------------------------------------------------------------------------------



 



(w) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Borrower, SPE Pledgor, General Partner, any Guarantor, or any Person
who owns any equity interest in or Controls Borrower, SPE Pledgor, General
Partner or any Guarantor currently is identified on the OFAC List or otherwise
qualifies as a Prohibited Person, and Borrower and SPE Pledgor have implemented
procedures, approved by Borrower and, if applicable, General Partner, to ensure
that no Person who now or hereafter owns an equity interest in Borrower, SPE
Pledgor or General Partner is a Prohibited Person or Controlled by a Prohibited
Person, (ii) no proceeds of the Loan will be used to fund any operations in,
finance any investments or activities in or make any payments to, Prohibited
Persons, and (iii) none of Borrower, SPE Pledgor, General Partner, or any
Guarantor are in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time. No tenant under a Space Lease at the Property
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and, to the best of Borrower’s knowledge, no tenant at the Property is
owned or Controlled by a Prohibited Person. Borrower has determined that Manager
has implemented procedures, approved by Borrower, to ensure that no tenant under
a Space Lease at the Property is a Prohibited Person or owned or Controlled by a
Prohibited Person.
Section 2.03. Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages or deeds of trust, as
applicable, assignments, notices of assignments, transfers and assurances as
Lender or Trustee shall, from time to time, reasonably require for the better
assuring, conveying, assigning, transferring, and confirming unto Lender and
Trustee the property and rights hereby mortgaged, given, granted, bargained,
sold, alienated, enfeoffed, conveyed, confirmed, pledged, assigned and
hypothecated, or which Borrower may be or may hereafter become bound to convey
or assign to Lender and Trustee, or for carrying out or facilitating the
performance of the terms of this Security Instrument or for filing, registering
or recording this Security Instrument and, on demand, will execute and deliver
and hereby authorizes Lender to execute in the name of Borrower or without the
signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements, chattel mortgages or comparable security instruments to
evidence more effectively the lien hereof upon the Property. Borrower hereby
authorizes Lender and Trustee, severally, to file any financing statements, and
amendments to financing statements, in any jurisdictions and with any filing
offices as Lender or Trustee, severally, may determine, in its sole discretion,
are necessary or advisable to perfect the security interest granted to Trustee
hereunder. Such financing statements may describe the collateral in the same
manner as described in this document or may contain an indication or description
of collateral that describes such property in any other manner Lender or Trustee
so chooses, including, without limitation, describing such property as “all
assets, whether now owned or hereafter acquired” or “all personal property,
whether now owned or hereafter acquire”. Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
protecting, perfecting, preserving and realizing upon the interests granted
pursuant to this Security Instrument and to effect the intent hereof, all as
fully and effectually as Borrower might or could do; and Borrower hereby
ratifies all that Lender shall lawfully do or cause to be done by virtue hereof.
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other applicable Loan Document, Borrower will
issue, in lieu thereof, a replacement Note or other applicable Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.

 

38



--------------------------------------------------------------------------------



 



Section 2.04. Recording of Security Instrument, etc. Borrower forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument, and any security instrument creating
a lien or security interest or evidencing the lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully protect the lien or security interest
hereof upon, and the interest of Lender in, the Property. Borrower will pay all
filing, registration or recording fees, and all expenses incident to the
preparation, execution and acknowledgment of this Security Instrument, any
mortgage or deed of trust, as applicable, supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and all federal, state, county and municipal, taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Security Instrument, any mortgage or deed of trust, as
applicable, supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, except where prohibited by law
to do so, in which event Lender may declare the Debt to be immediately due and
payable. Borrower shall hold harmless and indemnify Lender and Trustee, and
their successors and assigns, against any liability incurred as a result of the
imposition of any tax on the making and recording of this Security Instrument.
Section 2.05. Representations, Warranties and Covenants Relating to the
Property. Borrower represents and warrants to and covenants with Lender with
respect to the Property as follows:
(a) Lien Priority. This Security Instrument is a valid and enforceable first
lien on the Property, free and clear of all encumbrances and liens having
priority over the lien of this Security Instrument, except for the items set
forth as exceptions to, subordinate matters in, or otherwise disclosed in the
title insurance policy insuring the lien of this Security Instrument, none of
which, individually or in the aggregate, materially interfere with the benefits
of the security intended to be provided by this Security Instrument, materially
affect the value or marketability of the Property, materially impair the use or
operation of the Property for the use currently being made thereof or impair
Borrower’s ability to pay its obligations in a timely manner (such items being
the “Permitted Encumbrances”).
(b) Title. Borrower has, subject only to the Permitted Encumbrances, good,
insurable and marketable fee simple title to the Premises, Improvements and
Fixtures (the Improvements and Fixtures, together with the Premises are referred
to collectively as the “Realty”) and good, insurable and marketable title to all
easements and rights benefiting the Realty and has the right, power and
authority to mortgage, encumber, give, grant, bargain, sell, alien, enfeoff,
convey, confirm, pledge, assign, and hypothecate the Property. Borrower will
preserve its interest in and title to the Property and will forever warrant and
defend the same to Lender against any and all claims made by, through or under
Borrower and will forever warrant and defend the validity and priority of the
lien and security interest created herein against the claims of all Persons
whomsoever claiming by, through or under Borrower. The foregoing warranty of
title shall survive the foreclosure of this Security Instrument and shall inure
to the benefit of and be enforceable by Lender in the event Lender acquires
title to the Property pursuant to any foreclosure. In addition, there are no
outstanding options or rights of first refusal to purchase the Property or
Borrower’s ownership thereof.

 

39



--------------------------------------------------------------------------------



 



(c) Taxes and Impositions. All taxes and other Impositions and governmental
assessments due and payable in respect of, and affecting, the Property have been
paid to the extent due and payable as of the date hereof. Borrower has paid all
Impositions which constitute special governmental assessments in full, except
for those assessments which are permitted by applicable Legal Requirements to be
paid in installments, in which case all installments which are due and payable
have been paid in full. There are no pending, or to Borrower’s best knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
(d) Casualty; Flood Zone. The Realty is in good repair and free and clear of any
damage, destruction or casualty (whether or not covered by insurance) that would
materially affect the value of the Realty or the use for which the Realty is
currently being used, there exists no structural or other material defects or
damages in or to the Property and Borrower has not received any written notice
from any insurance company or bonding company of any material defect or
inadequacies in the Property, or any part thereof, which would materially and
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. No portion of the Premises is
located in an “area of special flood hazard,” as that term is defined in the
regulations of the Federal Insurance Administration, Department of Housing and
Urban Development, under the National Flood Insurance Act of 1968, as amended
(24 CFR § 1909.1), other than as disclosed in the surveys of the Property
delivered to Lender by Borrower in connection with the origination of the Loan,
or Borrower has obtained the flood insurance required by Section 3.01(a)(vi)
hereof. The Premises either does not lie in a 100 year flood plain that has been
identified by the Secretary of Housing and Urban Development or any other
Governmental Authority or, if it does, Borrower has obtained the flood insurance
required by Section 3.01(a)(vi) hereof.
(e) Completion; Encroachment. All Improvements necessary for the efficient use
and operation of the Premises have been completed and, other than as disclosed
in the surveys of the Property delivered to Lender by Borrower in connection
with the origination of the Loan, none of said Improvements lie outside the
boundaries and building restriction lines of the Premises. Except as set forth
in the title insurance policy insuring the lien of this Security Instrument, no
improvements on adjoining properties encroach upon the Premises.
(f) Separate Lot. The Premises are taxed separately without regard to any other
real estate and constitute a legally subdivided lot under all applicable Legal
Requirements (or, if not subdivided, no subdivision or platting of the Premises
is required under applicable Legal Requirements), and for all purposes may be
mortgaged, encumbered, conveyed or otherwise dealt with as an independent
parcel. The Property does not benefit from any tax abatement or exemption.

 

40



--------------------------------------------------------------------------------



 



(g) Use. The existence of all Improvements, the present use and operation
thereof and the access of the Premises and the Improvements to all of the
utilities and other items referred to in paragraph (k) below are in compliance
in all material respects with all Leases affecting the Property and all
applicable Legal Requirements, including, without limitation, Environmental
Statutes, Development Laws and Use Requirements. Borrower has not received any
notice from any Governmental Authority alleging any uncured violation relating
to the Property of any applicable Legal Requirements.
(h) Licenses and Permits. Borrower currently holds and will continue to hold all
certificates of occupancy, licenses, registrations, permits, consents,
franchises and approvals of any Governmental Authority or any other Person which
are material for the lawful occupancy and operation of the Realty or which are
material to the ownership or operation of the Property or the conduct of
Borrower’s business. All such certificates of occupancy, licenses,
registrations, permits, consents, franchises and approvals are current and in
full force and effect.
(i) Intentionally Omitted.
(j) Property Proceedings. There are no actions, suits or proceedings pending or,
to Borrower’s knowledge, threatened in any court or before any Governmental
Authority or arbitration board or tribunal (i) relating to (A) the zoning of the
Premises or any part thereof, (B) any certificates of occupancy, licenses,
registrations, permits, consents or approvals issued with respect to the
Property or any part thereof, (C) the condemnation of the Property or any part
thereof, or (D) the condemnation or relocation of any roadways abutting the
Premises required for access or the denial or limitation of access to the
Premises or any part thereof from any point of access to the Premises,
(ii) asserting that (A) any such zoning, certificates of occupancy, licenses,
registrations, permits, consents and/or approvals do not permit the operation of
any material portion of the Realty as presently being conducted, (B) any
material improvements located on the Property or any part thereof cannot be
located thereon or operated with their intended use or (C) the operation of the
Property or any part thereof is in violation in any material respect of any
Environmental Statutes, Development Laws or other Legal Requirements or Space
Leases or Property Agreements or (iii) which could reasonably be expected to
(A) affect the validity or priority of any Loan Document or (B) have a Material
Adverse Effect. Borrower is not aware of any facts or circumstances which may
give rise to any actions, suits or proceedings described in the preceding
sentence.
(k) Utilities. The Premises has all necessary legal access to water, gas and
electrical supply, storm and sanitary sewerage facilities, other required public
utilities (with respect to each of the aforementioned items, by means of either
a direct connection to the source of such utilities or through connections
available on publicly dedicated roadways directly abutting the Premises or
through permanent insurable easements benefiting the Premises), fire and police
protection, parking, and means of direct access between the Premises and public
highways over recognized curb cuts (or such access to public highways is through
private roadways which may be used for ingress and egress pursuant to permanent
insurable easements).
(l) Mechanics’ Liens. The Property is free and clear of any mechanics’ liens or
liens in the nature thereof, and to Borrower’s knowledge no rights are
outstanding that under law could give rise to any such liens, any of which liens
are or may be prior to, or equal with, the lien of this Security Instrument,
except those which are insured against by the title insurance policy insuring
the lien of this Security Instrument.

 

41



--------------------------------------------------------------------------------



 



(m) Intentionally Omitted.
(n) Insurance. The Property is insured in accordance with the requirements set
forth in Article III hereof.
(o) Space Leases.
(i) Borrower has delivered a true, correct and complete schedule of all Space
Leases as of the date hereof, which accurately and completely sets forth in all
material respects, for each such Space Lease, the following (collectively, the
“Rent Roll”): the name and address of the tenant with the name, title and
telephone number of the contact person of such tenant; the lease expiration
date, extension and renewal provisions; the base rent and percentage rent
payable; all additional rent and pass-through obligations; and the security
deposit held thereunder and the location of such deposit.
(ii) Each Space Lease constitutes the legal, valid and binding obligation of
Borrower and, to the knowledge of Borrower, is enforceable against the tenant
thereof. No default exists, or with the passing of time or the giving of notice
would exist, (A) under any Major Space Lease or (B) under any other Space Leases
which would, in the aggregate, have a Material Adverse Effect.
(iii) No tenant under any Space Lease has, as of the date hereof, paid Rent more
than thirty (30) days in advance, and the Rents under such Space Leases have not
been waived, released, or otherwise discharged or compromised other than in
accordance with the terms of such Space Lease.
(iv) All work to be performed by Borrower under the Space Leases has been
substantially performed, all contributions to be made by Borrower to the tenants
thereunder have been made except for any held-back amounts, and all other
conditions precedent to the commencement of the term thereunder have been
satisfied.
(v) Except as previously disclosed to Lender in writing, there are no options to
terminate any Space Lease.
(vi) Each tenant under a Major Space Lease has entered into occupancy of the
demised premises to the extent required under the terms of its Major Space
Lease, and each such tenant is open and conducting business with the public in
the demised premises. To the best knowledge of Borrower, after due inquiry, each
tenant under a Lease other than a Major Space Lease has entered into occupancy
of its demised premises under its Lease to the extent required under the terms
of its Lease and each such tenant is open and conducting business with the
public in the demised premises.
(vii) Borrower has delivered to Lender true, correct and complete copies of all
Space Leases described in the Rent Roll.

 

42



--------------------------------------------------------------------------------



 



(viii) Each Space Lease is in full force and effect and (except as disclosed on
the Rent Roll) has not been assigned, modified, supplemented or amended in any
way.
(ix) To Borrower’s best knowledge, no tenant under a Space Lease has filed any
bankruptcy, reorganization or arrangement proceedings or made a general
assignment for the benefit of creditors.
(x) No Space Lease provides any party with the right to obtain a lien or
encumbrance upon the Property superior to the lien of this Security Instrument.
(p) Property Agreements.
(i) Borrower has delivered to Lender true, correct and complete copies of all
Property Agreements.
(ii) No Property Agreement provides any party with the right to obtain a lien or
encumbrance upon the Property superior to the lien of this Security Instrument.
(iii) No default exists or with the passing of time or the giving of notice or
both would exist under any Property Agreement which would, individually or in
the aggregate, have a Material Adverse Effect.
(iv) Borrower has not received or given any written communication which alleges
that a default exists or, with the giving of notice or the lapse of time, or
both, would exist under the provisions of any Property Agreement.
(v) No condition exists whereby Borrower or any future owner of the Property may
be required to purchase any other parcel of land which is subject to any
Property Agreement or which gives any Person a right to purchase, or right of
first refusal with respect to, the Property.
(vi) To the best knowledge of Borrower, no offset or any right of offset exists
respecting continued contributions to be made by any party to any Property
Agreement except as expressly set forth therein. Except as previously disclosed
to Lender in writing, no material exclusions or restrictions on the utilization,
leasing or improvement of the Property (including non-compete agreements) exists
in any Property Agreement.
(vii) All “pre-opening” requirements contained in all Property Agreements
(including, but not limited to, all off-site and on-site construction
requirements), if any, have been fulfilled in all material respects, and, to the
best of Borrower’s knowledge, no condition now exists which would permit any
party to any such Property Agreement to refuse to honor its obligations
thereunder in accordance with the terms thereof.
(viii) All work, if any, to be performed by Borrower under each of the Property
Agreements has been substantially performed, all contributions to be made by
Borrower to any party to such Property Agreements have been made, and all other
conditions to such party’s obligations thereunder have been satisfied in all
material respects.

 

43



--------------------------------------------------------------------------------



 



(q) Personal Property. Borrower has delivered to Lender a true, correct and
complete schedule of all material personal property, if any, owned by Borrower
and located upon the Property or used in connection with the use or operation of
the Realty and Borrower represents that it has good and marketable title to all
such material personal property, free and clear of any liens, except for
Permitted Encumbrances and liens which describe the equipment and other personal
property owned by tenants.
(r) Leasing Brokerage and Management Fees. Except as disclosed pursuant to the
Management Agreements, there are no brokerage fees or commissions payable by
Borrower with respect to the leasing of space at the Property and there are no
management fees payable by Borrower with respect to the management of the
Property.
(s) Security Deposits. All security deposits with respect to the Property, if
any, on the date hereof have been transferred to the Security Deposit Account on
the date hereof, and Borrower is in compliance with all Legal Requirements
relating to such security deposits as to which failure to comply could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
(t) Appraisal. Borrower has no knowledge that any of the facts or assumptions on
which the Appraisal was based are false or incomplete in any material respect
and has no information that would reasonably suggest that the fair market value
determined in the Appraisal does not reflect the actual fair market value of the
Property.
(u) Representations Generally. The representations and warranties contained in
this Security Instrument, and the review and inquiry made on behalf of Borrower
therefor, have all been made by Persons having the requisite expertise and
knowledge to provide such representations and warranties. No representation,
warranty or statement of fact made by or on behalf of Borrower in this Security
Instrument or in any certificate, document or schedule furnished to Lender
pursuant hereto, contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein or herein
not misleading (which may be to Borrower’s best knowledge where so provided
herein). There are no facts presently known to Borrower which have not been
disclosed to Lender which would, individually or in the aggregate, have a
Material Adverse Effect nor which could reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect.
(v) Liquor License. All licenses, permits, approvals and consents which are
required for the sale and service of alcoholic beverages on the Premises have
been obtained from the applicable Governmental Authorities.
(w) Credit Card Companies. The only Credit Card Companies are Chase Merchant
Services and American Express.
Section 2.06. Removal of Lien. (a) Borrower shall, at its expense, maintain this
Security Instrument as a first lien on the Property and shall keep the Property
free and clear of all liens and encumbrances of any kind and nature other than
the Permitted Encumbrances. Borrower shall, within ten (10) days following the
filing thereof, promptly discharge of record, by bond or otherwise, any such
liens and, promptly upon request by Lender, shall deliver to Lender evidence
reasonably satisfactory to Lender of the discharge thereof.

 

44



--------------------------------------------------------------------------------



 



(b) Without limitation to the provisions of Section 2.06(a) hereof, Borrower
shall (i) unless being contested in good faith by appropriate proceedings in
accordance with Section 2.06(c) hereof, pay, from time to time when the same
shall become due, all claims and demands of mechanics, materialmen, laborers,
and others which, if unpaid, might result in, or permit the creation of, a lien
on the Property or any part thereof, (ii) cause to be removed of record (by
payment or posting of bond or settlement or otherwise) any mechanics’,
materialmens’, laborers’ or other lien on the Property, or any part thereof, or
on the revenues, rents, issues, income or profit arising therefrom, and (iii) in
general, do or cause to be done, without expense to Lender, everything
reasonably necessary to preserve in full the lien of this Security Instrument.
If Borrower fails to comply with the requirements of this Section 2.06(b), then,
upon five (5) Business Days’ prior notice to Borrower, Lender may, but shall not
be obligated to, pay any such lien, and Borrower shall, within five (5) Business
Days after Lender’s demand therefor, reimburse Lender for all sums so expended,
together with interest thereon at the Default Rate from the date advanced, all
of which shall be deemed part of the Debt. Nothing contained herein shall be
deemed a consent or request of Lender, express or implied, by inference or
otherwise, to the performance of any alteration, repair or other work by any
contractor, subcontractor or laborer or the furnishing of any materials by any
materialmen in connection therewith.
(c) Notwithstanding the foregoing, Borrower may contest any lien (other than a
lien relating to non-payment of Impositions, the contest of which shall be
governed by Section 4.04 hereof) of the type set forth in subparagraph (b)(ii)
of this Section 2.06 provided that, following prior notice to Lender
(i) Borrower is contesting the validity of such lien with due diligence and in
good faith and by appropriate proceedings, without cost or expense to Lender or
any of its agents, employees, officers, or directors, (ii) Borrower shall
preclude the collection of, or other realization upon, any contested amount from
the Property or any revenues from or interest in the Property, (iii) neither the
Property nor any part thereof nor interest therein, shall be in any danger of
being sold, forfeited or lost by reason of such contest by Borrower, (iv) such
contest by Borrower shall not affect the ownership, use or occupancy of the
Property, (v) such contest by Borrower shall not subject Lender, Trustee or
Borrower to the risk of civil or criminal liability (other than the civil
liability of Borrower for the amount of the lien in question), (vi) such lien is
subordinate to the lien of this Security Instrument, (vii) Borrower has not
consented to such lien, (viii) Borrower has given Lender prompt notice of the
filing of such lien and the bonding thereof by Borrower and, upon request by
Lender from time to time, notice of the status of such contest by Borrower
and/or confirmation of the continuing satisfaction of the conditions set forth
in this Section 2.06(c), (ix) Borrower shall promptly pay the obligation secured
by such lien upon a final determination of Borrower’s liability therefor, and
(x) Borrower shall deliver to Lender cash, a bond or other security acceptable
to Lender equal to 125% of the contested amount pursuant to collateral
arrangements reasonably satisfactory to Lender.

 

45



--------------------------------------------------------------------------------



 



Section 2.07. Cost of Defending and Upholding this Security Instrument Lien. If
any action or proceeding is commenced to which Lender or Trustee is made a party
relating to the Loan Documents and/or the Property or Lender’s or Trustee’s
interest therein or in which it becomes necessary to defend or uphold the lien
of this Security Instrument or any other Loan Document, Borrower shall, on
demand, reimburse Lender and/or Trustee, as applicable, for all expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Lender and/or Trustee, as applicable, in connection therewith, and
such sum, together with interest thereon at the Default Rate from and after such
demand until fully paid, shall constitute a part of the Debt.
Section 2.08. Use of the Property. Borrower will use, or cause to be used, the
Property for such use as is permitted pursuant to applicable Legal Requirements
including, without limitation, under the certificate of occupancy applicable to
the Property, and which is required by the Loan Documents. Borrower shall not
suffer or permit the Property or any portion thereof to be used by the public,
any tenant, or any Person not subject to a Lease, in a manner as is reasonably
likely to impair Borrower’s title to the Property, or in such manner as may give
rise to a claim or claims of adverse usage or adverse possession by the public,
or of implied dedication of the Property or any part thereof.
Section 2.09. Financial Reports. (a) Borrower will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with GAAP,
the Uniform System of Accounts (or such other accounting basis reasonably
acceptable to Lender) consistently applied, proper and accurate books, tax
returns, records and accounts reflecting (i) all of the financial affairs of
Borrower, Guarantor and (ii) all items of income and expense in connection with
the operation of the Property or in connection with any services, equipment or
furnishings provided in connection with the operation thereof, whether such
income or expense may be realized by Borrower or by any other Person whatsoever,
excepting lessees unrelated to and unaffiliated with Borrower who have leased
from Borrower portions of the Premises for the purpose of occupying the same.
Lender shall have the right from time to time at all times during normal
business hours upon reasonable notice to examine such books, tax returns,
records and accounts at the office of Borrower or other Person maintaining such
books, tax returns, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence and during the continuance
of an Event of Default, Borrower shall pay any costs and expenses incurred by
Lender to examine Borrower’s, Guarantor’s accounting records with respect to the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.
(b) Borrower will furnish Lender (i) annually, within one hundred twenty
(120) days following the end of each Fiscal Year of Borrower and (ii) on a
quarterly basis, within forty-five (45) days following the end of the first
three (3) fiscal quarters of Borrower, with a complete copy of Borrower’s
financial statement consistently applied covering (i) all of the financial
affairs of Borrower and (ii) the operation of the Property for such Fiscal Year
or fiscal quarters, as applicable, and containing a statement of revenues and
expenses, a statement of assets and liabilities and a statement of Borrower’s
equity. Each annual financial statement shall be audited by a nationally
recognized Independent certified public accountant that is reasonably acceptable
to Lender in accordance with GAAP, the Uniform System of Accounts (or such other
accounting basis reasonably acceptable to Lender). Together with the financial
statements required to be furnished pursuant to this Section 2.09(b), Borrower
shall furnish to Lender an Officer’s Certificate certifying as of the date
thereof (1) that the financial statements accurately represent the results of
operations and financial condition of Borrower and the Property all in
accordance with GAAP, the Uniform System of Accounts (or such other accounting
basis reasonably acceptable to Lender) consistently applied, and (2) whether
there exists a Default under the Note or any other Loan Document executed and
delivered by Borrower, and if such event or circumstance exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy such event or circumstance.

 

46



--------------------------------------------------------------------------------



 



(c) During the continuance of an O&M Operative Period and when requested by
Lender, Borrower will furnish Lender monthly, within twenty (20) days following
the end of each month, with a true, complete and correct cash flow statement
with respect to the Property in the form attached hereto as Exhibit C and made a
part hereof, showing (i) all cash receipts of any kind whatsoever and all cash
payments and disbursements and (ii) year-to-date summaries of such cash
receipts, payments and disbursements, together with a certification of Manager
stating that such cash flow statement is true, complete and correct and a list
of all litigation and proceedings affecting Borrower or the Property in which
the amount involved is $250,000 or more, if not covered by insurance (or
$1,000,000 or more whether or not covered by insurance).
(d) During the continuance of an O&M Operative Period and when requested by
Lender, Borrower will furnish Lender monthly, within twenty (20) days following
the end of each month, with a certification of Manager stating that all sums
released from the Operation and Maintenance Expense Escrow Account to Borrower
have been used to pay Operating Expenses or will be used within thirty (30) days
of the date released to Borrower to pay Operating Expenses pursuant to Section
5.09 hereof (any such certification or any certification furnished by a Manager
pursuant to clause (c) above, a “Manager Certification”).
(e) Borrower will furnish Lender annually, within twenty (20) days following the
end of each year and within twenty (20) days following receipt of such request
therefor, with a true, complete and correct rent roll for the Property,
including a list of which tenants are in default under their respective Leases,
dated as of the date of Lender’s request, identifying the items set forth in the
Rent Roll and each tenant that, to Borrower’s knowledge, has filed a bankruptcy,
insolvency, or reorganization proceeding since delivery of the last such rent
roll, and the arrearages, if any, for each tenant, if any, and such rent roll
shall be accompanied by an Officer’s Certificate, dated as of the date of the
delivery of such rent roll, certifying that such rent roll is true, correct and
complete in all material respects as of its date.
(f) Borrower shall furnish to Lender, within thirty (30) days after Lender’s
request therefor, with such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower as may be
reasonably requested by Lender.
(g) Borrower shall cause Manager to furnish to Lender, within one hundred twenty
(120) days following the end of each Fiscal Year of Borrower and upon request of
Lender, a schedule of tenant security deposits showing any activity in the
Security Deposit Account for such month, together with a certification of
Manager as to the balance in such Security Deposit Account and that such tenant
security deposits are being held in accordance with all Legal Requirements.
(h) Borrower will furnish Lender annually, within one hundred twenty (120) days
after the end of each Fiscal Year, with a report setting forth (i) the Net
Operating Income for such Fiscal Year, (ii) the average occupancy rate of the
Property during such Fiscal Year, (iii) the Capital Expenditures incurred at the
Property during such Fiscal Year and the aggregate Recurring Replacement
Expenditures made in connection therewith, and (iv) the balance contained in
each of the Escrow Accounts as of the end of such Fiscal Year (which balance
Lender shall provide upon Borrower’s written request therefor).

 

47



--------------------------------------------------------------------------------



 



(i) Borrower shall cause Manager to keep and maintain on a Fiscal Year basis, in
accordance with GAAP and the Uniform System of Accounts (or such other
accounting basis reasonably acceptable to Lender) consistently applied, proper
and accurate books, records and accounts on an accrual basis reflecting (i) all
of the financial results of operation and financial conditions of Manager and
(ii) all items of income and expense in connection with the operation of the
Property or in connection with any services, equipment or furnishings provided
in connection with the operation thereof, whether such income or expense may be
realized by Manager or by any other Person whatsoever. Lender shall have the
right from time to time at all times during normal business hours upon
reasonable notice to examine such books, records and accounts at the office of
Manager or other Person maintaining such books, records and accounts and to make
such copies or extracts thereof as Lender shall desire. After the occurrence and
during the continuance of an Event of Default, Borrower shall pay any costs and
expenses incurred by Lender to examine Manager’s accounting records with respect
to the Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.
(j) Borrower will furnish Lender monthly, within thirty (30) days following the
end of each month, an occupancy summary for the Property setting forth the
occupancy rates, average daily room rates, RevPAR Yield Index, RevPAR and room
revenues for each month of the current calendar year, as well as year-to-date
averages, and such other information as may customarily be reflected thereon or
reasonably requested by Lender, together with all STR Reports received by
Borrower during the preceding month.
(k) Borrower shall and shall cause Guarantor to furnish to Lender annually,
within thirty (30) days of filing its respective tax return, a copy of such tax
return and within one hundred twenty (120) days after the end of each Fiscal
Year or in lieu thereof deliver annual financial statements of Guarantor
prepared in accordance with GAAP which are audited by a nationally recognized
Independent certified public accountant that is reasonably acceptable to Lender.
(l) Borrower shall submit to Lender for Lender’s written approval an Annual
Budget not later than fifteen (15) days prior to the commencement of each Fiscal
Year, in form reasonably satisfactory to Lender setting forth in reasonable
detail budgeted monthly operating income and monthly operating capital and other
expenses for the Property. Each Annual Budget shall contain, among other things,
management fees, third party service fees, and other expenses as Borrower may
reasonably determine. Lender shall have the right to approve such Annual Budget
which approval shall not be unreasonably withheld, and in the event that Lender
objects to the proposed Annual Budget submitted by Borrower, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall, within ten (10) days after receipt of notice of any such
objections, revise such Annual Budget and resubmit the same to Lender. Lender
shall advise

 

48



--------------------------------------------------------------------------------



 



Borrower of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall revise the same in accordance with the
process described herein until Lender approves an Annual Budget, provided,
however, that if Lender shall not advise Borrower of its objections to any
proposed Annual Budget within the applicable time period set forth in this
Section, then such proposed Annual Budget shall be deemed approved by Lender.
Until such time that Lender approves a proposed Annual Budget, the most recently
Approved Annual Budget shall apply; provided that, such Approved Annual Budget
shall be adjusted to reflect actual increases in Basic Carrying Costs and
utilities expenses and to delete any non-recurring expenses. In the event that
Borrower must incur an Extraordinary Expense of the type described in clause
(a) of the definition of Extraordinary Expense, then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval, which approval may be granted or
denied in Lender’s sole and absolute discretion.
(m) In the event that Borrower fails to deliver any of the financial statements,
reports or other information required to be delivered to Lender pursuant to this
Section 2.09 on or prior to their due dates, if any such failure shall continue
for ten (10) days following notice thereof from Lender, Borrower shall pay to
Lender on each Payment Date for each month or portion thereof that any such
financial statements, reports or other information remains undelivered, an
administrative fee in the amount of Two Thousand Five Hundred Dollars ($2,500)
in the aggregate for all failures occurring in any applicable month. Borrower
agrees that such administrative fee (i) is a fair and reasonable fee necessary
to compensate Lender for its additional administrative costs and increased costs
relating to Borrower’s failure to deliver the aforementioned statements, reports
or other items as and when required hereunder and (ii) is not a penalty.
Section 2.10. Litigation. Borrower will give prompt written notice to Lender of
any litigation or governmental proceedings pending or threatened (in writing)
against Borrower which are reasonably likely to have a Material Adverse Effect.
Section 2.11. Updates of Representations. Borrower shall deliver to Lender
within ten (10) days of the request of Lender an Officer’s Certificate updating
all of the representations and warranties contained in this Security Instrument
and the other Loan Documents and certifying that all of the representations and
warranties contained in this Security Instrument and the other Loan Documents,
as updated pursuant to such Officer’s Certificate, are true, accurate and
complete as of the date of such Officer’s Certificate. Notwithstanding the
foregoing, provided that no Event of Default has occurred and is continuing,
Borrower shall not be required to deliver the foregoing Officer’s Certificate
more than three (3) times during the term of the Loan. For the avoidance of
doubt, Lender acknowledges and agrees that it shall not be the basis of a
Default or Event of Default hereunder if any representation that was true when
made ceases to continue to be true thereafter (unless and only to the extent
that the same constitutes a breach of a covenant hereunder or an “Event of
Default” as expressly defined in Section 13.01 hereof).

 

49



--------------------------------------------------------------------------------



 



Section 2.12. Major Contracts. Borrower shall not enter into any new Major
Contracts or amend any existing Major Contracts without, in each instance, first
obtaining Lender’s prior consent, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, Lender hereby approves Jeffrey Chodorow
or any entity Controlled by Jeffrey Chodorow as a restaurant and bar operator
for the bars and restaurants situated at the Premises, but reserves the right to
approve any economic terms of any new Major Contracts with Jeffrey Chodorow or
any entity Controlled by Jeffrey Chodorow unless such new Major Contracts are on
terms which are substantially the same or more favorable to the Property than
the terms of the applicable Major Contracts in effect prior to the amendment or
renewal thereof, in which case such new Major Contracts shall be deemed approved
by Lender.
ARTICLE III: INSURANCE AND CASUALTY RESTORATION
Section 3.01. Insurance Coverage. Borrower shall, at its expense, maintain the
following insurance coverages with respect to the Property during the term of
this Security Instrument:
(a) (i) Insurance against loss or damage by fire, casualty and other hazards
included in an “all-risk” coverage endorsement or its equivalent (which, in the
case of insurance during the time of any construction work (“Construction”)
shall be in “builder’s risk completed value non-reporting form” together with
rents, earnings and extra expense insurance covering loss due to delay in
completion of the Improvements), with such endorsements as Lender may from time
to time reasonably require and which are customarily required by Institutional
Lenders of similar properties similarly situated, including, without limitation,
if the Property constitutes a legal non-conforming use, an ordinance of law
coverage endorsement which contains “Demolition Cost”, “Loss Due to Operation of
Law” and “Increased Cost of Construction” coverages, covering the Property in an
amount not less than the greater of (A) 100% of the insurable replacement value
of the Property (exclusive of the Premises and footings and foundations) and
(B) such other amount as is necessary to prevent any reduction in such policy by
reason of and to prevent Borrower, Lender or any other insured thereunder from
being deemed to be a co-insurer. Not less frequently than once every three
(3) years, Borrower, at its option, shall either (A) have the Appraisal updated
or obtain a new appraisal of the Property, (B) have a valuation of the Property
made by or for its insurance carrier conducted by an appraiser experienced in
valuing properties of similar type to that of the Property which are in the
geographical area in which the Property is located or (C) provide such other
evidence as will, in Lender’s sole judgment, enable Lender to determine whether
there shall have been an increase in the insurable value of the Property and
Borrower shall deliver such updated Appraisal, new appraisal, insurance
valuation or other evidence acceptable to Lender, as the case may be, and, if
such updated Appraisal, new appraisal, insurance valuation, or other evidence
acceptable to Lender reflects an increase in the insurable value of the
Property, the amount of insurance required hereunder shall be increased
accordingly and Borrower shall deliver evidence satisfactory to Lender that such
policy has been so increased.
(ii) Commercial general liability insurance against claims for personal and
bodily injury and/or death to one or more persons or property damage, occurring
on, in or about the Property (including the adjoining streets, sidewalks and
passageways therein) in such amounts as Lender may from time to time reasonably
require (but in no event shall Lender’s requirements be increased more
frequently than once during each twelve (12) month period) and which are
customarily required by Institutional Lenders for similar properties similarly
situated, but not less than $1,000,000 per occurrence and $2,000,000 general
aggregate on a per location basis and, in addition thereto, not less than
$75,000,000 excess and/or umbrella liability insurance shall be maintained for
any and all claims.

 

50



--------------------------------------------------------------------------------



 



(iii) Business interruption, rent loss or other similar insurance with an
unlimited indemnity period (A) with loss payable to Lender, (B) covering all
risks required to be covered by the insurance provided for in Section 3.01(a)(i)
hereof and (C) in an amount not less than 100% of the projected total revenues
derived from the Property for the succeeding twenty-four (24) month period based
on an occupancy rate taking into account historical and projected occupancy. The
amount of such insurance shall be determined upon the execution of this Security
Instrument, and not more frequently than once each calendar year thereafter
based on Borrower’s reasonable estimate of projected fixed or base rent plus
percentage rent, from the Property for the next succeeding twenty-four
(24) months. In the event the Property shall be damaged or destroyed, Borrower
shall and hereby does assign to Lender all payment of claims under the policies
of such insurance, and all amounts payable thereunder, and all net amounts,
shall be collected by Lender under such policies and shall be applied in
accordance with this Security Instrument; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to timely pay
all amounts due under the Loan Documents.
(iv) War risk insurance when such insurance is obtainable from the United States
of America or any agency or instrumentality thereof at reasonable rates (for the
maximum amount of insurance obtainable) and if requested by Lender, and such
insurance is then customarily required by Institutional Lenders of similar
properties similarly situated. As of the Closing Date, no insurance of the type
set forth in this Section 3.01(a)(iv) is required.
(v) Insurance against loss or damages from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, pressure vessels or
similar apparatus now or hereafter installed at the Property, in such amounts as
Lender may from time to time reasonably require and which are then customarily
required by Institutional Lenders of similar properties similarly situated.
(vi) Flood insurance in an amount equal to the full insurable value of the
Property or the maximum amount available, whichever is less, if the Improvements
are located in an area designated by the Secretary of Housing and Urban
Development as being “an area of special flood hazard” under the National Flood
Insurance Program (i.e., having a one percent or greater chance of flooding),
and if flood insurance is available under the National Flood Insurance Act.
(vii) Worker’s compensation insurance or other similar insurance which may be
required by Governmental Authorities or Legal Requirements.
(viii) Intentionally omitted.

 

51



--------------------------------------------------------------------------------



 



(ix) Insurance against damage resulting from acts of terrorism, or an insurance
policy without an exclusion for damages resulting from terrorism, on terms
consistent with the commercial property insurance policy required under
subsections (i), (ii) and (iii) above; provided, however, Borrower shall not be
required to carry more than the amount of insurance required pursuant to this
Section 3.01(a)(ix) as is available for an annual premium of 200% of the total
annual premium of the insurance required pursuant to this Section 3.01(a)(ix)
during the previous policy year.
(x) At all times during Construction, contractor’s liability insurance to a
limit acceptable to Lender in its reasonable discretion based upon, among other
things, then current market standards and the scope of work, covering each
contractor’s construction operation at the Premises (which insurance may be
provided by the contractor).
(xi) Such other insurance as may from time to time be required by Lender and
which is then customarily required by Institutional Lenders for similar
properties similarly situated, against other insurable hazards, including, but
not limited to, malicious mischief, vandalism, loss resulting from mold, spores
or fungus on or about the Premises, (which Lender acknowledges, as of the
Closing Date is not required hereunder), sinkhole and mine subsidence, windstorm
and/or earthquake, due regard to be given to the size and type of the Premises,
Improvements, Fixtures and Equipment and their location, construction and use.
(xii) If Borrower, any of its Affiliates or Manager holds a liquor license for
the Premises, liquor liability insurance in the amount of no less than
$10,000,000.
(xiii) Automobile liability insurance covering owned, hired and not owned
vehicles in an amount of not less than $1,000,000 per accident.
(b) Borrower shall cause any Manager of the Property to maintain fidelity
insurance in an amount equal to or greater than $10,000,000.
Section 3.02. Policy Terms. (a) All insurance required by this Article III shall
be in the form (other than with respect to Sections 3.01(a)(vi) and (vii) above
when insurance in those two sub-sections is placed with a governmental agency or
instrumentality on such agency’s forms) and amount and with deductibles as, from
time to time, shall be reasonably acceptable to Lender, under valid and
enforceable policies issued by financially responsible insurers authorized to do
business in the State where the Property is located, which shall have a claims
paying ability rating and/or financial strength rating, as applicable, of not
less than “A-” (or its equivalent), or such lower claims paying ability rating
and/or financial strength rating, as applicable, as Lender shall, in its
reasonable discretion (taking into account then current Rating Agency
guidelines), consent to, from a Rating Agency (one of which after a
Securitization in which Standard & Poor’s rates any securities issued in
connection with such Securitization, shall be Standard & Poor’s). Originals or
certified copies of all insurance policies shall be delivered to and held by
Lender. All such policies (except policies for worker’s compensation) shall name
Lender, its successors and/or assigns as an additional named insured, with
respect to the insurance required pursuant to Section 3.01(a)(iii) above, shall
provide for loss payable to Lender, its successors and/or assigns and shall
contain (or have

 

52



--------------------------------------------------------------------------------



 



attached): (i) standard “non-contributory mortgagee” endorsement or its
equivalent relating, inter alia, to recovery by Lender notwithstanding the
negligent or willful acts or omissions of Borrower; (ii) a waiver of subrogation
endorsement as to Lender; (iii) an endorsement indicating that neither Lender
nor Borrower shall be or be deemed to be a co-insurer with respect to any
casualty risk insured by such policies and shall provide for a deductible per
loss of an amount not more than the lesser of (x) that which is customarily
maintained by owners of similar properties similarly situated and (y) $250,000
or, with respect to the deductible under any insurance against losses resulting
from windstorms, 5% of the values at risk or, with respect to the deductible
under any insurance against losses resulting from earthquake, 5% of the values
at risk, and (iv) a provision that such policies shall not be canceled,
terminated, denied renewal or amended, including, without limitation, any
amendment reducing the scope or limits of coverage, without at least thirty
(30) days’ prior written notice to Lender in each instance. Not less than thirty
(30) days prior to the expiration dates of the insurance policies obtained
pursuant to this Security Instrument, originals or certified copies of renewals
of such policies (or certificates evidencing such renewals) bearing notations
evidencing the payment of premiums or accompanied by other reasonable evidence
of such payment (which premiums shall not be paid by Borrower through or by any
financing arrangement which would entitle an insurer to terminate a policy;
provided, however, premiums for the insurance required pursuant to
Section 3.01(a)(i) may be paid quarterly in advance or as otherwise reasonably
acceptable to Lender, it being acknowledged that paying the premium for such
policies by financing the same, paying twenty percent (20%) of the total annual
premium (inclusive of finance charges) at the time of the applicable policy
renewal and paying the remaining eighty percent (80%) of the total annual
premium (inclusive of finance charges) in nine (9) equal monthly installments is
acceptable to Lender) shall be delivered by Borrower to Lender. Borrower shall
not carry separate insurance, concurrent in kind or form or contributing in the
event of loss, with any insurance required under this Article III.
(b) If Borrower fails to maintain and deliver to Lender the original policies or
certificates of insurance required by this Security Instrument, or if there are
insufficient funds in the Basic Carrying Costs Escrow Account to pay the
premiums for same, Lender may, at its option, procure such insurance, and
Borrower shall pay, or as the case may be, reimburse Lender for, all premiums
thereon promptly, upon demand by Lender, with interest thereon at the Default
Rate from the date paid by Lender to the date of repayment and such sum shall
constitute a part of the Debt.
(c) Borrower shall notify Lender of the renewal premium of each insurance policy
and Lender shall be entitled to pay such amount on behalf of Borrower from the
Basic Carrying Costs Escrow Account in accordance with the financing schedule of
the payments for such premiums, if any, or, if an Event of Default has occurred
and is continuing, in full or such other manner as Lender may elect. With
respect to insurance policies which require periodic payments (i.e., monthly or
quarterly) of premiums, Lender shall be entitled to pay such amounts ten
(10) days (or such lesser number of days as Lender shall determine) prior to the
respective due dates of such installments.

 

53



--------------------------------------------------------------------------------



 



(d) The insurance required by this Security Instrument may, at the option of
Borrower, be effected by blanket and/or umbrella policies issued to Borrower
covering the Property provided that, in each case, the policies otherwise comply
with the provisions of this Security Instrument and allocate to the Property,
from time to time (but in no event less than once a year), the coverage
specified by this Security Instrument, without possibility of reduction or
coinsurance by reason of damage to any other property (real or personal) named
therein. If the insurance required by this Security Instrument shall be effected
by any such blanket or umbrella policies, Borrower shall furnish to Lender
(i) original policies or certified copies thereof, or an original certificate of
insurance together with reasonable access to the original of such policy to
review such policy’s coverage of the Property, with schedules attached thereto
showing the amount of the insurance provided under such policies applicable to
the Property and (ii) an Officer’s Certificate setting forth (A) the number of
properties covered by such policy, (B) the location by city (if available,
otherwise, county) and state of the properties, (C) the average square footage
of the properties, (D) a brief description of the typical construction type
included in the blanket policy and (E) such other information as Lender may
reasonably request.
Section 3.03. Assignment of Policies. (a) Borrower hereby assigns to Lender the
proceeds of all insurance (other than worker’s compensation and liability
insurance) obtained pursuant to this Security Instrument, all of which proceeds
shall be payable to Lender as collateral and further security for the payment of
the Debt and the performance of Borrower’s obligations hereunder and under the
other Loan Documents, and Borrower hereby authorizes and directs the issuer of
any such insurance to make payment of such proceeds directly to Lender. Except
as otherwise expressly provided in Section 3.04 or elsewhere in this
Article III, Lender shall have the option, in its discretion, and without regard
to the adequacy of its security, to apply all or any part of the proceeds it may
receive pursuant to this Article in such manner as Lender may elect to any one
or more of the following: (i) the payment of the Debt, whether or not then due,
in accordance with the provisions of the Note, (ii) the repair or restoration of
the Property, (iii) the cure of any Default or (iv) the reimbursement of the
costs and expenses of Lender incurred pursuant to the terms hereof in connection
with the recovery of the Insurance Proceeds. Subject to Section 15.03(a),
nothing herein contained shall be deemed to excuse Borrower from repairing or
maintaining the Property as provided in this Security Instrument or restoring
all damage or destruction to the Property, regardless of the sufficiency of the
Insurance Proceeds, and the application or release by Lender of any Insurance
Proceeds shall not cure or waive any Default or notice of Default.
(b) In the event of the foreclosure of this Security Instrument or any other
transfer of title or assignment of all or any part of the Property in
extinguishment, in whole or in part, of the Debt, all right, title and interest
of Borrower in and to all policies of insurance required by this Security
Instrument shall inure to the benefit of the successor in interest to Borrower
or the purchaser of the Property (it being acknowledged that the policy required
pursuant to Section 3.01(a)(ii) hereof shall not be required to be assigned to
Lender). If, prior to the receipt by Lender of any proceeds, the Property or any
portion thereof shall have been sold on foreclosure of this Security Instrument
or by deed in lieu thereof or otherwise, or any claim under such insurance
policy arising during the term of this Security Instrument is not paid until
after the extinguishment of the Debt, and Lender shall not have received the
entire amount of the Debt outstanding at the time of such extinguishment,
whether or not a deficiency judgment on this Security Instrument shall have been
sought or recovered or denied, then, the proceeds of any such insurance to the
extent of the amount of the Debt not so received, shall

 

54



--------------------------------------------------------------------------------



 



be paid to and be the property of Lender, together with interest thereon at the
Default Rate, and the reasonable attorney’s fees, costs and disbursements
incurred by Lender in connection with the collection of the proceeds which shall
be paid to Lender and Borrower hereby assigns, transfers and sets over to Lender
all of Borrower’s right, title and interest in and to such proceeds.
Notwithstanding any provisions of this Security Instrument to the contrary,
Lender shall not be deemed to be a trustee or other fiduciary with respect to
its receipt of any such proceeds, which may be commingled with any other monies
of Lender; provided, however, that Lender shall use such proceeds for the
purposes and in the manner permitted by this Security Instrument. Any proceeds
deposited with Lender shall be held by Lender in an interest-bearing account,
but Lender makes no representation or warranty as to the rate or amount of
interest, if any, which may accrue on such deposit and shall have no liability
in connection therewith. Interest accrued, if any, on the proceeds shall be
deemed to constitute a part of the proceeds for purposes of this Security
Instrument. The provisions of this Section 3.03(b) shall survive the termination
of this Security Instrument by foreclosure, deed in lieu thereof or otherwise as
a consequence of the exercise of the rights and remedies of Lender hereunder
after a Default.
Section 3.04. Casualty Restoration. (a) (i) In the event of any damage to or
destruction of the Property, Borrower shall give prompt written notice to Lender
(which notice shall set forth Borrower’s good faith estimate of the cost of
repairing or restoring such damage or destruction, or if Borrower cannot
reasonably estimate the anticipated cost of restoration, Borrower shall
nonetheless give Lender prompt notice of the occurrence of such damage or
destruction, and will diligently proceed to obtain estimates to enable Borrower
to quantify the anticipated cost and time required for such restoration,
whereupon Borrower shall promptly notify Lender of such good faith estimate)
and, provided that restoration does not violate any Legal Requirements, Borrower
shall promptly commence and diligently prosecute to completion the repair,
restoration or rebuilding of the Property so damaged or destroyed to a condition
such that the Property shall be at least equal in value to that immediately
prior to the damage to the extent practicable, in full compliance with all Legal
Requirements and the provisions of all Leases, and in accordance with
Section 3.04(b) below. Such repair, restoration or rebuilding of the Property
including, without limitation, preparation of plans and specifications in
connection therewith, and also including the repair and replacement of
furniture, fixtures and equipment, are sometimes hereinafter collectively
referred to as the “Work”.
(ii) Borrower shall not adjust, compromise or settle any claim for Insurance
Proceeds without the prior written consent of Lender, which shall not be
unreasonably withheld or delayed and Lender shall have the right, at Borrower’s
sole cost and expense, to participate in any settlement or adjustment of
Insurance Proceeds; provided, however, that, except during the continuance of an
Event of Default, Lender’s consent shall not be required with respect to the
adjustment, compromising or settlement of any claim for Insurance Proceeds in an
amount less than $250,000.
(iii) Subject to Section 3.04(a)(iv), Lender shall apply any Insurance Proceeds
which it may receive towards the Work in accordance with Section 3.04(b) and the
other applicable sections of this Article III.

 

55



--------------------------------------------------------------------------------



 



(iv) If (A) an Event of Default shall have occurred and be continuing,
(B) Lender is not reasonably satisfied that the Debt Service Coverage, after
substantial completion of the Work, will be at least equal to the Required Debt
Service Coverage, (C) more than thirty percent (30%) of the reasonably estimated
fair market value of the Property is damaged or destroyed, (D) Lender is not
reasonably satisfied that the Work can be completed six (6) months prior to
Maturity or (E) Lender is not reasonably satisfied that the Work can be
completed within twelve (12) months of the damage to or destruction of the
Property (each, a “Substantial Casualty”), Lender shall have the option, in its
sole discretion to apply any Insurance Proceeds it may receive pursuant to this
Security Instrument (less any cost to Lender of recovering and paying out such
proceeds incurred pursuant to the terms hereof and not otherwise reimbursed to
Lender, including, without limitation, reasonable attorneys’ fees and expenses)
to the payment of the Debt, without any prepayment fee or charge of any kind, or
to allow such proceeds to be used for the Work pursuant to the terms and subject
to the conditions of Section 3.04(b) hereof and the other applicable sections of
this Article III.
(v) In the event that Lender elects or is obligated hereunder to allow Insurance
Proceeds to be used for the Work, any excess proceeds remaining after completion
of such Work shall be applied to the payment of the Debt without any prepayment
fee or charge of any kind.
(b) If any Condemnation Proceeds in accordance with Section 6.01(a), or any
Insurance Proceeds in accordance with Section 3.04(a), are to be applied to the
repair, restoration or rebuilding of the Property, then such Condemnation
Proceeds or Insurance Proceeds shall be deposited into a segregated
interest-bearing bank account at the Bank, which shall be an Eligible Account,
held by Lender and shall be paid out from time to time to Borrower as the Work
progresses (less any cost to Lender of recovering and paying out such proceeds,
including, without limitation, reasonable attorneys’ fees and costs allocable to
inspecting the Work and the plans and specifications therefor) subject to
Section 5.13 hereof and to all of the following conditions:
(i) An Independent architect or engineer selected by Borrower and reasonably
acceptable to Lender (an “Architect” or “Engineer”) or a Person otherwise
reasonably acceptable to Lender, shall have delivered to Lender a certificate
estimating the cost of completing the Work, and, if the amount set forth therein
is more than the sum of the amount of Insurance Proceeds then being held by
Lender in connection with a casualty and amounts agreed to be paid as part of a
final settlement under the insurance policy upon or before completion of the
Work, Borrower shall have delivered to Lender (A) cash collateral in an amount
equal to such excess, (B) an unconditional, irrevocable, clean sight draft
letter of credit, in form, substance and issued by a bank reasonably acceptable
to Lender, in the amount of such excess and draws on such letter of credit shall
be made by Lender to make payments pursuant to this Article III following
exhaustion of the Insurance Proceeds or Condemnation Proceeds, as applicable,
therefor or (C) a completion bond in form, substance and issued by a surety
company reasonably acceptable to Lender.
(ii) If the cost of the Work is reasonably estimated by an Architect or Engineer
in a certification reasonably acceptable to Lender to be equal to or exceed five
percent (5%) of the Loan Amount, such Work shall be performed under the
supervision of an Architect or Engineer, it being understood that the plans and
specifications with respect thereto shall provide for Work so that, upon
completion thereof, the Property shall be at least equal in replacement value
and general utility to the Property prior to the damage or destruction.

 

56



--------------------------------------------------------------------------------



 



(iii) Each request for payment shall be made on not less than ten (10) days’
prior notice to Lender and shall be accompanied by a certificate of an Architect
or Engineer, or, if the Work is not required to be supervised by an Architect or
Engineer, by an Officer’s Certificate stating (A) that payment is for Work
completed in material compliance with the plans and specifications, if required
under clause (ii) above, (B) that the sum requested is required to reimburse
Borrower for payments by Borrower to date, or is due to the contractors,
subcontractors, materialmen, laborers, engineers, architects or other Persons
rendering services or materials for the Work (giving a brief description of such
services and materials), and that when added to all sums previously paid out by
Lender does not exceed the value of the Work done to the date of such
certificate, (C) if the sum requested is to cover payment relating to repair and
restoration of personal property required or relating to the Property, that
title to the personal property items covered by the request for payment is
vested in Borrower (unless Borrower is lessee of such personal property), and
(D) that the Insurance Proceeds and/or letters of credit, completion and similar
bonds, each of which is satisfactory to Lender in its reasonable discretion, and
other amounts deposited by Borrower held by Lender after such payment is more
than the estimated remaining cost to complete such Work; provided, however, that
if such certificate is given by an Architect or Engineer, such Architect or
Engineer shall certify as to clause (A) above, and such Officer’s Certificate
shall certify as to the remaining clauses above, and provided, further, that
Lender shall not be obligated to disburse such funds if Lender determines, in
Lender’s reasonable discretion, that Borrower shall not be in compliance with
this Section 3.04(b). Additionally, each request for payment shall contain a
statement signed by Borrower stating that the requested payment is for Work
completed to date.
(iv) Each request for payment shall be accompanied by waivers of lien, in
customary form and substance, covering that part of the Work for which payment
or reimbursement is being requested and, if required by Lender, a search
prepared by a title company or licensed abstractor, or by other evidence
reasonably satisfactory to Lender that there has not been filed with respect to
the Property any mechanic’s or other lien or instrument for retention of title
relating to any part of the Work not discharged of record. Additionally, as to
any personal property covered by the request for payment, Lender shall be
furnished with evidence of Borrower having incurred a payment obligation
therefor and such further evidence reasonably satisfactory to assure Lender that
UCC filings therefor provide a valid first lien on the personal property.
(v) Lender shall have the right to inspect the Work at all reasonable times upon
reasonable prior notice and may condition any disbursement of Insurance Proceeds
upon satisfactory compliance by Borrower with the provisions hereof. Neither the
approval by Lender of any required plans and specifications for the Work nor the
inspection by Lender of the Work shall make Lender responsible for the
preparation of such plans and specifications, or the compliance of such plans
and specifications of the Work, with any applicable law, regulation, ordinance,
covenant or agreement.

 

57



--------------------------------------------------------------------------------



 



(vi) Insurance Proceeds shall not be disbursed more frequently than once every
thirty (30) days.
(vii) Until such time as the Work has been substantially completed, Lender shall
not be obligated to disburse up to ten percent (10%) of the cost of the Work
(the “Retention Amount”) to Borrower. Upon substantial completion of the Work,
Borrower shall send notice thereof to Lender and, subject to the conditions of
Section 3.04(b)(i)-(iv), Lender shall disburse one-half of the Retention Amount
to Borrower; provided, however, that the remaining one-half of the Retention
Amount shall be disbursed to Borrower when Lender shall have received copies of
any and all certificates of occupancy or other certificates, licenses and
permits required for the ownership, occupancy and operation of the Property in
accordance with all Legal Requirements. Borrower hereby covenants to diligently
seek to obtain any such certificates, licenses and permits.
(viii) Upon failure on the part of Borrower promptly after a casualty or Taking
to commence the Work or to proceed diligently and continuously to completion of
the Work, which failure shall continue after notice for thirty (30) days, Lender
may apply any Insurance Proceeds or Condemnation Proceeds it then or thereafter
holds to the payment of the Debt in accordance with the provisions of the Note;
provided, however, that Lender shall be entitled to apply at any time all or any
portion of the Insurance Proceeds or Condemnation Proceeds it then holds to the
extent necessary to cure any Event of Default.
(c) If Borrower (i) within one hundred twenty (120) days after the occurrence of
any damage to the Property or any portion thereof shall fail to submit to Lender
for approval plans and specifications for the Work (approved by the Architect
and by all Governmental Authorities whose approval is required), (ii) after any
such plans and specifications are approved by all Governmental Authorities, the
Architect and Lender, shall fail to promptly commence such Work after a casualty
or Taking or (iii) shall fail to diligently prosecute such Work to completion,
then, in addition to all other rights available hereunder, at law or in equity,
Lender, or any receiver of the Property or any portion thereof, upon five
(5) days’ prior notice to Borrower (except in the event of emergency in which
case no notice shall be required), may (but shall have no obligation to) perform
or cause to be performed such Work, and may take such other steps as it
reasonably deems advisable. Borrower hereby waives, for Borrower, any claim,
other than for gross negligence or willful misconduct, against Lender and any
receiver arising out of any act or omission of Lender or such receiver pursuant
hereto, and Lender may apply all or any portion of the Insurance Proceeds
(without the need to fulfill any other requirements of this Section 3.04) to
reimburse Lender and such receiver, for all costs not reimbursed to Lender or
such receiver upon demand together with interest thereon at the Default Rate
from the date such amounts are advanced until the same are paid to Lender or the
receiver.

 

58



--------------------------------------------------------------------------------



 



(d) Borrower hereby irrevocably appoints Lender as its attorney-in-fact, coupled
with an interest, to collect and receive any Insurance Proceeds paid with
respect to any portion of the Property or the insurance policies required to be
maintained hereunder, and to endorse any checks, drafts or other instruments
representing any Insurance Proceeds whether payable by reason of loss thereunder
or otherwise.
Section 3.05. Compliance with Insurance Requirements. Borrower promptly shall
comply with, and shall cause the Property to comply with, all Insurance
Requirements, even if such compliance requires structural changes or
improvements or would result in interference with the use or enjoyment of the
Property or any portion thereof provided Borrower shall have a right to contest
in good faith and with diligence such Insurance Requirements provided (a) no
Event of Default shall exist during such contest and such contest shall not
subject the Property or any portion thereof to any lien or affect the priority
of the lien of this Security Instrument, (b) failure to comply with such
Insurance Requirements will not subject Lender, Trustee or any of their agents,
employees, officers or directors to any civil or criminal liability, (c) such
contest will not cause any reduction in insurance coverage, (d) such contest
shall not affect the ownership, use or occupancy of the Property, (e) the
Property or any part thereof or any interest therein shall not be in any danger
of being sold, forfeited or lost by reason of such contest by Borrower,
(f) Borrower has given Lender prompt notice of such contest and, upon request by
Lender from time to time, notice of the status of such contest by Borrower
and/or information of the continuing satisfaction of the conditions set forth in
clauses (a) through (e) of this Section 3.05, (g) upon a final determination of
such contest, Borrower shall promptly comply with the requirements thereof, and
(h) prior to and during such contest, Borrower shall furnish to Lender security
satisfactory to Lender, in its reasonable discretion, against loss or injury by
reason of such contest or the non-compliance with such Insurance Requirement
(and if such security is cash, Lender shall deposit the same in an
interest-bearing account and interest accrued thereon, if any, shall be deemed
to constitute a part of such security for purposes of this Security Instrument,
but Lender (i) makes no representation or warranty as to the rate or amount of
interest, if any, which may accrue thereon and shall have no liability in
connection therewith and (ii) shall not be deemed to be a trustee or fiduciary
with respect to its receipt of any such security and any such security may be
commingled with other monies of Lender). If Borrower shall use the Property or
any portion thereof in any manner which could permit the insurer to cancel any
insurance required to be provided hereunder, Borrower immediately shall obtain a
substitute policy which shall satisfy the requirements of this Security
Instrument and which shall be effective on or prior to the date on which any
such other insurance policy shall be canceled. Borrower shall not by any action
or omission invalidate any insurance policy required to be carried hereunder
unless such policy is replaced as aforesaid, or materially increase the premiums
on any such policy above the normal premium charged for such policy. Borrower
shall cooperate with Lender in obtaining for Lender the benefits of any
Insurance Proceeds lawfully or equitably payable to Lender in connection with
the transaction contemplated hereby.

 

59



--------------------------------------------------------------------------------



 



Section 3.06. Event of Default During Restoration. Notwithstanding anything to
the contrary contained in this Security Instrument including, without
limitation, the provisions of this Article III, if, at the time of any casualty
affecting the Property or any part thereof, or at any time during any Work, or
at any time that Lender is holding or is entitled to receive any Insurance
Proceeds pursuant to this Security Instrument, a Default exists and is
continuing (whether or not it constitutes an Event of Default), Lender shall
then have no obligation to make such proceeds available for Work and Lender
shall have the right and option, to be exercised in its sole and absolute
discretion and election, with respect to the Insurance Proceeds, either to
retain and apply such proceeds in reimbursement for the actual costs, fees and
expenses incurred by Lender in accordance with the terms hereof in connection
with the adjustment of the loss and any balance toward payment of the Debt in
such priority and proportions as Lender, in its sole discretion, shall deem
proper, or towards the Work, upon such terms and conditions as Lender shall
determine, or to cure an Event of Default, or to any one or more of the
foregoing as Lender, in its sole and absolute discretion, may determine. If
Lender shall receive and retain such Insurance Proceeds, the lien of this
Security Instrument shall be reduced only by the amount thereof received, after
reimbursement to Lender of expenses of collection, and actually applied by
Lender in reduction of the principal sum payable under the Note in accordance
with the Note.
Section 3.07. Application of Proceeds to Debt Reduction. (a) No damage to the
Property, or any part thereof, by fire or other casualty whatsoever, whether
such damage be partial or total, shall relieve Borrower from its liability to
pay in full the Debt and to perform its obligations under this Security
Instrument and the other Loan Documents.
(b) If any Insurance Proceeds are applied to reduce the Debt, Lender shall apply
the same in accordance with the provisions of the Note.
ARTICLE IV: IMPOSITIONS
Section 4.01. Payment of Impositions, Utilities and Taxes, etc. (a) Borrower
shall pay or cause to be paid all Impositions and remit or cause to be remitted
all SAOT Expenditures at least five (5) days prior to the date upon which any
fine, penalty, interest or cost for nonpayment is imposed, and furnish to
Lender, upon request, receipted bills of the appropriate taxing authority or
other documentation reasonably satisfactory to Lender evidencing the payment
thereof. If Borrower shall fail to pay any Imposition or remit any SAOT
Expenditures in accordance with this Section and is not contesting or causing a
contesting of such Imposition in accordance with Section 4.04 hereof, or if
there are insufficient funds in the Basic Carrying Costs Escrow Account to pay
any Imposition, Lender shall have the right, but shall not be obligated, to pay
that Imposition or remit that SAOT Expenditure, as applicable, and Borrower
shall repay to Lender, on demand, any amount paid by Lender, with interest
thereon at the Default Rate from the date of the advance thereof to the date of
repayment, and such amount shall constitute a portion of the Debt secured by
this Security Instrument.
(b) Borrower shall, prior to the date upon which any fine, penalty, interest or
cost for the nonpayment is imposed, pay or cause to be paid all charges for
electricity, power, gas, water and other services and utilities in connection
with the Property, and shall, upon request, deliver to Lender receipts or other
documentation reasonably satisfactory to Lender evidencing payment thereof. If
Borrower shall fail to pay any amount required to be paid by Borrower pursuant
to this Section 4.01 and is not contesting such charges in accordance with
Section 4.04 hereof, Lender shall have the right, but shall not be obligated, to
pay that amount, and Borrower will repay to Lender, on demand, any amount paid
by Lender with interest thereon at the Default Rate from the date of the advance
thereof to the date of repayment, and such amount shall constitute a portion of
the Debt secured by this Security Instrument.

 

60



--------------------------------------------------------------------------------



 



(c) Borrower shall pay all taxes, charges, filing, registration and recording
fees, excises and levies imposed upon Lender by reason of or in connection with
its ownership of any Loan Document or any other instrument related thereto, or
resulting from the execution, delivery and recording of, or the lien created by,
or the obligation evidenced by, any of them, other than income, franchise and
other similar taxes imposed on Lender and shall pay all corporate stamp taxes,
if any, and other taxes, required to be paid on the Loan Documents other than
taxes imposed on Lender’s income and franchise taxes imposed on Lender by the
law or regulations of any Governmental Authority. If Borrower shall fail to make
any such payment within ten (10) days after written notice thereof from Lender,
Lender shall have the right, but shall not be obligated, to pay the amount due,
and Borrower shall reimburse Lender therefor, on demand, with interest thereon
at the Default Rate from the date of the advance thereof to the date of
repayment, and such amount shall constitute a portion of the Debt secured by
this Security Instrument.
Section 4.02. Deduction from Value. In the event of the passage after the date
of this Security Instrument of any Legal Requirement deducting from the value of
the Property for the purpose of taxation, any lien thereon or changing in any
way the Legal Requirements now in force for the taxation of this Security
Instrument and/or the Debt for federal, state or local purposes, or the manner
of the operation of any such taxes so as to adversely affect the interest of
Lender, or imposing any tax or other charge on any Loan Document, then Borrower
will pay such tax, with interest and penalties thereon, if any, within the
statutory period. In the event the payment of such tax or interest and penalties
by Borrower would be unlawful, or taxable to Lender or unenforceable or provide
the basis for a defense of usury, then in any such event, Lender shall have the
option, by written notice of not less than thirty (30) days, to declare the Debt
immediately due and payable, with no prepayment fee or charge of any kind.
Section 4.03. No Joint Assessment. Borrower shall not consent to or initiate the
joint assessment of the Premises or the Improvements (a) with any other real
property constituting a separate tax lot and Borrower represents and covenants
that the Premises and the Improvements are and shall remain a separate tax lot
or lots separate from other real property that is not part of the Premises or
(b) with any portion of the Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the Property as a single lien.
Section 4.04. Right to Contest. Borrower shall have the right, after prior
notice to Lender, at its sole expense, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or any of its agents, employees, officers or directors, the validity,
amount or application of any Imposition or any charge described in Section
4.01(b), provided that (a) no Event of Default shall exist during such
proceedings and such contest shall not (unless Borrower shall comply with clause
(d) of this Section 4.04) subject the Property or any portion thereof to any
lien or affect the priority of the lien of this Security Instrument, (b) failure
to pay such Imposition or charge will not subject Lender, Trustee or any of
their agents, employees, officers or directors to any civil or criminal
liability, (c) the contest suspends enforcement of the Imposition or charge
(unless Borrower first pays the Imposition or charge), (d) prior to and during
such contest, Borrower shall furnish to Lender security satisfactory to Lender,
in its

 

61



--------------------------------------------------------------------------------



 



reasonable discretion, against loss or injury by reason of such contest or the
non-payment of such Imposition or charge (and if such security is cash, Lender
may deposit the same in an interest-bearing account and interest accrued
thereon, if any, shall be deemed to constitute a part of such security for
purposes of this Security Instrument, but Lender (i) makes no representation or
warranty as to the rate or amount of interest, if any, which may accrue thereon
and shall have no liability in connection therewith other than with respect to
Lender’s gross negligence or willful misconduct and (ii) shall not be deemed to
be a trustee or fiduciary with respect to its receipt of any such security and
any such security may be commingled with other monies of Lender), (e) such
contest shall not affect the ownership, use or occupancy of the Property,
(f) the Property or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrower,
(g) Borrower has given Lender notice of the commencement of such contest and
upon request by Lender, from time to time, notice of the status of such contest
by Borrower and/or confirmation of the continuing satisfaction of clauses
(a) through (f) of this Section 4.04, and (h) upon a final determination of such
contest, Borrower shall promptly comply with the requirements thereof. Upon
completion of any contest, Borrower shall immediately pay the amount due, if
any, and deliver to Lender proof of the completion of the contest and payment of
the amount due, if any, following which Lender shall return the security, if
any, deposited with Lender pursuant to clause (d) of this Section 4.04. Borrower
shall not pay any Imposition in installments unless permitted by applicable
Legal Requirements or the applicable Governmental Authority, and shall, upon the
request of Lender, deliver copies of all notices and bills relating to any
Imposition or other charge covered by this Article IV to Lender.
Section 4.05. No Credits on Account of the Debt. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the Impositions assessed against the Property or any part thereof and no
deduction shall otherwise be made or claimed from the taxable value of the
Property, or any part thereof, by reason of this Security Instrument or the
Debt. In the event such claim, credit or deduction shall be required by Legal
Requirements, Lender shall have the option, by written notice of not less than
thirty (30) days, to declare the Debt immediately due and payable, and Borrower
hereby agrees to pay such amounts not later than thirty (30) days after such
notice.
Section 4.06. Documentary Stamps. If, at any time, the United States of America,
any State or Commonwealth thereof or any subdivision of any such State shall
require revenue or other stamps to be affixed to the Note, this Security
Instrument or any other Loan Document, or impose any other tax or charges on the
same, Borrower will pay the same, with interest and penalties thereon, if any.

 

62



--------------------------------------------------------------------------------



 



ARTICLE V: CENTRAL CASH MANAGEMENT
Section 5.01. Cash Flow. Borrower hereby acknowledges and agrees that (a) the
Rents (which for the purposes of this Section 5.01 shall not include security
deposits from tenants under Leases held by Borrower and not applied towards
Rent) derived from the Property, (b) Loss Proceeds and (c) all proceeds of the
Rate Cap Agreement shall be utilized to fund the Sub-Accounts. Borrower shall
cause Manager to collect all security deposits from tenants under valid Leases,
which shall be held by Manager, as agent for Borrower, in accordance with
applicable law and in a segregated demand deposit bank account at such
commercial or savings bank or banks as may be reasonably satisfactory to Lender
(the “Security Deposit Account”). Borrower shall notify Lender of any security
deposits held as letters of credit and, upon Lender’s request, such letters of
credit shall be promptly delivered to Lender. Borrower shall have no right to
withdraw funds from the Security Deposit Account; provided that, as long as no
Event of Default has occurred and is continuing, Borrower may withdraw funds
from the Security Deposit Account to refund or apply security deposits as
required by the Leases or by applicable Legal Requirements. After the occurrence
and during the continuance of an Event of Default, all withdrawals from the
Security Deposit Account must be approved by Lender. All rental payments made by
tenants and other payments constituting Rent, other than direct payments by
credit cards which shall be paid directly into the Rent Account, shall be
delivered to Manager. Manager shall collect all of such Rent and shall deposit
such funds, within one (1) Business Day after receipt thereof in the Rent
Account, the name and address of the bank in which such account is located and
the account number of which to be identified in writing by Manager to Lender.
Borrower shall cause Manager to give to the bank in which the Rent Account is
located an irrevocable written instruction, in form and substance reasonably
acceptable to Lender, that all funds deposited in such account shall be
automatically transferred through automated clearing house funds (“ACH”) or by
Federal wire to the Central Account prior to 5:00 p.m. (New York City time) on a
daily basis. On the Closing Date, Borrower shall deliver to Lender a copy of the
irrevocable notice which Borrower delivered to the bank in which the Rent
Account is located pursuant to the provisions of this Section 5.01, the receipt
of which is acknowledged in writing by such bank. Additionally, Borrower shall,
or shall cause Manager to send to each respective credit card company or credit
card clearing bank with which Borrower or Manager has entered into merchant’s
agreements (each, a “Credit Card Company”) a direction letter in the form of
Exhibit G annexed hereto and made a part hereof (the “Credit Card Payment
Direction Letter”) directing such Credit Card Company to make all payments due
in connection with goods or services furnished at or in connection with the
Property by Federal wire or through ACH directly to the Rent Account. Without
the prior written consent of Lender, neither Borrower nor Manager shall
(i) terminate, amend, revoke or modify any Credit Card Payment Direction Letter
in any manner or (ii) direct or cause any Credit Card Company to pay any amount
in any manner other than as specifically provided in the related Credit Card
Payment Direction Letter. Lender may elect to change the financial institution
in which the Central Account shall be maintained; however, Lender shall give
Borrower and the bank in which the Rent Account is located not fewer than five
(5) Business Days’ prior notice of such change. Neither Borrower nor Manager
shall change such bank or the Rent Account without the prior written consent of
Lender. All fees and charges of the bank(s) in which the Rent Account and the
Central Account are located shall be paid by Borrower.

 

63



--------------------------------------------------------------------------------



 



Section 5.02. Establishment of Accounts. Lender has established the Escrow
Accounts and the Central Account in the name of Lender as secured party and
Borrower has established the Rent Account in the joint names of Lender, as
secured party, and Borrower. The Rent Account, the Central Account and the
Escrow Accounts shall be under the sole dominion and control of Lender and funds
held therein shall not constitute trust funds. Borrower hereby irrevocably
directs and authorizes Lender to withdraw funds from the Rent Account, the
Central Account and the Escrow Accounts, all in accordance with the terms and
conditions of this Security Instrument. Borrower shall have no right of
withdrawal in respect of the Rent Account, the Central Account or the Escrow
Accounts. Each transfer of funds to be made hereunder shall be made only to the
extent that funds are on deposit in the Rent Account or the Central Account or
the affected Sub-Account or Escrow Account, and Lender shall have no
responsibility to make additional funds available in the event that funds on
deposit are insufficient. The Central Account shall contain the Basic Carrying
Costs Sub-Account, the Debt Service Payment Sub-Account, the Recurring
Replacement Reserve Sub-Account, the SAOT Sub-Account, the Operation and
Maintenance Expense Sub-Account and the Curtailment Reserve Sub-Account, each of
which accounts shall be Eligible Accounts or book-entry sub-accounts of an
Eligible Account (each a “Sub-Account” and collectively, the “Sub-Accounts”) to
which certain funds shall be allocated and from which disbursements shall be
made pursuant to the terms of this Security Instrument. Sums held in the Escrow
Accounts may be commingled with other monies held by Lender.
Section 5.03. Intentionally Omitted.
Section 5.04. Servicing Fees. At the option of Lender, the Loan may be serviced
by a servicer (the “Servicer”) selected by Lender and Lender may delegate all or
any portion of its responsibilities under this Security Instrument to the
Servicer. Provided that no Default has occurred and is continuing, Borrower
shall have no obligation to reimburse Lender for servicing fees incurred in
connection with the ordinary, routine servicing of the Loan; provided, however,
that Borrower shall reimburse Lender for (a) any and all out of pocket costs and
expenses incurred after the occurrence and during the continuance of an Event of
Default or as a result of an Event of Default (but not including special
servicing fees unless Lender forecloses on the lien of this Security Instrument
or exercises any power of sale granted hereunder) and (b) as otherwise provided
for in this Security Instrument.
Section 5.05. Monthly Funding of Sub-Accounts and Escrow Accounts. (a) On or
before each Payment Date during the term of the Loan, commencing on the first
(1st) Payment Date occurring after the month in which the Loan is initially
funded, Borrower shall pay or cause to be paid to the Central Account (including
from the Rent Account) all sums required to be deposited in the Sub-Accounts
pursuant to this Section 5.05(a) and all funds transferred or deposited into the
Central Account shall be allocated among the Sub-Accounts as follows and in the
following priority:
(i) first, to the SAOT Sub-Account until an amount equal to the SAOT Deposit for
the Payment Date occurring for such Interest Accrual Period has been allocated
to the SAOT Sub-Account;
(ii) second, to the Basic Carrying Costs Sub-Account, until an amount equal to
the Basic Carrying Costs Monthly Installment for such Interest Accrual Period
has been allocated to the Basic Carrying Costs Sub-Account;
(iii) third, to the Debt Service Payment Sub-Account, until an amount equal to
the Required Debt Service Payment for the Payment Date occurring for such
Interest Accrual Period has been allocated to the Debt Service Payment
Sub-Account, it being acknowledged that any sums deposited into the Central
Account for such Interest Accrual Period by Borrower which are allocated to the
Debt Service Payment Sub-Account for such Interest Accrual Period shall be
credited towards sums required to be deposited therein by Borrower;

 

64



--------------------------------------------------------------------------------



 



(iv) fourth, to the Operation and Maintenance Expense Sub-Account in an amount
equal to the Cash Expenses, other than management fees in excess of four percent
(4%) of total revenues of the Property, for such Interest Accrual Period
pursuant to the related Approved Annual Budget;
(v) fifth, to the Operation and Maintenance Expense Sub-Account in an amount
equal to the amount, if any, of the Net Capital Expenditures for such Interest
Accrual Period pursuant to the related Approved Annual Budget;
(vi) sixth, to the Operation and Maintenance Expense Sub-Account until an amount
equal to the amount, if any, of the Extraordinary Expenses approved by Lender
for such Interest Accrual Period;
(vii) seventh, to the Recurring Replacement Reserve Sub-Account, until an amount
equal to the Recurring Replacement Reserve Monthly Installment for such Interest
Accrual Period has been allocated to the Recurring Replacement Reserve
Sub-Account; and
(viii) eighth, but only during an O&M Operative Period, the balance, if any, to
the Curtailment Reserve Sub-Account.
Provided that no Event of Default has occurred and is continuing, Lender agrees
that in each Interest Accrual Period any amounts deposited into or remaining in
the Central Account after the Sub-Accounts have been funded as set forth in this
Section 5.05(a) with respect to such Interest Accrual Period and any periods
prior thereto, shall be disbursed by Lender to Borrower on the Payment Date
applicable to such Interest Accrual Period. In addition, Lender shall pay and
apply all funds on deposit in the Sub-Accounts from time to time in accordance
with Sections 5.06 through 5.11, as applicable. The balance of the funds
distributed to Borrower after payment of all Operating Expenses by or on behalf
of Borrower may be retained by Borrower. After the occurrence, and during the
continuance, of an Event of Default, no such excess funds held in the Central
Account shall be distributed to, or withdrawn by, Borrower, and Lender shall
have the right to apply all or any portion of the funds held in the Central
Account or any Sub-Account or any Escrow Account (excluding the SAOT
Sub-Account) to the Debt in Lender’s sole discretion.
(b) On each Payment Date, or with respect to sums in the Operation and
Maintenance Sub-Account and SAOT Sub-Account, on Wednesday of each week unless
such day is not a Business Day, in which case on the first Business Day
thereafter, (i) sums held in the Basic Carrying Costs Sub-Account shall be
transferred to the Basic Carrying Costs Escrow Account, (ii) sums held in the
Debt Service Payment Sub-Account, together with any amounts deposited into the
Central Account that are either (x) Loss Proceeds that Lender has elected to
apply to reduce the Debt in accordance with the terms of Article III hereof or
(y) excess Loss Proceeds remaining after the completion of any restoration
required hereunder, shall be transferred to Lender to be applied towards the
Required Debt Service Payment, (iii) sums held in the SAOT Sub-Account shall be
transferred to the SAOT Escrow Account, (iv) sums held in the Recurring
Replacement Reserve Sub-Account shall be transferred to the Recurring
Replacement Escrow Account, (v) sums held in the Operation and Maintenance
Expense Sub-Account shall be transferred to the Operation and Maintenance
Expense Escrow Account and (vi) sums held in the Curtailment Reserve Sub-Account
shall be transferred to the Curtailment Reserve Escrow Account.

 

65



--------------------------------------------------------------------------------



 



Section 5.06. Payment of Basic Carrying Costs. Borrower hereby agrees to pay all
Basic Carrying Costs (without regard to the amount of money in the Basic
Carrying Costs Sub-Account or the Basic Carrying Costs Escrow Account). At least
ten (10) Business Days prior to the due date of any Basic Carrying Costs, and
not more frequently than once each month, Borrower may notify Lender in writing
and request that Lender pay such Basic Carrying Costs on behalf of Borrower on
or prior to the due date thereof, and, provided that no Event of Default has
occurred and that there are sufficient funds available in the Basic Carrying
Costs Escrow Account, Lender shall make such payments out of the Basic Carrying
Costs Escrow Account before same shall be delinquent. Together with each such
request, Borrower shall furnish Lender with bills and all other documents
necessary, as reasonably determined by Lender, for the payment of the Basic
Carrying Costs which are the subject of such request. Borrower’s obligation to
pay (or cause Lender to pay) Basic Carrying Costs pursuant to this Security
Instrument shall include, to the extent permitted by applicable law, Impositions
resulting from future changes in law which impose upon Lender an obligation to
pay any property taxes or other Impositions or which otherwise adversely affect
Lender’s interests. Notwithstanding the foregoing, in the event that Lender
receives a tax bill directly from a Governmental Authority relating to any
Impositions, Lender shall pay all sums due thereunder prior to the date such
Impositions would accrue late charges or interest thereon or within ten (10)
Business Days of the receipt of such tax bill, whichever is later. In making any
payment of Impositions, Lender may rely on any bill, statement or estimate
obtained from the applicable Governmental Authority without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any
Imposition or claim with respect thereto.
Provided that no Event of Default shall have occurred and be continuing, all
funds deposited into the Basic Carrying Costs Escrow Account shall be held by
Lender pursuant to the provisions of this Security Instrument and shall be
applied in payment of Basic Carrying Costs in accordance with the terms hereof.
Should an Event of Default occur and be continuing, the sums on deposit in the
Basic Carrying Costs Sub-Account and the Basic Carrying Costs Escrow Account may
be applied by Lender in payment of any Basic Carrying Costs or may be applied to
the payment of the Debt or any other charges affecting all or any portion of the
Property as Lender in its sole discretion may determine; provided, however, that
no such application shall be deemed to have been made by operation of law or
otherwise until actually made by Lender as herein provided.

 

66



--------------------------------------------------------------------------------



 



Section 5.07. SAOT Escrow Account. Borrower agrees to pay all SAOT Expenditures
(without regard to the amount of money then available in the SAOT Sub-Account or
the SAOT Escrow Account). Lender will, at Lender’s option, either, (a) apply
funds in the SAOT Escrow Account to payments of SAOT Expenditures required to be
made by Borrower to the appropriate Governmental Authorities, provided that
Borrower has promptly supplied Lender with notices of all SAOT Expenditures due
or has certified to Lender that such funds are required to make payments of SAOT
Expenditures required to be made by Borrower, (b) reimburse Borrower for such
amounts upon presentation of evidence of payment by Borrower of such SAOT
Expenditures or (c) release to Borrower funds in the SAOT Escrow Account for
payment of SAOT Expenditures required to be made by Borrower to the appropriate
Governmental Authorities, provided that Borrower has promptly supplied Lender
with notices of all SAOT Expenditures due or has certified to Lender that such
funds will be used to make payments of SAOT Expenditures required to be made by
Borrower.
Provided that no Event of Default shall have occurred and be continuing, all
funds deposited into the SAOT Escrow Account shall be held by Lender pursuant to
the provisions of this Security Instrument and shall be disbursed to Borrower
for payment of SAOT Expenditures. Should an Event of Default occur, the sums on
deposit in the SAOT Sub-Account and the SAOT Escrow Account may be applied by
Lender in payment of any SAOT Expenditures.
Section 5.08. Recurring Replacement Reserve Escrow Account. Borrower hereby
agrees to pay all Recurring Replacement Expenditures with respect to the
Property (without regard to the amount of money then available in the Recurring
Replacement Reserve Sub-Account or the Recurring Replacement Reserve Escrow
Account). Provided that Lender has received written notice from Borrower and not
more frequently than once each month, and further provided that no Event of
Default has occurred and is continuing, that there are sufficient funds
available in the Recurring Replacement Reserve Escrow Account and Borrower shall
have theretofore furnished Lender with lien waivers, copies of bills, invoices
and other reasonable documentation as may be required by Lender to establish
that the Recurring Replacement Expenditures which are the subject of such
request represent amounts due for completed or partially completed capital work
and improvements performed at the Property, Lender shall make such payments out
of the Recurring Replacement Reserve Escrow Account or shall reimburse Borrower
out of the Recurring Replacement Reserve Escrow Account if Borrower delivers to
Lender evidence satisfactory to Lender evidencing prior payment for the
Recurring Replacement Expenditures which are the subject of the draw request or
an Officer’s Certificate certifying that the funds will be used to pay for the
Recurring Replacement Expenditures which are the subject of the draw request
together with evidence reasonably satisfactory to Lender evidencing payment in
full for all Recurring Replacement Expenditures which were the subject of prior
draw requests with respect to which Borrower did not deliver such proof.
Provided that no Event of Default shall have occurred and be continuing, all
funds deposited into the Recurring Replacement Reserve Escrow Account shall be
held by Lender pursuant to the provisions of this Security Instrument and shall
be applied in payment of Recurring Replacement Expenditures. Should an Event of
Default occur and be continuing, the sums on deposit in the Recurring
Replacement Reserve Sub-Account and the Recurring Replacement Reserve Escrow
Account may be applied by Lender in payment of any Recurring Replacement
Expenditures or may be applied to the payment of the Debt or any other charges
affecting all or any portion of the Property, as Lender in its sole discretion
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.

 

67



--------------------------------------------------------------------------------



 



Section 5.09. Operation and Maintenance Expense Escrow Account. Borrower hereby
agrees to pay all Operating Expenses with respect to the Property (without
regard to the amount of money then available in the Operation and Maintenance
Expense Sub-Account or the Operation and Maintenance Expense Escrow Account).
All funds allocated to the Operation and Maintenance Expense Escrow Account
shall be held by Lender pursuant to the provisions of this Security Instrument.
Provided no O&M Operative Period has occurred and is continuing, either
(a) Lender shall disburse to Borrower from the Operation and Maintenance Expense
Escrow Account on each Payment Date an amount equal to (i) the Operating
Expenses set forth in the Approved Annual Budget for such month provided for in
the Approved Annual Budget plus (ii) the Third Party Disbursements which have
been substantiated in a manner reasonably acceptable to Lender and (iii) any
Extraordinary Expenses for which sums have been deposited into the Operation and
Maintenance Expense Escrow Account pursuant to Section 5.05 hereof ((i),
(ii) and (iii) are hereinafter referred to as an “Operating Expense
Disbursement”) or (b) if requested by Borrower and if sufficient funds have been
collected in the Central Account to make the payments required under clauses (i)
— (iv) of Section 5.05(a) hereof on the next succeeding Payment Date, Borrower
shall be entitled to request disbursements from the Operation and Maintenance
Expense Escrow Account on a weekly basis, for payment of the Operating Expense
Disbursement incurred or to be incurred during the then-current Interest Accrual
Period or during any prior Interest Accrual Period. During the continuance of an
O&M Operative Period, Lender shall disburse funds held in the Operation and
Maintenance Expense Escrow Account to Borrower on a weekly basis, within ten
(10) days after delivery by Borrower to Lender of a request therefor, in
increments of at least $1,000, provided (a) such disbursement is for the
Operating Expense Disbursement; and (b) such disbursement is accompanied by
(i) an Officer’s Certificate provided monthly certifying (A) that such funds
will be used to pay Operating Expenses set forth in the Approved Annual Budget
and a description thereof, (B) that all outstanding trade payables (other than
those to be paid from the requested disbursement or those permitted pursuant to
Section 2.02(g)(viii)(C) hereof) have been paid in full, (C) that the same has
not been the subject of a previous disbursement, and (D) that all previous
disbursements have been or will be used to pay the previously identified
Operating Expenses set forth in the Approved Annual Budget, and (B) reasonably
detailed documentation satisfactory to Lender as to the amount, necessity and
purpose therefor. Should an Event of Default occur and be continuing, the sums
on deposit in the Operation and Maintenance Expense Sub-Account or the Operation
and Maintenance Expense Escrow Account may be applied by Lender in payment of
any Operating Expenses for the Property or may be applied to the payment of the
Debt or any other charges affecting all or any portion of the Property as
Lender, in its sole discretion, may determine; provided, however, that no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender as herein provided. During any O&M Operative
Period, the management fee payable to Manager shall be limited to 4% per annum
of the total revenues of the Property and shall not include the 2.5% Allocable
Chain Expense (as defined in the Management Agreement). Failure to pay such 2.5%
Allocable Chain Expense shall not be a default under the Management Agreement.

 

68



--------------------------------------------------------------------------------



 



Section 5.10. Rate Cap Agreement. Borrower shall at all times during the term of
the Loan maintain the Rate Cap Agreement at all times during the term of the
Loan which shall be in form and substance and issued by a bank reasonably
acceptable to Lender, and shall pay all fees, charges and expenses incurred in
connection therewith. Borrower shall comply with all of its obligations under
the terms of the Rate Cap Agreement. All amounts paid by the issuer of the Rate
Cap Agreement (the “Counterparty”) to Borrower or Lender shall be deposited
immediately into the Central Account. Borrower shall take all actions reasonably
requested by Lender to enforce Lender’s rights under the Rate Cap Agreement in
the event of a default by the Counterparty. In the event that (a) the long-term
unsecured debt obligations of the Counterparty are downgraded by the Rating
Agency below “A+” or its equivalent or (b) the Counterparty shall default in any
of its obligations under the Rate Cap Agreement, Borrower shall, at the request
of Lender, promptly but in all events within thirty (30) days, replace the Rate
Cap Agreement with an agreement having identical payment terms and maturity as
the Rate Cap Agreement and which is otherwise in form and substance
substantially similar to the Rate Cap Agreement and otherwise acceptable to
Lender with a cap provider, the long-term unsecured debt of which is rated at
least “AA-” (or its equivalent) by each Rating Agency, or which will allow each
Rating Agency to reaffirm their then current ratings of all rated certificates
issued in connection with the Securitization. In the event that Borrower fails
to maintain the Rate Cap Agreement as provided in this Section 5.10, Lender may
purchase the Rate Cap Agreement and the cost incurred by Lender in connection
therewith shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost is incurred until such cost is paid by
Borrower to Lender.
Section 5.11. Curtailment Reserve Escrow Account. Funds deposited into the
Curtailment Reserve Escrow Account shall be held by Lender in the Curtailment
Reserve Escrow Account as additional security for the Loan until the Loan has
been paid in full; provided, that whenever, from time to time, the Debt Service
Coverage exceeds 1.10:1.0 for two (2) consecutive calendar quarters, Lender
shall, promptly upon written request from Borrower, release all sums contained
in the Curtailment Reserve Escrow Account to Borrower. In the event the Debt
Service Coverage is 1.05:1.0 or lower for one or more calendar quarters, Lender
may, in its sole discretion, apply any sums in the Curtailment Reserve Escrow
Account to the Debt, without any prepayment fee or charge of any kind. Should an
Event of Default occur and be continuing, the sums on deposit in the Curtailment
Reserve Sub-Account and the Curtailment Reserve Escrow Account may be applied by
Lender to the payment of the Debt or other charges affecting all or any portion
of the Property, as Lender, in its sole discretion, may determine; provided,
however, that no such application shall be deemed to have been made by operation
of law or otherwise until actually made by Lender as herein provided.
Section 5.12. Performance of Engineering Work. (a) Lender shall reimburse
Borrower for Required Engineering Work with respect to which Borrower wishes to
withdraw sums from the Engineering Escrow Account, not more frequently than once
each month, provided that no Event of Default has occurred, that there are
sufficient funds available in the Engineering Escrow Account to make such
reimbursement and Borrower shall have theretofore furnished Lender with lien
waivers, copies of bills, invoices and other reasonable documentation as may be
required by Lender to establish that the Required Engineering Work which is the
subject of such request represent amounts due for completed or partially
completed capital work and improvements performed at the Property, in which case
Lender shall make such payments out of the Engineering Escrow Account. In order
to request such a reimbursement for Required Engineering Work, Borrower shall
submit to Lender for Lender’s written approval a reimbursement request for such
Required Engineering Work not later than fifteen (15) days prior to the date for
which such reimbursement is requested, in form reasonably satisfactory to Lender
setting forth in reasonable detail the basis for Borrower’s request and a
detailed description of the completed or partially completed capital work and
improvements performed at the Property. Lender shall have the right to approve
such request, which approval shall not be unreasonably withheld, and in the
event that Lender objects to the proposed request submitted by Borrower, Lender
shall advise Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower may, within ten (10) days after receipt of notice of
any such objections revise such request and resubmit the same to Lender
whereupon Lender agrees to review such new submission.

 

69



--------------------------------------------------------------------------------



 



(b) Should an Event of Default occur and be continuing, the sums on deposit in
the Engineering Escrow Account may be applied by Lender in payment of any
Required Engineering Work or may be applied to the payment of the Debt or any
other charges affecting all or any portion of the Property, as Lender in its
sole discretion may determine; provided, however, that no such application shall
be deemed to have been made by operation of law or otherwise until actually made
by Lender as herein provided
Section 5.13. Loss Proceeds. In the event of a casualty to the Property, unless
Lender elects, or is required pursuant to Article III hereof to make all of the
Insurance Proceeds available to Borrower for restoration, Lender and Borrower
shall cause all such Insurance Proceeds to be paid by the insurer directly to
the Central Account, whereupon Lender shall, after deducting Lender’s costs of
recovering and paying out such Insurance Proceeds, including without limitation,
reasonable attorneys’ fees, apply the same to reduce the Debt in accordance with
the terms of the Note; provided, however, that if Lender elects, or is deemed to
have elected, to make the Insurance Proceeds available for restoration, all
Insurance Proceeds in respect of rent loss, business interruption or similar
coverage shall be maintained in the Central Account, to be applied by Lender in
the same manner as Rent received with respect to the operation of the Property;
provided, further, however, that in the event that the Insurance Proceeds with
respect to such rent loss, business interruption or similar insurance policy are
paid in a lump sum in advance, Lender shall hold such Insurance Proceeds in a
segregated interest-bearing escrow account, which shall be an Eligible Account,
shall estimate, in Lender’s reasonable discretion, the number of months required
for Borrower to restore the damage caused by the casualty, shall divide the
aggregate rent loss, business interruption or similar Insurance Proceeds by such
number of months, and shall disburse from such bank account into the Central
Account each month during the performance of such restoration such monthly
installment of said Insurance Proceeds. In the event that Insurance Proceeds are
to be applied toward restoration, Lender shall hold such funds in a segregated
bank account at the Bank, which shall be an Eligible Account, and shall disburse
same in accordance with the provisions of Section 3.04 hereof. Unless Lender
elects, or is required pursuant to Section 6.01 hereof to make all of the
Condemnation Proceeds available to Borrower for restoration, Lender and Borrower
shall cause all such Condemnation Proceeds to be paid to the Central Account,
whereupon Lender shall, after deducting Lender’s costs of recovering and paying
out such Condemnation Proceeds, including without limitation, reasonable
attorneys’ fees, apply same to reduce the Debt in accordance with the terms of
the Note; provided, however, that any Condemnation Proceeds received in
connection with a temporary Taking shall be maintained in the Central Account,
to be applied by Lender in the same manner as Rent received with respect to the
operation of the Property; provided, further, however, that in the event that
the Condemnation

 

70



--------------------------------------------------------------------------------



 



Proceeds of any such temporary Taking are paid in a lump sum in advance, Lender
shall hold such Condemnation Proceeds in a segregated interest-bearing bank
account, which shall be an Eligible Account, shall estimate, in Lender’s
reasonable discretion, the number of months that the Property shall be affected
by such temporary Taking, shall divide the aggregate Condemnation Proceeds in
connection with such temporary Taking by such number of months, and shall
disburse from such bank account into the Central Account each month during the
pendency of such temporary Taking such monthly installment of said Condemnation
Proceeds. In the event that Condemnation Proceeds are to be applied toward
restoration, Lender shall hold such funds in a segregated bank account at the
Bank, which shall be an Eligible Account, and shall disburse same in accordance
with the provisions of Section 3.04 hereof. If any Loss Proceeds are received by
Borrower, such Loss Proceeds shall be received in trust for Lender, shall be
segregated from other funds of Borrower, and shall be forthwith paid into the
Central Account, or paid to Lender to hold in a segregated bank account at the
Bank, in each case to be applied or disbursed in accordance with the foregoing.
Any Loss Proceeds made available to Borrower for restoration in accordance
herewith, to the extent not used by Borrower in connection with, or to the
extent they exceed the cost of, such restoration, shall be deposited into the
Central Account, whereupon Lender shall apply the same to reduce the Debt in
accordance with the terms of the Note.
ARTICLE VI: CONDEMNATION
Section 6.01. Condemnation. (a) Borrower shall notify Lender promptly of the
commencement or threat of any Taking of the Property or any portion thereof.
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain the
proceeds of any such Taking as to which Borrower is or may be entitled and to
make any compromise or settlement in connection with such proceedings (subject
to Borrower’s reasonable approval, except after the occurrence and during the
continuance of an Event of Default, in which event Borrower’s approval shall not
be required), subject to the provisions of this Security Instrument; provided,
however, that Borrower may participate in any such proceedings (without regard
to the extent of the Taking) and Borrower shall be authorized and entitled to
compromise or settle any such proceeding with respect to Condemnation Proceeds
in an amount less than five percent (5%) of the Loan Amount. Borrower shall
execute and deliver to Lender any and all instruments reasonably required in
connection with any such proceeding promptly after request therefor by Lender.
Except as set forth above, Borrower shall not adjust, compromise, settle or
enter into any agreement with respect to such proceedings without the prior
consent of Lender. All Condemnation Proceeds are hereby assigned to and shall be
paid to Lender to be applied in accordance with the terms hereof. With respect
to Condemnation Proceeds in an amount in excess of five percent (5%) of the Loan
Amount, Borrower hereby authorizes Lender to compromise, settle, collect and
receive such Condemnation Proceeds, and to give proper receipts and acquittance
therefor. Subject to the provisions of this Article VI, Lender may apply such
Condemnation Proceeds (less any cost to Lender of recovering and paying out such
proceeds, including, without limitation, reasonable attorneys’ fees and
disbursements and costs allocable to inspecting any repair, restoration or
rebuilding work and the plans and specifications therefor) toward the payment of
the Debt or to allow such proceeds to be used for the Work.

 

71



--------------------------------------------------------------------------------



 



(b) “Substantial Taking” shall mean (i) a Taking of such portion of the Property
that would, in Lender’s reasonable discretion, leave remaining a balance of the
Property which would not under then current economic conditions, applicable
Development Laws and other applicable Legal Requirements, permit the restoration
of the Property so as to constitute a complete, rentable facility of the same
type as existed prior to the Taking, having adequate ingress and egress to the
Property, capable of producing a projected Net Operating Income (as reasonably
determined by Lender) yielding a projected Debt Service Coverage therefrom for
the next two (2) years of not less than the Required Debt Service Coverage or
(ii) a Taking which Lender is not reasonably satisfied could be repaired within
twelve (12) months and at least six (6) months prior to the Maturity Date or
(iii) a Taking of fifteen percent (15%) or more of the Premises.
(c) In the case of a Substantial Taking, Condemnation Proceeds shall be payable
to Lender in reduction of the Debt but without any prepayment fee or charge of
any kind and, if Borrower elects to apply any Condemnation Proceeds it may
receive pursuant to this Security Instrument to the payment of the Debt,
Borrower may prepay the balance of the Debt without any prepayment fee or charge
of any kind.
(d) In the event of a Taking which is less than a Substantial Taking, Borrower
at its sole cost and expense (whether or not the award shall have been received
or shall be sufficient for restoration) shall proceed diligently to restore, or
cause the restoration of, the remaining Improvements not so taken, to maintain a
complete, rentable, self-contained fully operational facility of the same sort
as existed prior to the Taking in as good a condition as is reasonably possible.
In the event of such a Taking, Lender shall receive the Condemnation Proceeds
and shall pay over the same:
(i) first, provided no Event of Default shall have occurred and be continuing,
to Borrower to the extent of any portion of the award as may be necessary to pay
the reasonable cost of restoration of the Improvements remaining, and
(ii) second, to Lender, in reduction of the Debt without any prepayment premium
or charge of any kind.
If one or more Takings in the aggregate create a Substantial Taking, then, in
such event, the sections of this Article VI above applicable to Substantial
Takings shall apply.
(e) In the event Lender is obligated to or elects to make Condemnation Proceeds
available for the restoration or rebuilding of the Property, such proceeds shall
be disbursed in the manner and subject to the conditions set forth in
Section 3.04(b) hereof. If, in accordance with this Article VI, any Condemnation
Proceeds are used to reduce the Debt, they shall be applied in accordance with
the provisions of the Note and, with no prepayment fee or charge of any kind.
Borrower shall promptly upon request by Lender execute and deliver all
instruments requested by Lender for the purpose of confirming the assignment of
the Condemnation Proceeds to Lender. Application of all or any part of the
Condemnation Proceeds to the Debt shall be made in accordance with the
provisions of Sections 3.06 and 3.07 hereof. No application of the Condemnation
Proceeds to the reduction of the Debt shall have the effect of releasing the
lien of this Security Instrument until the remainder of the Debt has been paid
in full. In the case of any Taking, Lender, to

 

72



--------------------------------------------------------------------------------



 



the extent that Lender has not been reimbursed by Borrower, shall be entitled,
as a first priority out of any Condemnation Proceeds, to reimbursement for all
costs, fees and expenses reasonably incurred in the determination and collection
of any Condemnation Proceeds. All Condemnation Proceeds deposited with Lender
pursuant to this Section, until expended or applied as provided herein, shall be
held in accordance with Section 3.04(b) hereof and shall constitute additional
security for the payment of the Debt and the payment and performance of
Borrower’s obligations, but Lender shall not be deemed a trustee or other
fiduciary with respect to its receipt of such Condemnation Proceeds or any part
thereof. All awards so deposited with Lender shall be held by Lender in an
Eligible Account, but Lender makes no representation or warranty as to the rate
or amount of interest, if any, which may accrue on any such deposit and shall
have no liability in connection therewith other than with respect to Lender’s
gross negligence or willful misconduct. For purposes hereof, any reference to
the award shall be deemed to include interest, if any, which has accrued
thereon.
ARTICLE VII: LEASES AND RENTS
Section 7.01. Assignment. (a) Borrower does hereby bargain, sell, assign and set
over unto Lender, all of Borrower’s interest in the Leases and Rents. The
assignment of Leases and Rents in this Section 7.01 is an absolute,
unconditional and present assignment from Borrower to Lender and not an
assignment for security and the existence or exercise of Borrower’s revocable
license to collect Rent shall not operate to subordinate this assignment to any
subsequent assignment. The exercise by Lender of any of its rights or remedies
pursuant to this Section 7.01 shall not be deemed to make Lender a
mortgagee-in-possession. In addition to the provisions of this Article VII,
Borrower shall comply with all terms, provisions and conditions of the
Assignment.
(b) So long as there shall exist and be continuing no Event of Default, Borrower
shall have a revocable license to take all actions with respect to all Leases
and Rents, present and future, including the right to collect and use the Rents,
subject to the terms of this Security Instrument and the Assignment.
(c) In a separate instrument Borrower shall, as requested from time to time by
Lender, assign to Lender or its nominee by specific or general assignment, any
and all Leases, such assignments to be in form and content reasonably acceptable
to Lender, but subject to the provisions of Section 7.01(b) hereof. Borrower
agrees to deliver to Lender, within thirty (30) days after Lender’s request, a
true and complete copy of every Lease and, within ten (10) Business Days after
Lender’s request, a complete list of the Leases, certified by Borrower to be
true, accurate and complete and stating the demised premises, the names of the
lessees, the Rent payable under the Leases, the date to which such Rents have
been paid, the material terms of the Leases, including, without limitation, the
dates of occupancy, the dates of expiration, any Rent concessions, work
obligations or other inducements granted to the lessees thereunder, and any
renewal options.
(d) The rights of Lender contained in this Article VII, the Assignment or any
other assignment of any Lease shall not result in any obligation or liability of
Lender to Borrower or any lessee under a Lease or any party claiming through any
such lessee.

 

73



--------------------------------------------------------------------------------



 



(e) At any time after and during the continuance of an Event of Default, the
license granted hereinabove may be revoked by Lender, and Lender or a receiver
appointed in accordance with this Security Instrument may enter upon the
Property, and collect, retain and apply the Rents toward payment of the Debt in
such priority and proportions as Lender in its sole discretion shall deem
proper.
(f) In addition to the rights which Lender may have herein, upon the occurrence
and during the continuance of any Event of Default, Lender, at its option, may
require Borrower to pay monthly in advance to Lender, or any receiver appointed
to collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be used and occupied by Borrower
and may require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise.
Section 7.02. Management of Property. (a) Borrower shall manage the Property or
cause the Property to be managed in a manner which is consistent with the
Approved Manager Standard. All Space Leases shall provide for rental rates
comparable to then existing local market rates and terms and conditions which
constitute good and prudent business practice and are consistent with prevailing
market terms and conditions, and shall be arms-length transactions. All Leases
shall provide that they are subordinate to this Security Instrument and that the
lessees thereunder attorn to Lender. Borrower shall deliver copies of all
Leases, amendments, modifications and renewals thereof to Lender. All proposed
Leases for the Property shall be subject to the prior written approval of Lender
(which approval shall not be unreasonably withheld or delayed), provided,
however that Borrower may enter into new leases with unrelated third parties
without obtaining the prior consent of Lender provided that: (i) the proposed
tenant is unrelated to a tenant under an existing Lease; (ii) the proposed
leases conform with the requirements of this Section 7.02; (iii) the space to be
leased pursuant to such proposed lease does not exceed 5,000 square feet; and
(iv) the term of the proposed lease inclusive of all extensions and renewals,
does not exceed five (5) years.
(b) Borrower (i) shall observe and perform all of its material obligations under
the Leases pursuant to applicable Legal Requirements and shall not do or permit
to be done anything to impair the value of the Leases as security for the Debt;
(ii) shall promptly send copies to Lender of all notices of default which
Borrower shall receive under the Leases; (iii) shall, consistent with the
Approved Manager Standard, enforce all of the material terms, covenants and
conditions contained in the Leases to be observed or performed; (iv) shall not
collect any of the Rents under the Leases more than one (1) month in advance
(except that Borrower may collect in advance such security deposits as are
permitted pursuant to applicable Legal Requirements and are commercially
reasonable in the prevailing market); (v) shall not execute any other assignment
of lessor’s interest in the Leases or the Rents except as otherwise expressly
permitted pursuant to this Security Instrument; (vi) shall not cancel or
terminate any of the Leases or accept a surrender thereof in any manner
inconsistent with the Approved Manager Standard; (vii) shall not convey,
transfer or suffer or permit a conveyance or transfer of all or any part of the
Premises or the Improvements or of any interest therein so as to effect a merger
of the estates and rights of, or a termination or diminution of the obligations
of, lessees thereunder; (viii) shall not alter, modify or change the

 

74



--------------------------------------------------------------------------------



 



terms of any guaranty of any Major Space Lease or cancel or terminate any such
guaranty; (ix) shall, in accordance with the Approved Manager Standard, make all
reasonable efforts to seek lessees for space as it becomes vacant and enter into
Leases in accordance with the terms hereof; (x) shall not cancel or terminate or
materially modify, alter or amend any Major Space Lease or Property Agreement
without Lender’s consent, which consent will not be unreasonably withheld or
delayed; (xi) shall notify Lender promptly if any Pad Owner shall cease business
operations or of the occurrence of any event of which it becomes aware affecting
a Pad Owner or its property which could reasonably be expected to have any
material effect on the Property; and (xii) shall, without limitation to any
other provision hereof, execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the
Property as are required herein and as Lender shall from time to time reasonably
require.
(c) All security deposits of lessees, whether held in cash or any other form,
shall be treated by Borrower as trust funds, shall not be commingled with any
other funds of Borrower and, if cash, shall be deposited by Borrower in the
Security Deposit Account. Any bond or other instrument which Borrower is
permitted to hold in lieu of cash security deposits under applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as hereinabove described, shall be issued by a Person reasonably
satisfactory to Lender, shall, if permitted pursuant to Legal Requirements, at
Lender’s option, name Lender as payee or mortgagee thereunder or be fully
assignable to Lender and shall, in all respects, comply with applicable Legal
Requirements and otherwise be reasonably satisfactory to Lender. Borrower shall,
upon request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing. Following the occurrence and during
the continuance of any Event of Default, Borrower shall, upon Lender’s request,
if permitted by applicable Legal Requirements, turn over the security deposits
(and any interest thereon) to Lender to be held by Lender in accordance with the
terms of the Leases and all Legal Requirements.
(d) If requested by Lender, Borrower shall furnish, or shall cause the
applicable lessee to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any lessee of the Property if,
in connection with a Securitization, Lender expects there to be, with respect to
such lessee or any group of affiliated lessees, a concentration within all of
the mortgage loans included or expected to be included, as applicable, in such
Securitization such that such lessee or group of affiliated lessees would
constitute a Significant Obligor; provided, however, that in the event the
related Space Lease does not require the related lessee to provide the foregoing
information, Borrower shall use commercially reasonable efforts to cause the
applicable lessee to furnish such information.

 

75



--------------------------------------------------------------------------------



 



(e) Borrower covenants and agrees with Lender that (i) the Property will be
managed at all times by Manager pursuant to the management agreements approved
by Lender, which approval Lender shall not unreasonably withhold or delay (each,
a “Management Agreement”), (ii) after Borrower has knowledge of a fifty percent
(50%) or more change in Control of the ownership of Manager, Borrower will
promptly give Lender notice thereof (a “Manager Control Notice”) and (iii) the
Management Agreement may be terminated by Lender at any time for cause
(including, but not limited to, Manager’s gross negligence, misappropriation of
funds, willful misconduct or fraud) or at any time following (A) the occurrence
and during the continuance of an Event of Default, or (B) the receipt of a
Manager Control Notice and a substitute managing agent shall be appointed by
Borrower, subject to Lender’s prior written approval, which approval Lender
shall not unreasonably withhold or delay, but which may be conditioned on, inter
alia, a letter from each Rating Agency confirming that any rating issued by the
Rating Agency in connection with a Securitization will not, as a result of the
proposed change of Manager, be downgraded from the then current ratings thereof,
qualified or withdrawn. Borrower may from time to time appoint a successor
manager to manage the Property with Lender’s prior written consent which consent
shall not be unreasonably withheld or delayed, provided that any such successor
manager shall be a reputable management company which meets the Approved Manager
Standard and each Rating Agency shall have confirmed in writing that any rating
issued by the Rating Agency in connection with a Securitization will not, as a
result of the proposed change of Manager, be downgraded from the then current
ratings thereof, qualified or withdrawn. Borrower further covenants and agrees
that Borrower shall require Manager (or any successor managers) to maintain at
all times during the term of the Loan worker’s compensation insurance as
required by Governmental Authorities.
(f) There are no franchise agreements relating to the Property and Borrower
shall not enter into any franchise agreements relating to the Property.
(g) Borrower covenants that it shall not, nor permit Manager, to sell or deliver
rooms or suites and accept payment therefor for more than thirty (30) days in
advance of delivery except in the ordinary course of Borrower’s business and in
accordance with the Approved Manager Standard.
(h) Borrower shall fund and operate, or shall cause Manager to fund and operate,
the Property in a manner consistent with a hotel of the same type and category
as the Property.
(i) Borrower shall maintain or cause Manager to maintain Inventory in kind and
amount sufficient to meet hotel industry standards for hotels comparable to the
hotel located at the Premises and at levels sufficient for the operation of the
hotel located at the Premises at historic occupancy levels.
(j) Borrower shall deliver to Lender all notices of default or termination
received by Borrower or Manager with respect to any licenses and permits,
contracts, Property Agreements, Leases or insurance policies within three
(3) Business Days of receipt of the same.
(k) If Borrower or SPE Pledgor is a party to a Food and Beverage Lease/Operating
Agreement, Borrower and/or SPE Pledgor, as applicable, shall (i) diligently
perform and observe all of the terms, covenants and conditions of the Food and
Beverage Leases/Operating Agreements on the part of Borrower and the SPE Pledgor
to be performed and observed, (ii) promptly notify Lender of any material
default under any Food and Beverage Lease/Operating Agreement of which it is
aware and (iii) diligently enforce all of the material obligations of the Food
and Beverage Lessees/Operators under the Food and Beverage Leases/Operating
Agreements. If Borrower or SPE Pledgor shall default in the performance or
observance of any material term, covenant or condition of any Food and Beverage
Leases/Operating Agreements on the part of such Borrower or SPE Pledgor to be
performed or observed beyond any applicable grace or cure period, then, without
limiting Lender’s other rights or remedies under this Security Instrument or any
other Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder or Borrower or the SPE Pledgor under the Food and Beverage
Leases/Operating Agreements, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be reasonably
appropriate to cause all the terms, covenants and conditions of the Food and
Beverage Leases/Operating Agreements on the part of Borrower or SPE Pledgor to
be performed or observed.

 

76



--------------------------------------------------------------------------------



 



(l) Neither Borrower nor SPE Pledgor shall, and neither Borrower nor SPE Pledgor
shall permit any other Person to (i) materially modify, or to renew or terminate
or extend, any Food and Beverage Lease/Operating Agreement, transfer its
interest in any Food and Beverage Lease/Operating Agreement or consent to the
assignment of any Food and Beverage Lease/Operating Agreement, (ii) waive or
release any of its rights under any Food and Beverage Lease/Operating Agreement
or (iii) consent to any increase in its obligations under any Food and Beverage
Lease/Operating Agreement, in each case without the express consent of Lender,
which consent shall not be unreasonably withheld. Any action taken in violation
of the foregoing without the prior express consent of Lender shall be void and
of no force and effect.
(m) None of Borrower, SPE Pledgor nor any Affiliate of any Borrower or SPE
Pledgor shall direct, solicit or otherwise collude to cause any Food and
Beverage SPE Pledgor Distributions (as defined in the Pledge Agreement of even
date herewith given by SPE Pledgor to Lender in connection with the origination
of the Loan) to be applied, disbursed or remitted in any manner inconsistent
with the terms and provisions of the Loan Documents and/or the payment
instructions provided by Lender to each Food and Beverage Lessee/Operator. None
of Borrower, SPE Pledgor nor any Affiliate of Borrower or SPE Pledgor shall
interfere with the application, disbursement or remittance of Food and Beverage
SPE Pledgor Distributions as required under the terms and provisions of the Loan
Documents and/or the payment instructions provided by Lender to each Food and
Beverage Lessee/Operator. Borrower and each SPE Pledgor shall take all
commercially reasonable steps necessary to cause all revenues of the Food and
Beverage Lessees/Operators to continue to be collected by Borrower. None of
Borrower, SPE Pledgor nor Affiliate of Borrower or SPE Pledgor shall revoke or
attempt to revoke the payment instructions provided by Lender to each Food &
Beverage Lessee/Operator.
ARTICLE VIII: MAINTENANCE AND REPAIR
Section 8.01. Maintenance and Repair of the Property; Alterations; Replacement
of Equipment. Borrower hereby covenants and agrees:
(a) Borrower shall not (i) desert or abandon the Property, (ii) change the use
of the Property or cause or permit the use or occupancy of any part of the
Property to be discontinued if such discontinuance or use change would violate
any zoning or other law, ordinance or regulation; (iii) consent to or seek any
lowering of the zoning classification, or greater zoning restriction affecting
the Property; or (iv) without Lender’s consent, which may be granted or withheld
in Lender’s sole and absolute discretion and may be subject to such conditions
as Lender shall, in its sole and absolute discretion, impose, take any steps
whatsoever to convert the Property, or any portion thereof, to a condominium or
cooperative form of ownership.

 

77



--------------------------------------------------------------------------------



 



(b) Borrower shall, at its expense, (i) take good care of the Property including
grounds generally, and utility systems and sidewalks, roads, alleys, and curbs
therein, and shall keep the same in good, safe and insurable condition and in
compliance with all applicable Legal Requirements, (ii) promptly make all
repairs to the Property, above grade and below grade, interior and exterior,
structural and nonstructural, ordinary and extraordinary, unforeseen and
foreseen, and maintain the Property in a manner appropriate for the facility and
(iii) not commit or suffer to be committed any waste of the Property or do or
suffer to be done anything which will increase the risk of fire or other hazard
to the Property or impair the value thereof. Borrower shall keep the sidewalks,
vaults, gutters and curbs comprising, or adjacent to, the Property, clean and
free from dirt, snow, ice, rubbish and obstructions (unless such obstructions
are as a result of repairs made in accordance with the terms hereof or if
necessary to preserve safety or if required by Legal Requirements). All repairs
made by Borrower shall be made with first-class materials, in a good and
workmanlike manner, shall be equal or better in quality and class to the
original work and shall comply with all applicable Legal Requirements and
Insurance Requirements. To the extent any of the above obligations are
obligations of tenants under Space Leases or Pad Owners or other Persons under
Property Agreements, Borrower may fulfill its obligations hereunder by causing
such tenants, Pad Owners or other Persons, as the case may be, to perform their
obligations thereunder. As used herein, the terms “repair” and “repairs” shall
be deemed to include all necessary replacements.
(c) Borrower shall not demolish, remove, construct, or, except as otherwise
expressly provided herein, restore, or alter the Property or any portion thereof
nor consent to or permit any such demolition, removal, construction,
restoration, addition or alteration, in each case in a manner which would
diminish the value of the Property without Lender’s prior written consent in
each instance, which consent shall not be unreasonably withheld or delayed.
(d) Borrower represents and warrants to Lender that (i) there are no fixtures,
machinery, apparatus, tools, equipment or articles of personal property attached
or appurtenant to, or located on, or used in connection with the management,
operation or maintenance of the Property, except for the Equipment and equipment
leased by Borrower for the management, operation or maintenance of the Property
in accordance with the Loan Documents; (ii) the Equipment and the leased
equipment constitute all of the fixtures, machinery, apparatus, tools, equipment
and articles of personal property necessary to the proper operation and
maintenance of the Property; and (iii) all of the Equipment is free and clear of
all liens, except for the lien of this Security Instrument, the lien, if any, of
equipment financing permitted pursuant to Section 2.02(g)(viii) hereof and the
Permitted Encumbrances. All right, title and interest of Borrower in and to all
extensions, improvements, betterments, renewals and appurtenances to the
Property hereafter acquired by, or released to, Borrower or constructed,
assembled or placed by Borrower in the Property, and all changes and
substitutions of the security constituted thereby, shall be and, in each such
case, without any further mortgage, encumbrance, conveyance, assignment or other
act by Lender or Borrower, shall become subject to the lien and security
interest of this Security Instrument as fully and completely, and with the same
effect, as though now owned by Borrower and specifically described in this
Security Instrument, but at any and all times Borrower shall execute and deliver
to Lender any documents Lender may reasonably deem necessary or appropriate for
the purpose of specifically subjecting the same to the lien and security
interest of this Security Instrument.

 

78



--------------------------------------------------------------------------------



 



(e) Notwithstanding the provisions of this Security Instrument to the contrary,
Borrower shall have the right, at any time and from time to time, to remove and
dispose of Equipment which may have become obsolete or unfit for use or which is
no longer useful in the management, operation or maintenance of the Property.
Borrower shall promptly replace any such Equipment so disposed of or removed
with other Equipment of equal value and utility, free of any security interest
or superior title, liens or claims other than Permitted Encumbrances, Permitted
Liens or equipment financing permitted pursuant to Section 2.02(g)(viii) hereof;
except that, if by reason of technological or other developments, replacement of
the Equipment so removed or disposed of is not necessary or desirable for the
proper management, operation or maintenance of the Property, Borrower shall not
be required to replace the same. All such replacements or additional equipment
shall be deemed to constitute “Equipment” and shall be covered by the security
interest herein granted.
ARTICLE IX: TRANSFER OR ENCUMBRANCE OF THE PROPERTY
Section 9.01. Other Encumbrances. Other than with respect to Permitted Liens and
Permitted Encumbrances, Borrower shall not further encumber or permit the
further encumbrance in any manner (whether by grant of a pledge, security
interest or otherwise) of the Property or any part thereof or interest therein,
including, without limitation, of the Rents therefrom. In addition, Borrower
shall not further encumber and shall not permit the further encumbrance in any
manner (whether by grant of a pledge, security interest or otherwise) of
Borrower or any direct or indirect interest in Borrower except as expressly
permitted pursuant to this Security Instrument.
Section 9.02. No Transfer. Borrower acknowledges that Lender has examined and
relied on the expertise of Borrower and, if applicable, each General Partner, in
owning and operating properties such as the Property in agreeing to make the
Loan and will continue to rely on Borrower’s ownership of the Property as a
means of maintaining the value of the Property as security for repayment of the
Debt and Borrower acknowledges that Lender has a valid interest in maintaining
the value of the Property. Borrower shall not Transfer, nor permit any Transfer,
without the prior written consent of Lender, which consent Lender may withhold
in its sole and absolute discretion. Lender shall not be required to demonstrate
any actual impairment of its security or any increased risk of default hereunder
in order to declare the Debt immediately due and payable upon a Transfer without
Lender’s consent. This provision shall apply to every Transfer regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
Transfer.
Section 9.03. Due on Sale. Lender may declare the Debt immediately due and
payable upon any Transfer or further encumbrance without Lender’s consent unless
otherwise specifically permitted hereunder without regard to whether any
impairment of its security or any increased risk of default hereunder can be
demonstrated. This provision shall apply to every Transfer or further
encumbrance of the Property or any part thereof or interest in the Property or
in Borrower regardless of whether voluntary or not, or whether or not Lender has
consented to any previous Transfer or further encumbrance of the Property or
interest in Borrower unless otherwise specifically permitted hereunder.

 

79



--------------------------------------------------------------------------------



 



Section 9.04. Permitted Transfer. Notwithstanding the foregoing provisions of
this Article IX, a conveyance of the Property in its entirety or a Transfer
(hereinafter, “Sale”) shall be permitted hereunder from time to time provided
that each of the following terms and conditions are satisfied:
(a) no Event of Default is then continuing hereunder or under any of the other
Loan Documents;
(b) If the proposed Sale is to occur at any time after a Securitization, each
Rating Agency shall have delivered written confirmation that any rating issued
by such Rating Agency in connection with the Securitization will not, as a
result of the proposed Sale, be downgraded from the then current ratings
thereof, qualified or withdrawn; provided, however, that no request for consent
to the Sale will be entertained by Lender if the proposed Sale is to occur
within sixty (60) days of any contemplated sale of the Loan by Lender, whether
in connection with a Securitization or otherwise;
(c) Borrower gives Lender written notice of the terms of the proposed Sale not
less than sixty (60) days before the date on which such Sale is scheduled to
close and, concurrently therewith, gives Lender (i) all such information
concerning the proposed transferee of the Property (hereinafter, “Buyer”) as
Lender would require in evaluating an initial extension of credit to a borrower
and Lender determines, in its reasonable discretion that the Buyer is acceptable
to Lender in all material respects (it being acknowledged that any Permitted
Transferee shall be deemed acceptable to Lender provided that not more than 75%
in the aggregate of the direct or indirect interests in Borrower (but without
including more than once one or more transfers of the same interest) has been
transferred subsequent to the Closing Date in one or more transactions and
Borrower continues to be Controlled by the same Persons which Controlled
Borrower prior to such transfer (it being acknowledged that (x) any holder of
more than forty percent of the direct or indirect interest in Borrower may have
veto rights over major decisions which are customary in joint venture agreements
between two fifty percent owners of a Person and the same shall not constitute a
change in Control) and (y) it further being acknowledged that any Transfer of a
direct or indirect interest in Morgans Group LLC otherwise requiring approval
hereunder shall not be subject to the approval of Lender if Morgans Group LLC
continues to own and manage hotel rooms located in full service luxury or full
service upscale properties numbering not less than eighty percent (80%) of the
number of hotel rooms which it owns and eighty percent (80%) of the number of
hotel rooms it manages as of the Closing Date (and such numbers shall be
calculated on a pro rata basis, so that, for example, if Morgans Group LLC has a
fifty percent (50%) interest in a Person that owns two hundred (200) hotel
rooms, Morgans Group LLC shall be deemed to own one hundred (100) hotel rooms)
and the conditions set forth in clauses (A) and (B) of the definition of
Permitted Transferee are met) and (ii) a non-refundable application fee equal to
$15,000;
(d) Borrower pays Lender, concurrently with the closing of any conveyance of the
Property in its entirety or a direct or indirect interest in Borrower of 75% or
more (in the aggregate whether in one or a series of transactions but without
including more than once one or more transfers of the same interest) of the
direct or indirect interest in Borrower, a non-refundable assumption fee in an
amount equal to one percent (1%) of the then outstanding Loan Amount (which fee
shall be waived in the event of a Transfer of the type set forth in clause
(y) of Section 9.04(c)(i)) together with all out-of-pocket costs and expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Lender in
connection with the Sale;

 

80



--------------------------------------------------------------------------------



 



(e) In the event the applicable Transfer will result in Borrower no longer
owning the Property, Buyer assumes all of the obligations under the Loan
Documents and, prior to or concurrently with the closing of such Sale, Buyer
executes, without any cost or expense to Lender, such documents and agreements
as Lender shall reasonably require to evidence and effectuate said assumption
and delivers such legal opinions as Lender may reasonably require;
(f) In the event the applicable Transfer will result in Borrower no longer
owning the Property, Borrower and Buyer execute, without any cost or expense to
Lender, new financing statements or financing statement amendments and any
additional documents reasonably requested by Lender;
(g) In the event the applicable Transfer will result in Borrower no longer
owning the Property, Borrower delivers to Lender, without any cost or expense to
Lender, such endorsements to Lender’s title insurance policy, hazard insurance
policy endorsements or certificates and other similar materials as Lender may
reasonably deem necessary at the time of the Sale, all in form and substance
reasonably satisfactory to Lender, including, without limitation, an endorsement
or endorsements to Lender’s title insurance policy insuring the lien of this
Security Instrument, extending the effective date of such policy to the date of
execution and delivery (or, if later, of recording) of the assumption agreement
referenced above in subparagraph (e) of this Section, with no additional
exceptions added to such policy, and insuring that fee simple title to the
Property is vested in Buyer;
(h) In the event the applicable Transfer will result in Borrower no longer
owning the Property, Borrower executes and delivers to Lender, without any cost
or expense to Lender, a release of Lender, its officers, directors, employees
and agents, from all claims and liability relating to the transactions evidenced
by the Loan Documents, through and including the date of the closing of the
Sale, which agreement shall be in form and substance satisfactory to Lender and
shall be binding upon Buyer;
(i) In the event the applicable Transfer will result in Borrower no longer
owning the Property, subject to the provisions of Section 18.32 hereof, such
Sale does not relieve Borrower of any personal liability under the Note or any
of the other Loan Documents for any acts or events occurring or obligations
arising prior to or simultaneously with the closing of such Sale, and Borrower
executes, without any cost or expense to Lender, such documents and agreements
as Lender shall reasonably require to evidence and effectuate the ratification
of said personal liability;
(j) In the event the applicable Transfer will result in Borrower no longer
owning the Property, such Sale does not relieve any Guarantor of its obligations
under any guaranty or indemnity agreement executed in connection with the Loan
and each such Guarantor executes, without any cost or expense to Lender, such
documents and agreements as Lender shall reasonably require to evidence and
effectuate the ratification of each such guaranty agreement, provided that if
Buyer or a party associated with Buyer approved by Lender in its reasonable
discretion assumes the obligations of the current Guarantor under its guaranty
and Buyer or such party associated with Buyer, as applicable, executes, without
any cost or expense to Lender, a new guaranty in similar form and substance to
the existing guaranty and otherwise satisfactory to Lender, then Lender shall
release the current Guarantor from all obligations arising under its guaranty
after the closing of such Sale; and

 

81



--------------------------------------------------------------------------------



 



(k) In the event the applicable Transfer will result in Borrower no longer
owning the Property, Buyer is a Single Purpose Entity and Lender receives a
non-consolidation opinion relating to Buyer from Buyer’s counsel, which opinion
is in form and substance reasonably acceptable to Lender.
ARTICLE X: CERTIFICATES
Section 10.01. Estoppel Certificates. (a) After request by Lender, Borrower,
within fifteen (15) days following Lender’s request and at Borrower’s expense,
will furnish Lender with a statement, duly acknowledged and certified, setting
forth (i) the amount of the original principal amount of the Note, and the
unpaid principal amount of the Note, (ii) the rate of interest of the Note,
(iii) the date payments of interest and/or principal were last paid,
(iv) whether to its knowledge there exists any offsets or defenses to the
payment of the Debt, and if any are alleged, the nature thereof, (v) that the
Note and this Security Instrument have not been modified or if modified, giving
particulars of such modification and (vi) that there has occurred and is then
continuing no Default or if such Default exists, the nature thereof, the period
of time it has existed, and the action being taken to remedy such Default.
(b) Within thirty (30) days after written request by Borrower, Lender shall
furnish to Borrower a written statement confirming (i) the outstanding amount of
the Debt, (ii) the rate of interest set forth in the Note, (iii) the maturity
date of the Note and (iv) the date to which interest and/or principal has been
paid.
(c) Borrower shall use all reasonable efforts to obtain estoppel certificates
from tenants in form and substance reasonably acceptable to Lender, but,
provided no Event of Default has occurred and is continuing, in no event shall
Borrower be required to deliver estoppel certificates more than twice during any
Loan Year.
ARTICLE XI: NOTICES
Section 11.01. Notices. Any notice, demand, statement, request or consent made
hereunder shall be in writing and delivered personally or sent to the party to
whom the notice, demand or request is being made by overnight delivery by
Federal Express or other nationally recognized overnight delivery service, as
follows and shall be deemed given when delivered personally or one (1) Business
Day after being deposited with Federal Express or such other nationally
recognized delivery service:

     
If to Lender:
  Wachovia Bank, National Association
 
  Commercial Real Estate Services
 
  8739 Research Drive URP 4
 
  NC 1075
 
  Charlotte, North Carolina 28262
 
  Loan Number: 509850400
 
  Attention: Portfolio Management
 
  Fax No.: (704) 715-0036

 

82



--------------------------------------------------------------------------------



 



     
with a copy to:
  Proskauer Rose LLP
 
  1585 Broadway
 
  New York, New York 10036
 
  Attn: David J. Weinberger, Esq.
 
  Facsimile No.: (212) 969-2900
 
   
If to Borrower:
  To Borrower, at the address first written above, to the attention of Chief
Financial Officer, Facsimile No. (212) 277-4268,
 
   
with a copy to:
  To Borrower, at the address first written above, to the attention of General
Counsel, Facsimile No. (212) 277-4268,
 
   
If to Trustee:
  To Trustee at the address first written above,

or such other address as either Borrower, Trustee or Lender shall hereafter
specify by not less than ten (10) days prior written notice as provided herein;
provided, however, that notwithstanding any provision of this Article to the
contrary, such notice of change of address shall be deemed given only upon
actual receipt thereof. Rejection or other refusal to accept or the inability to
deliver because of changed addresses of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand, statement, request
or consent.
ARTICLE XII: INDEMNIFICATION
Section 12.01. Indemnification Covering Property. In addition, and without
limitation, to any other provision of this Security Instrument or any other Loan
Document, Borrower shall protect, indemnify and save harmless Lender, Trustee
and their successors and assigns, and each of their agents, employees, officers,
directors, stockholders, partners and members (collectively, “Indemnified
Parties”) for, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, whether incurred or imposed
within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against any of the Indemnified Parties by reason of (a) ownership of
this Security Instrument, the Assignment, the Property or any part thereof or
any interest therein or receipt of any Rents; (b) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (c) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, the
Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (d) any failure on the part of Borrower to perform or
comply with any of the terms of this Security Instrument or the Assignment;
(e) performance of any labor or services or the furnishing of any

 

83



--------------------------------------------------------------------------------



 



materials or other property in respect of the Property or any part thereof;
(f) any claim by brokers, finders or similar Persons claiming to be entitled to
a commission in connection with any Lease or other transaction involving the
Property or any part thereof; (g) any Imposition including, without limitation,
any Imposition attributable to the execution, delivery, filing, or recording of
any Loan Document, Lease or memorandum thereof; (h) any lien or claim arising on
or against the Property or any part thereof under any Legal Requirement or any
liability asserted against any of the Indemnified Parties with respect thereto;
(i) any claim arising out of or in any way relating to any tax or other
imposition on the making and/or recording of this Security Instrument, the Note
or any of the other Loan Documents; (j) a Default under Sections 2.02(f),
2.02(g), 2.02(k), 2.02(t) or 2.02(w) hereof, (k) the failure of any Person to
file timely with the Internal Revenue Service an accurate Form 1099-B, Statement
for Recipients of Proceeds from Real Estate, Broker and Barter Exchange
Transactions, which may be required in connection with the Loan, or to supply a
copy thereof in a timely fashion to the recipient of the proceeds of the Loan;
(l) the claims of any lessee or any Person acting through or under any lessee or
otherwise arising under or as a consequence of any Lease or (m) the failure to
pay any insurance premiums. Notwithstanding the foregoing provisions of this
Section 12.01 to the contrary, Borrower shall have no obligation to indemnify
the Indemnified Parties pursuant to this Section 12.01 for liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
relative to the foregoing which result from Lender’s, and its successors’ or
assigns’, willful misconduct or gross negligence. Any amounts payable to Lender
by reason of the application of this Section 12.01 shall constitute a part of
the Debt secured by this Security Instrument and the other Loan Documents and
shall become immediately due and payable and shall bear interest at the Default
Rate from the date the liability, obligation, claim, cost or expense is
sustained by Lender, as applicable, until paid. The provisions of this
Section 12.01 shall survive the termination of this Security Instrument whether
by repayment of the Debt, foreclosure or delivery of a deed in lieu thereof,
assignment or otherwise. In case any action, suit or proceeding is brought
against any of the Indemnified Parties by reason of any occurrence of the type
set forth in (a) through (m) above, Borrower shall, at Borrower’s expense,
resist and defend such action, suit or proceeding or will cause the same to be
resisted and defended by counsel at Borrower’s expense for the insurer of the
liability or by counsel designated by Borrower (unless reasonably disapproved by
Lender promptly after Lender has been notified of such counsel); provided,
however, that nothing herein shall compromise the right of Lender (or any other
Indemnified Party) to appoint its own counsel at Borrower’s expense for its
defense with respect to any action which, in the reasonable opinion of Lender or
such other Indemnified Party, as applicable, presents a conflict or potential
conflict between Lender or such other Indemnified Party that would make such
separate representation advisable. Any Indemnified Party will give Borrower
prompt notice after such Indemnified Party obtains actual knowledge of any
potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.
Notwithstanding the foregoing, so long as no Default has occurred and is
continuing and Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner, in
order to obtain the benefit of this Section 12.01 with respect to such action,
suit or proceeding, Lender and the Indemnified Parties agree that they shall not
settle such action, suit or proceeding without obtaining Borrower’s consent
which Borrower agrees not to unreasonably withhold, condition or delay;
provided, however, (x) if Borrower is not diligently defending such action, suit
or proceeding in a prudent and commercially reasonable manner as provided above
and Lender has provided Borrower with thirty (30) days’ prior written notice, or
shorter period if mandated by the requirements of the applicable law, and
Borrower has failed to correct such failure, or (y) failure to settle could, in
Lender’s reasonable judgment, expose Lender to criminal liability, Lender may
settle such action, suit or proceeding without the consent of but upon notice to
Borrower and be entitled to the benefits of this Section 12.01 with respect to
the settlement of such action, suit or proceeding.

 

84



--------------------------------------------------------------------------------



 



ARTICLE XIII: DEFAULTS
Section 13.01. Events of Default. The Debt shall become immediately due at the
option of Lender upon any one or more of the following events (“Event of
Default”):
(a) if the final payment or prepayment premium, if any, due under the Note or
hereunder shall not be paid on Maturity;
(b) if any monthly payment of interest and/or principal due under the Note
(other than the sums described in (a) above) shall not be fully paid on the date
upon which the same is due and payable thereunder; provided, that the failure of
any such amount to be paid when due shall not be an Event of Default if adequate
funds were on deposit in the relevant Sub-Account (or would have been on deposit
therein if Lender had timely allocated such funds thereto from the Central
Account and/or the Rent Account in accordance with the provisions of Article V
hereof);
(c) if payment of any sum (other than the sums described in (a) above or
(b) above) required to be paid pursuant to the Note, this Security Instrument or
any other Loan Document shall not be paid within five (5) days after Lender
delivers written notice to Borrower that same is due and payable thereunder or
hereunder; provided, that the failure of any such amount to be paid when due
shall not be an Event of Default if adequate funds were on deposit in the
relevant Sub-Account (or would have been on deposit therein if Lender had timely
allocated such funds thereto from the Central Account and/or the Rent Account in
accordance with the provisions of Article V hereof) and, if required, Borrower
timely instructed Lender as to the application of such funds;
(d) if Borrower, Guarantor or, if Borrower or Guarantor is a partnership, any
general partner of Borrower or Guarantor, or, if Borrower or Guarantor is a
limited liability company, any member of Borrower or managing member of
Guarantor, shall institute or cause to be instituted any proceeding for the
termination or dissolution of Borrower, Guarantor or any such general partner or
member;
(e) if the insurance policies required hereunder are not kept in full force and
effect, or if the insurance policies are not assigned and delivered to Lender as
herein provided;
(f) if Borrower or Guarantor attempts to assign its rights under this Security
Instrument or any other Loan Document or any interest herein or therein, or if
any Transfer occurs other than in accordance with the provisions hereof;
(g) if any representation or warranty of Borrower or Guarantor made herein or in
any other Loan Document or in any certificate, report, financial statement or
other instrument or agreement furnished to Lender shall prove false or
misleading in any material respect as of the date made or furnished;

 

85



--------------------------------------------------------------------------------



 



(h) if Borrower, Guarantor or any general partner of Borrower, or Guarantor
shall make an assignment for the benefit of creditors or shall admit in writing
its inability to pay its debts generally as they become due;
(i) if a receiver, liquidator or trustee of Borrower, Guarantor or any general
partner of Borrower, or Guarantor shall be appointed or if Borrower, Guarantor
or their respective general partners shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in, by Borrower, Guarantor
or their respective general partners or if any proceeding for the dissolution or
liquidation of Borrower, Guarantor or their respective general partners shall be
instituted; however, if such appointment, adjudication, petition or proceeding
was involuntary and not consented to by Borrower, Guarantor or their respective
general partners, as applicable, upon the same not being discharged, stayed or
dismissed within ninety (90) days or if Borrower, Guarantor or their respective
general partners shall generally not be paying its debts as they become due;
(j) if Borrower shall be in default beyond any notice or grace period, if any,
under any other mortgage or deed of trust or security agreement covering any
part of the Property without regard to its priority relative to this Security
Instrument; provided, however, this provision shall not be deemed a waiver of
the provisions of Article IX prohibiting further encumbrances affecting the
Property or any other provision of this Security Instrument;
(k) if the Property becomes subject to any lien which is superior to the lien of
this Security Instrument, other than Permitted Encumbrances;
(l) if Borrower or SPE Pledgor discontinues operations with respect to a
material portion of the Property for reasons other than repair or restoration
arising from a casualty or condemnation for ten (10) days or more;
(m) except as permitted in this Security Instrument, any material alteration,
demolition or removal of any of the Improvements without the prior consent of
Lender;
(n) if Borrower or SPE Pledgor consummates a transaction which would cause this
Security Instrument or Lender’s rights under this Security Instrument, the Note
or any other Loan Document to constitute a non-exempt prohibited transaction
under ERISA or result in a violation of a state statute regulating government
plans subjecting Lender to liability for a violation of ERISA or a similar state
statute; or

 

86



--------------------------------------------------------------------------------



 



(o) if a default shall occur under any of the other terms, covenants or
conditions of the Note, this Security Instrument or any other Loan Document,
other than as set forth in (a) through (n) above, for ten (10) days after notice
from Lender in the case of any default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other default or an additional ninety (90) days if Borrower is diligently
and continuously effectuating a cure of a curable non-monetary default, other
than as set forth in (a) through (n) above. Notwithstanding the foregoing,
Borrower’s failure to promptly commence the Work subsequent to a casualty or
Taking shall not be a default hereunder if (i) a Substantial Casualty or
Substantial Taking has occurred, (ii) Lender has not made available Loss
Proceeds to Borrower for the Work for any reason other than because a Default
exists and (iii) Borrower has given written notice to Lender that it shall repay
the Loan within six (6) months of Lender applying Loss Proceeds from the
Property towards the repayment of the Debt and Borrower diligently seeks
construction financing for the Work during such period and delivers to Lender
evidence thereof.
Section 13.02. Remedies. (a) Upon the occurrence and during the continuance of
any Event of Default, Lender may, in addition to any other rights or remedies
available to it hereunder or under any other Loan Document, at law or in equity,
take such action, without notice or demand, as it reasonably deems advisable to
protect and enforce its rights against Borrower and in and to the Property
including, but not limited to, the following actions, each of which may be
pursued singly, concurrently or otherwise, at such time and in such order as
Lender may determine, in its sole discretion, without impairing or otherwise
affecting any other rights and remedies of Lender hereunder, at law or in
equity: (i) declare all or any portion of the unpaid Debt to be immediately due
and payable; provided, however, that upon the occurrence of any of the events
specified in Section 13.01(i), the entire Debt will be immediately due and
payable without notice or demand or any other declaration of the amounts due and
payable; or (ii) bring, or instruct Trustee to bring, an action to foreclose
this Security Instrument and without applying for a receiver for the Rents, but
subject to the rights of the tenants under the Leases, enter into or upon the
Property or any part thereof, either personally or by its agents, nominees or
attorneys, and dispossess Borrower and its agents and servants therefrom, and
thereupon Lender may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct the business thereat, (B) make alterations, additions, renewals,
replacements and improvements to or on the Property or any part thereof,
(C) exercise all rights and powers of Borrower with respect to the Property or
any part thereof, whether in the name of Borrower or otherwise, including,
without limitation, the right to make, cancel, enforce or modify Leases, obtain
and evict tenants, and demand, sue for, collect and receive all earnings,
revenues, rents, issues, profits and other income of the Property and every part
thereof, and (D) apply the receipts from the Property or any part thereof to the
payment of the Debt, after deducting therefrom all expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) reasonably incurred in
connection with the aforesaid operations and all amounts necessary to pay the
Impositions, insurance and other charges in connection with the Property or any
part thereof, as well as just and reasonable compensation for the services of
Lender’s third party agents; or (iii) have an appraisal or other valuation of
the Property or any part thereof performed by an Appraiser (and Borrower
covenants and agrees it shall cooperate in causing any such valuation or
appraisal to be performed) and any cost or expense incurred by Lender in
connection therewith shall constitute a portion of the Debt and be secured by
this Security Instrument and shall be immediately due and payable to Lender with
interest, at the Default Rate, until the date of receipt by Lender; or
(iv) sell, or instruct Trustee to sell, the Property or institute, or instruct
Trustee to institute, proceedings for the complete foreclosure of this Security
Instrument, or take such other action as may be allowed pursuant to Legal
Requirements, at law or in equity, for the enforcement of this Security
Instrument in which case the Property or any part thereof may

 

87



--------------------------------------------------------------------------------



 



be sold for cash or credit in one or more parcels; or (v) with or without entry,
and to the extent permitted and pursuant to the procedures provided by
applicable Legal Requirements, institute proceedings for the partial foreclosure
of this Security Instrument, or take such other action as may be allowed
pursuant to Legal Requirements, at law or in equity, for the enforcement of this
Security Instrument for the portion of the Debt then due and payable, subject to
the lien of this Security Instrument continuing unimpaired and without loss of
priority so as to secure the balance of the Debt not then due; or (vi) sell, or
instruct Trustee to sell, the Property or any part thereof and any or all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, in whole or in parcels, in any order or manner, at such time and place,
upon such terms and after such notice thereof as may be required or permitted by
law, at the discretion of Lender, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Property, this Security Instrument shall
continue as a lien on the remaining portion of the Property; or (vii) institute
an action, suit or proceeding in equity for the specific performance of any
covenant, condition or agreement contained in the Loan Documents, or any of
them; or (viii) recover judgment on the Note or any guaranty either before,
during or after (or in lieu of) any proceedings for the enforcement of this
Security Instrument; or (ix) apply, or direct Trustee to apply, ex parte, for
the appointment of a custodian, trustee, receiver, keeper, liquidator or
conservator of the Property or any part thereof, irrespective of the adequacy of
the security for the Debt and without regard to the solvency of Borrower or of
any Person liable for the payment of the Debt, to which appointment Borrower
does hereby consent and such receiver or other official shall have all rights
and powers permitted by applicable law and such other rights and powers as the
court making such appointment may confer, but the appointment of such receiver
or other official shall not impair or in any manner prejudice the rights of
Lender to receive the Rent with respect to any of the Property pursuant to this
Security Instrument or the Assignment; or (x) require, at Lender’s option,
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of any portion of the Property occupied by Borrower and may require
Borrower to vacate and surrender possession to Lender of the Property or to such
receiver and Borrower may be evicted by summary proceedings or otherwise; or
(xi) without notice to Borrower (A) apply all or any portion of the cash
collateral in any Sub-Account and Escrow Account, including any interest and/or
earnings therein, to carry out the obligations of Borrower under this Security
Instrument and the other Loan Documents, to protect and preserve the Property
and for any other purpose permitted under this Security Instrument and the other
Loan Documents and/or (B) have all or any portion of such cash collateral
immediately paid to Lender to be applied against the Debt in the order and
priority set forth in the Note; or (xii) pursue any or all such other rights or
remedies as Lender and Trustee may have under applicable law or in equity;
provided, however, that the provisions of this Section 13.02(a) shall not be
construed to extend or modify any of the notice requirements or grace periods
provided for hereunder or under any of the other Loan Documents. Borrower hereby
waives, to the fullest extent permitted by Legal Requirements, any defense
Borrower might otherwise raise or have by the failure to make any tenants
parties defendant to a foreclosure proceeding and to foreclose their rights in
any proceeding instituted by Lender or Trustee.

 

88



--------------------------------------------------------------------------------



 



(b) To the extent not prohibited by law, any time after and during the
continuance of an Event of Default, Trustee, at the request of Lender, shall
have the power to sell the Property or any part thereof at public auction, in
such manner, at such time and place, upon such terms and conditions, and upon
such public notice as Lender may deem best for the interest of Lender, or as may
be required or permitted by applicable law, consisting of advertisement in a
newspaper of general circulation in the jurisdiction and for such period as
applicable law may require and at such other times and by such other methods, if
any, as may be required by law to convey the Property in fee simple by Trustee’s
deed with special warranty of title to and at the cost of the purchaser, who
shall not be liable to see to the application of the purchase money. The
proceeds or avails of any sale made under or by virtue of this Section 13.02,
together with any other sums which then may be held by Lender under this
Security Instrument, whether under the provisions of this Section 13.02 or
otherwise, shall be applied as follows:
First: To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Lender’s and Trustee’s legal
counsel as applicable, and of any judicial proceedings wherein the same may be
made, and of all expenses, liabilities and advances reasonably made or incurred
by Lender or Trustee under this Security Instrument, together with interest as
provided herein on all such advances made by Lender, and all Impositions, except
any Impositions or other charges subject to which the Property shall have been
sold;
Second: To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;
Third: To the payment of any other portion of the Debt required to be paid by
Borrower pursuant to any provision of this Security Instrument, the Note, or any
of the other Loan Documents; and
Fourth: The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.
Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.
(c) Lender or Trustee, as applicable, may adjourn from time to time any sale by
it to be made under or by virtue of this Security Instrument by announcement at
the time and place appointed for such sale or for such adjourned sale or sales
and, except as otherwise provided by any applicable provision of Legal
Requirements, Lender or Trustee, as applicable, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

 

89



--------------------------------------------------------------------------------



 



(d) Upon the completion of any sale or sales made by Lender or Trustee under or
by virtue of this Section 13.02, Lender or Trustee, as applicable, or any
officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, granting, conveying, assigning and transferring all
estate, right, title and interest in and to the property and rights sold. Lender
is hereby irrevocably appointed the true and lawful attorney-in-fact of Borrower
(coupled with an interest), in its name and stead, to make all necessary
conveyances, assignments, transfers and deliveries of the property and rights so
sold and for that purpose Lender may execute all necessary instruments of
conveyance, assignment, transfer and delivery, and may substitute one or more
Persons with like power, Borrower hereby ratifying and confirming all that its
said attorney-in-fact or such substitute or substitutes shall lawfully do by
virtue hereof. Nevertheless, Borrower, if so requested by Lender, shall ratify
and confirm any such sale or sales by executing and delivering to Lender, or to
such purchaser or purchasers all such instruments as may be advisable, in the
sole judgement of Lender, for such purpose, and as may be designated in such
request. Any such sale or sales made under or by virtue of this Section 13.02,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Borrower in and to the property and
rights so sold, and shall, to the fullest extent permitted under Legal
Requirements, be a perpetual bar, both at law and in equity against Borrower and
against any and all Persons claiming or who may claim the same, or any part
thereof, from, through or under Borrower.
(e) In the event of any sale made under or by virtue of this Section 13.02
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale), the
entire Debt immediately thereupon shall, anything in the Loan Documents to the
contrary notwithstanding, become due and payable.
(f) Upon any sale made under or by virtue of this Section 13.02 (whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or a judgment or decree of foreclosure and sale), Lender may bid for
and acquire the Property or any part thereof and in lieu of paying cash therefor
may make settlement for the purchase price by crediting upon the Debt the net
sales price after deducting therefrom the expenses of the sale and the costs of
the action.
(g) No recovery of any judgment by Lender and no levy of an execution under any
judgment upon the Property or any part thereof or upon any other property of
Borrower shall release the lien of this Security Instrument upon the Property or
any part thereof, or any liens, rights, powers or remedies of Lender hereunder,
but such liens, rights, powers and remedies of Lender shall continue unimpaired
until all amounts due under the Note, this Security Instrument and the other
Loan Documents are paid in full.
(h) Upon the exercise by Lender of any power, right, privilege, or remedy
pursuant to this Security Instrument which requires any consent, approval,
registration, qualification, or authorization of any Governmental Authority,
Borrower agrees to execute and deliver, or will cause the execution and delivery
of, all applications, certificates, instruments, assignments and other documents
and papers that Lender or any purchaser of the Property may be required to
obtain for such governmental consent, approval, registration, qualification, or
authorization and Lender is hereby irrevocably appointed the true and lawful
attorney-in-fact of Borrower (coupled with an interest), in its name and stead,
to execute all such applications, certificates, instruments, assignments and
other documents and papers.

 

90



--------------------------------------------------------------------------------



 



Section 13.03. Payment of Debt After Default. If, following the occurrence of
any Event of Default, Borrower shall tender payment of an amount sufficient to
satisfy the Debt in whole or in part at any time prior to a foreclosure sale of
the Property, and if at the time of such tender prepayment of the principal
balance of the Note is not permitted by the Note or this Security Instrument,
Borrower shall, in addition to the entire Debt, also pay to Lender a sum equal
to interest which would have accrued on the principal balance of the Note at an
interest rate equal to the LIBOR Margin for the Note plus the greater of (x) the
then current LIBOR Rate and (y) the then current average yield for “This Week”
as published by the Federal Reserve Board during the most recent full week
preceding the date on which Borrower tenders such payment in Federal Reserve
Statistical Release H.15 (519) for instruments having a ten (10) year maturity,
from the date of such tender to the earlier of (a) the Maturity Date or (b) the
first day of the period during which prepayment of the principal balance of the
Note would have been permitted together with a prepayment consideration equal to
the prepayment consideration which would have been payable as of the first day
of the period during which prepayment would have been permitted. If at the time
of such tender, prepayment of the principal balance of the Note is permitted,
such tender by Borrower shall be deemed to be a voluntary prepayment of the
principal balance of the Note and Borrower shall, in addition to the entire
Debt, also pay to Lender the applicable prepayment consideration specified in
the Note and this Security Instrument.
Section 13.04. Possession of the Property. Upon the occurrence and during the
continuance of any Event of Default and the acceleration of the Debt or any
portion thereof, Borrower, if an occupant of the Property or any part thereof,
upon demand of Lender, shall immediately surrender possession of the Property
(or the portion thereof so occupied) to Lender, and if Borrower is permitted to
remain in possession, the possession shall be as a month-to-month tenant of
Lender and, on demand, Borrower shall pay to Lender monthly, in advance, a
reasonable rental for the space so occupied and in default thereof Borrower may
be dispossessed. The covenants herein contained may be enforced by a receiver of
the Property or any part thereof. Nothing in this Section 13.04 shall be deemed
to be a waiver of the provisions of this Security Instrument making the Transfer
of the Property or any part thereof without Lender’s prior written consent an
Event of Default.
Section 13.05. Interest After Default. If any amount due under the Note, this
Security Instrument or any of the other Loan Documents is not paid within any
applicable notice and grace period after same is due, whether such date is the
stated due date, any accelerated due date or any other date or at any other time
specified under any of the terms hereof or thereof, then, in such event,
Borrower shall pay interest on the amount not so paid from and after the date on
which such amount first becomes due at the Default Rate; and such interest shall
be due and payable at such rate until the earlier of the cure of all Events of
Default or the payment of the entire amount due to Lender, whether or not any
action shall have been taken or proceeding commenced to recover the same or to
foreclose this Security Instrument. All unpaid and accrued interest shall be
secured by this Security Instrument as part of the Debt. Nothing in this
Section 13.05 or in any other provision of this Security Instrument shall
constitute an extension of the time for payment of the Debt.

 

91



--------------------------------------------------------------------------------



 



Section 13.06. Borrower’s Actions After Default. Upon the occurrence and during
the continuance of any Event of Default and immediately upon the commencement of
any action, suit or other legal proceedings by Lender to obtain judgment for the
Debt, or of any other nature in aid of the enforcement of the Loan Documents,
Borrower will (a) after receipt of notice of the institution of any such action,
waive the issuance and service of process and enter its voluntary appearance in
such action, suit or proceeding, and (b) if required by Lender, consent to the
appointment of a receiver or receivers of the Property or any part thereof and
of all the earnings, revenues, rents, issues, profits and income thereof.
Section 13.07. Control by Lender After Default. Notwithstanding the appointment
of any custodian, receiver, liquidator or trustee of Borrower, or of any of its
property, or of the Property or any part thereof, to the extent permitted by
Legal Requirements, Lender shall be entitled to obtain possession and control of
all property now and hereafter covered by this Security Instrument and the
Assignment in accordance with the terms hereof.
Section 13.08. Right to Cure Defaults. (a) Upon the occurrence and during the
continuance of any Event of Default, Lender or its agents may, but without any
obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder, make or do the same in such
manner and to such extent as Lender may deem necessary to protect the security
hereof. Lender and its agents are authorized to enter upon the Property or any
part thereof for such purposes, or appear in, defend, or bring any action or
proceedings to protect Lender’s interest in the Property or any part thereof or
to foreclose this Security Instrument or collect the Debt, and the cost and
expense thereof (including reasonable attorneys’ fees to the extent permitted by
law), with interest as provided in this Section 13.08, shall constitute a
portion of the Debt and shall be immediately due and payable to Lender upon
demand. All such costs and expenses incurred by Lender or its agents in
remedying such Event of Default or in appearing in, defending, or bringing any
such action or proceeding shall bear interest at the Default Rate, for the
period from the date so demanded to the date of payment to Lender. All such
costs and expenses incurred by Lender or its agents together with interest
thereon calculated at the above rate shall be deemed to constitute a portion of
the Debt and be secured by this Security Instrument.
(b) If Lender makes any payment or advance that Lender is authorized by this
Security Instrument to make in the place and stead of Borrower (i) relating to
the Impositions or tax liens asserted against the Property, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of the bill, statement or
estimate or into the validity of any of the Impositions or the tax liens or
claims thereof; (ii) relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim or charge, Lender will be the sole judge of
the legality or validity of same; or (iii) relating to any other purpose
authorized by this Security Instrument but not enumerated in this Section 13.08,
Lender may do so whenever, in its judgment and discretion, the payment or
advance seems necessary or desirable to protect the Property and the full
security interest intended to be created by this Security Instrument. In
connection with any payment or advance made pursuant to this Section 13.08,
Lender has the option and is authorized, but in no event shall be obligated, to
obtain a continuation report of title prepared by a title insurance company. The
payments and the advances made by Lender pursuant to this Section 13.08 and the
cost and expenses of said title report will be due and payable by Borrower on
demand, together with interest at the Default Rate, and will be secured by this
Security Instrument.

 

92



--------------------------------------------------------------------------------



 



Section 13.09. Late Payment Charge. If any portion of the Debt is not paid in
full on or before the day on which it is due and payable hereunder (other than
the principal portion of the Debt due on the Maturity Date), Borrower shall pay
to Lender an amount equal to five percent (5%) of such unpaid portion of the
Debt (“Late Charge”) to defray the expense incurred by Lender in handling and
processing such delinquent payment, and such amount shall constitute a part of
the Debt.
Section 13.10. Recovery of Sums Required to Be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due and payable hereunder (after the
expiration of any grace period or the giving of any notice herein provided, if
any), without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Lender thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Borrower existing
at the time such earlier action was commenced.
Section 13.11. Marshalling and Other Matters. Borrower hereby waives, to the
fullest extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement, redemption (both equitable and statutory) and
homestead laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Security
Instrument on behalf of Borrower, whether equitable or statutory and on behalf
of each and every Person acquiring any interest in or title to the Property or
any part thereof subsequent to the date of this Security Instrument and on
behalf of all Persons to the fullest extent permitted by applicable law.
Section 13.12. Tax Reduction Proceedings. Upon the occurrence and during the
continuance of an Event of Default, Borrower shall be deemed to have appointed
Lender as its attorney-in-fact to seek a reduction or reductions in the assessed
valuation of the Property for real property tax purposes or for any other
purpose and to prosecute any action or proceeding in connection therewith. This
power, being coupled with an interest, shall be irrevocable for so long as any
part of the Debt remains unpaid and any Event of Default shall be continuing.
Section 13.13. General Provisions Regarding Remedies.
(a) Right to Terminate Proceedings. Lender or Trustee may terminate or rescind
any proceeding or other action brought in connection with its exercise of the
remedies provided in Section 13.02 at any time before the conclusion thereof, as
determined in Lender’s sole discretion and without prejudice to Lender or
Trustee.
(b) No Waiver or Release. The failure of Lender or Trustee to exercise any
right, remedy or option provided in the Loan Documents shall not be deemed a
waiver of such right, remedy or option or of any covenant or obligation
contained in the Loan Documents. No acceptance by Lender of any payment upon the
occurrence and during the continuance of an Event of Default and no payment by
Lender of any payment or obligation for which Borrower is liable hereunder shall
be deemed to waive or cure any Event of Default. No sale of all or any portion
of the Property, no forbearance on the part of Lender, and no extension of time
for the payment of the whole or any portion of the Debt or any other indulgence
given by Lender to Borrower or any other Person, shall operate to release or in
any manner affect the interest of Lender in the Property or the liability of
Borrower to pay the Debt. No waiver by Lender shall be effective unless it is in
writing and then only to the extent specifically stated.

 

93



--------------------------------------------------------------------------------



 



(c) No Impairment; No Releases. The interests and rights of Lender under the
Loan Documents shall not be impaired by any indulgence, including (i) any
renewal, extension or modification which Lender may grant with respect to any of
the Debt; (ii) any surrender, compromise, release, renewal, extension, exchange
or substitution which Lender may grant with respect to the Property or any
portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Debt.
ARTICLE XIV: COMPLIANCE WITH REQUIREMENTS
Section 14.01. Compliance with Legal Requirements. (a) Borrower shall promptly
comply with all present and future Legal Requirements, foreseen and unforeseen,
ordinary and extraordinary, whether requiring structural or nonstructural
repairs or alterations including, without limitation, all zoning, subdivision,
building, safety and environmental protection, land use and development Legal
Requirements, all Legal Requirements which may be applicable to the curbs
adjoining the Property or to the use or manner of use thereof, and all rent
control, rent stabilization and all other similar Legal Requirements relating to
rents charged and/or collected in connection with the Leases. Borrower
represents and warrants that the Property is in compliance in all respects with
all Legal Requirements as of the date hereof, no notes or notices of violations
of any Legal Requirements have been entered or received by Borrower and to its
best knowledge there is no basis for the entering of such notes or notices.
(b) Borrower shall have the right to contest by appropriate legal proceedings
diligently conducted in good faith, without cost or expense to Lender or
Trustee, the validity or application of any Legal Requirement and to suspend
compliance therewith if permitted under applicable Legal Requirements, provided
(i) failure to comply therewith may not subject Lender or Trustee to any civil
or criminal liability, (ii) prior to and during such contest, Borrower shall
furnish to Lender security reasonably satisfactory to Lender, in its discretion,
against loss or injury by reason of such contest or non-compliance with such
Legal Requirement, (iii) no Event of Default shall exist during such proceedings
and such contest shall not otherwise violate any of the provisions of any of the
Loan Documents, (iv) such contest shall not (unless Borrower shall comply with
the provisions of clause (ii) of this Section 14.01(b)) subject the Property to
any lien or encumbrance the enforcement of which is not suspended or otherwise
affect the priority of the lien of this Security Instrument; (v) such contest
shall not affect the ownership, use or occupancy of the Property; (vi) the
Property or any part thereof or any interest therein shall not be in any danger
of being sold, forfeited or lost by reason of such contest by Borrower;
(vii) Borrower shall give Lender prompt notice of the commencement of such
proceedings and, upon request by Lender, notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) — (vi) of this Section 14.01(b); and (viii) upon a
final determination of such proceeding, Borrower shall take all steps necessary
to comply with any requirements arising therefrom.

 

94



--------------------------------------------------------------------------------



 



(c) Borrower shall at all times comply with all applicable Legal Requirements
with respect to the construction, use and maintenance of any vaults adjacent to
the Property. If by reason of the failure to pay taxes, assessments, charges,
permit fees, franchise taxes or levies of any kind or nature, the continued use
of the vaults adjacent to Property or any part thereof is discontinued, Borrower
nevertheless shall, with respect to any vaults which may be necessary for the
continued use of the Property, take such steps (including the making of any
payment) to ensure the continued use of vaults or replacements.
Section 14.02. Compliance with Recorded Documents; No Future Grants. Borrower
shall promptly perform and observe or cause to be performed and observed, all of
the terms, covenants and conditions of all Property Agreements and all things
necessary to preserve intact and unimpaired any and all appurtenances or other
interests or rights affecting the Property.
ARTICLE XV: PREPAYMENT
Section 15.01. Prepayment. (a) Except as set forth in Section 15.01(b) hereof,
no prepayment of the Debt may be made in whole or in part.
(b) Borrower may voluntarily prepay the Loan, in whole or in part, on any
Business Day, in accordance with the following provisions:
(i) Lender shall have received from Borrower not less than thirty (30) days, nor
more than ninety (90) days, prior written notice specifying the date proposed
for such prepayment and the amount which is to be prepaid (which notice shall be
revocable by Borrower up to three (3) times during the term of the Loan by
giving Lender not less than one (1) Business Day prior written notice of such
revocation, provided that Borrower shall remain obligated to pay Lender’s costs
and expenses including, without limitation, breakage costs incurred by Lender in
connection with such revocation).
(ii) Borrower shall also pay to Lender all interest due through and including
the last day of the Interest Accrual Period in which such prepayment is being
made, together with any and all other amounts due and owing pursuant to the
terms of the Note, this Security Instrument or the other Loan Documents,
provided that the amount prepaid shall be deposited in an interest-bearing
account until the Final Payment Date, and all interest accruing thereon through
the date immediately preceding the Final Payment Date shall be remitted to
Borrower, provided that Borrower acknowledges that Lender makes no
representation or warranty as to the rate of return. For the sake of clarity, if
Borrower shall have paid interest on the Payment Date in the month in which the
repayment occurs through the then current Interest Accrual Period and repays the
Debt in full on or before the Final Payment Date, no additional interest shall
be due or payable by Borrower with respect to the period subsequent to the
Payment Date.
(iii) Any partial prepayment shall be in a minimum amount of not less than
$25,000 and shall be in whole multiples of $1,000 in excess thereof.
(iv) Intentionally omitted.
(v) Intentionally omitted.

 

95



--------------------------------------------------------------------------------



 



(vi) In the event that the Loan is prepaid in whole or in part prior to the
first (1st) anniversary of the date hereof, Borrower shall pay to Lender,
together with such prepayment and all other amounts due in connection therewith,
a non-refundable amount which shall be deemed earned by Lender upon the funding
of the Loan and shall not count to or be credited to payment of the Principal
Amount, any interest thereon or any other amounts payable under the Note, the
Security Instrument or any of the Loan Documents, equal to the Spread
Maintenance Premium. Thereafter, all prepayments of the Loan shall be without
any prepayment fee or charge of any kind.
ARTICLE XVI: ENVIRONMENTAL COMPLIANCE
Section 16.01. Covenants, Representations and Warranties. (a) Borrower has not,
at any time, and, to Borrower’s best knowledge after due inquiry and
investigation, except as set forth in the Environmental Report, no other Person
has at any time, handled, buried, stored, retained, refined, transported,
processed, manufactured, generated, produced, spilled, allowed to seep, leak,
escape or leach, or pumped, poured, emitted, emptied, discharged, injected,
dumped, transferred or otherwise disposed of or dealt with Hazardous Materials
on, to or from the Premises or any other real property owned and/or occupied by
Borrower, and Borrower does not intend to and shall not use the Property or any
part thereof or any such other real property for the purpose of handling,
burying, storing, retaining, refining, transporting, processing, manufacturing,
generating, producing, spilling, seeping, leaking, escaping, leaching, pumping,
pouring, emitting, emptying, discharging, injecting, dumping, transferring or
otherwise disposing of or dealing with Hazardous Materials, except for use and
storage for use of heating oil, cleaning fluids, pesticides and other substances
customarily used in the operation of properties that are being used for the same
purposes as the Property is presently being used, provided such use and/or
storage for use is in compliance with the requirements hereof and the other Loan
Documents and does not give rise to liability under applicable Legal
Requirements or Environmental Statutes or be the basis for a lien against the
Property or any part thereof. In addition, without limitation to the foregoing
provisions, Borrower represents and warrants that, to the best of its knowledge,
after due inquiry and investigation, except as previously disclosed in writing
to Lender, there is no asbestos in, on, over, or under all or any portion of the
fire-proofing or any other portion of the Property.
(b) Borrower, after due inquiry and investigation, knows of no seepage, leak,
escape, leach, discharge, injection, release, emission, spill, pumping, pouring,
emptying or dumping of Hazardous Materials into waters on, under or adjacent to
the Property or any part thereof or any other real property owned and/or
occupied by Borrower, or onto lands from which such Hazardous Materials might
seep, flow or drain into such waters, except as disclosed in the Environmental
Report.
(c) Borrower shall not permit any Hazardous Materials to be handled, buried,
stored, retained, refined, transported, processed, manufactured, generated,
produced, spilled, allowed to seep, leak, escape or leach, or to be pumped,
poured, emitted, emptied, discharged, injected, dumped, transferred or otherwise
disposed of or dealt with on, under, to or from the Property or any portion
thereof at any time, except for use and storage for use of heating oil, ordinary
cleaning fluids, pesticides and other substances customarily used in the
operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or be the basis
for a lien against the Property or any part thereof.

 

96



--------------------------------------------------------------------------------



 



(d) Borrower represents and warrants that no actions, suits, or proceedings have
been commenced, or are pending, or to the best knowledge of Borrower, are
threatened with respect to any Legal Requirement governing the use, manufacture,
storage, treatment, transportation, or processing of Hazardous Materials with
respect to the Property or any part thereof. Borrower has received no notice of,
and, except as disclosed in the Environmental Report, after due inquiry, has no
knowledge of any fact, condition, occurrence or circumstance which with notice
or passage of time or both would give rise to a claim under or pursuant to any
Environmental Statute pertaining to Hazardous Materials on, in, under or
originating from the Property or any part thereof or any other real property
owned or occupied by Borrower or arising out of the conduct of Borrower,
including, without limitation, pursuant to any Environmental Statute.
(e) Borrower has not waived any Person’s liability with regard to Hazardous
Materials in, on, under or around the Property, nor has Borrower retained or
assumed, contractually or by operation of law, any other Person’s liability
relative to Hazardous Materials or any claim, action or proceeding relating
thereto.
(f) In the event that there shall be filed a lien against the Property or any
part thereof pursuant to any Environmental Statute pertaining to Hazardous
Materials, Borrower shall, within sixty (60) days or, in the event that the
applicable Governmental Authority has commenced steps to cause the Premises or
any part thereof to be sold pursuant to the lien, within fifteen (15) days, from
the date that Borrower receives notice of such lien, either (i) pay the claim
and remove the lien from the Property, or (ii) furnish (A) a bond satisfactory
to Lender in the amount of the claim out of which the lien arises, (B) a cash
deposit in the amount of the claim out of which the lien arises, or (C) other
security reasonably satisfactory to Lender in an amount sufficient to discharge
the claim out of which the lien arises.
(g) Borrower represents and warrants that (i) except as disclosed in the
Environmental Report, Borrower has no knowledge of any violation of any
Environmental Statute or any Environmental Problem in connection with the
Property, nor has Borrower been requested or required by any Governmental
Authority to perform any remedial activity or other responsive action in
connection with any Environmental Problem and (ii) neither the Property nor any
other property owned by Borrower is included or, to Borrower’s best knowledge,
after due inquiry and investigation, proposed for inclusion on the National
Priorities List issued pursuant to CERCLA by the United States Environmental
Protection Agency (the “EPA”) or on the inventory of other potential “Problem”
sites issued by the EPA or has been identified by the EPA as a potential CERCLA
site or included or, to Borrower’s knowledge, after due inquiry and
investigation, proposed for inclusion on any list or inventory issued pursuant
to any other Environmental Statute, if any, or issued by any other Governmental
Authority. Borrower covenants that Borrower will comply with all Environmental
Statutes affecting or imposed upon Borrower or the Property.

 

97



--------------------------------------------------------------------------------



 



(h) Borrower covenants that it shall promptly notify Lender of the presence
and/or release of any Hazardous Materials and of any request for information or
any inspection of the Property or any part thereof by any Governmental Authority
with respect to any Hazardous Materials and provide Lender with copies of such
request and any response to any such request or inspection. Borrower covenants
that it shall, in compliance with applicable Legal Requirements, conduct and
complete all investigations, studies, sampling and testing (and promptly shall
provide Lender with copies of any such studies and the results of any such test)
and all remedial, removal and other actions necessary to clean up and remove all
Hazardous Materials in, on, over, under, from or affecting the Property or any
part thereof in accordance with all such Legal Requirements applicable to the
Property or any part thereof to the satisfaction of Lender.
(i) Following the occurrence and during the continuance of an Event of Default
hereunder, and without regard to whether Lender shall have taken possession of
the Property or a receiver has been requested or appointed or any other right or
remedy of Lender has or may be exercised hereunder or under any other Loan
Document, Lender shall have the right (but no obligation) to conduct such
investigations, studies, sampling and/or testing of the Property or any part
thereof as Lender may, in its discretion, determine to conduct, relative to
Hazardous Materials. All costs and expenses incurred in connection therewith
including, without limitation, consultants’ fees and disbursements and
laboratory fees, shall constitute a part of the Debt and shall, upon demand by
Lender, be immediately due and payable and shall bear interest at the Default
Rate from the date so demanded by Lender until reimbursed. Borrower shall, at
its sole cost and expense, fully and expeditiously cooperate in all such
investigations, studies, samplings and/or testings including, without
limitation, providing all relevant information and making knowledgeable people
available for interviews.
(j) Borrower represents and warrants that all paint and painted surfaces
existing within the interior or on the exterior of the Improvements are not
flaking, peeling, cracking, blistering, or chipping in a manner which could
reasonably be expected to have a Material Adverse Effect, and do not contain
lead or are maintained in a condition that prevents exposure of young children
to lead-based paint, as of the date hereof, and that the current inspections,
operation, and maintenance program at the Property with respect to lead-based
paint sufficient to ensure that all painted surfaces within the Property shall
be maintained in a condition that prevents exposure of tenants to lead-based
paint. To Borrower’s knowledge, there have been no claims for adverse health
effects from exposure on the Property to lead-based paint or requests for the
investigation, assessment or removal of lead-based paint at the Property.
(k) Borrower represents and warrants that except in accordance with all
applicable Environmental Statutes and as disclosed in the Environmental Report,
(i) no underground treatment or storage tanks or pumps or water, gas, or oil
wells are or have been located about the Property, (ii) no PCBs or transformers,
capacitors, ballasts or other equipment that contain dielectric fluid containing
PCBs are located about the Property, (iii) no insulating material containing
urea formaldehyde is located about the Property and (iv) no asbestos-containing
material is located about the Property, in a manner which could reasonably be
expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------



 



Section 16.02. Environmental Indemnification. Borrower shall defend, indemnify
and hold harmless the Indemnified Parties for, from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, known or unknown, contingent or otherwise, whether
incurred or imposed within or outside the judicial process, including, without
limitation, reasonable attorneys’ and consultants’ fees and disbursements and
investigations and laboratory fees arising out of, or in any way related to any
Environmental Problem, including without limitation:
(a) the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threat of release of any Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof whether or not
disclosed by the Environmental Report;
(b) any personal injury (including wrongful death, disease or other health
condition related to or caused by, in whole or in part, any Hazardous Materials)
or property damage (real or personal) arising out of or related to any Hazardous
Materials in, on, over, under, from or affecting the Property or any part
thereof whether or not disclosed by the Environmental Report;
(c) any action, suit or proceeding brought or threatened, settlement reached, or
order of any Governmental Authority relating to such Hazardous Material whether
or not disclosed by the Environmental Report; and/or
(d) any violation of the provisions, covenants, representations or warranties of
Section 16.01 hereof or of any Legal Requirement which is based on or in any way
related to any Hazardous Materials in, on, over, under, from or affecting the
Property or any part thereof including, without limitation, the cost of any work
performed and materials furnished in order to comply therewith whether or not
disclosed by the Environmental Report.
Notwithstanding the foregoing provisions of this Section 16.02 to the contrary,
Borrower shall have no obligation to indemnify Lender for liabilities, claims,
damages, penalties, causes of action, costs and expenses relative to the
foregoing which result directly from Lender’s willful misconduct or gross
negligence. Any amounts payable to Lender by reason of the application of this
Section 16.02 shall be secured by this Security Instrument and shall, upon
demand by Lender, become immediately due and payable and shall bear interest at
the Default Rate from the date so demanded by Lender until paid.
This indemnification shall survive the termination of this Security Instrument
whether by repayment of the Debt, foreclosure or deed in lieu thereof,
assignment, or otherwise. The indemnity provided for in this Section 16.02 shall
not be included in any exculpation of Borrower or its principals from personal
liability provided for in this Security Instrument or in any of the other Loan
Documents. Nothing in this Section 16.02 shall be deemed to deprive Lender of
any rights or remedies otherwise available to Lender, including, without
limitation, those rights and remedies provided elsewhere in this Security
Instrument or the other Loan Documents.

 

99



--------------------------------------------------------------------------------



 



Section 16.03. Development and Implementation of Operations and Maintenance
Program. Borrower hereby covenants to prepare or cause to be prepared an
operations and maintenance program (the “O&M Program”) for the Premises which
addresses any requirements of the Environmental Report and which includes (a) if
recommended in the Environmental Report, a plan for the encapsulation, removal
or other action with respect to asbestos containing material (“ACM”)at the
Premises; and (b) compliance with such other recommendations contained in the
Environmental Report. The O&M Program shall be subject to Lender’s reasonable
approval and within ninety (90) days of the date hereof Borrower shall provide
Lender with evidence reasonably satisfactory to Lender that the O&M Program has
been established and is in operation. Borrower hereby covenants and agrees that,
during the term of the Loan, including any extension or renewal thereof,
Borrower shall comply in all material respects with the terms and conditions of
the O&M Program.
ARTICLE XVII: ASSIGNMENTS
Section 17.01. Participations and Assignments. Lender shall, at no cost to
Borrower, have the right to assign this Security Instrument and/or any of the
Loan Documents, and to transfer, assign or sell participations and
subparticipations (including blind or undisclosed participations and
subparticipations) in the Loan Documents and the obligations hereunder to any
Person; provided, however, that no such participation shall increase, decrease
or otherwise affect either Borrower’s or Lender’s rights or obligations under
this Security Instrument or the other Loan Documents.
ARTICLE XVIII: MISCELLANEOUS
Section 18.01. Right of Entry. Lender and its agents shall have the right to
enter and inspect the Property or any part thereof at all reasonable times, and,
except in the event of an emergency, upon reasonable notice and to inspect
Borrower’s books and records and to make abstracts and reproductions thereof.
Section 18.02. Cumulative Rights. The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Security
Instrument, to every right and remedy now or hereafter afforded by law.
Section 18.03. Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several.
Section 18.04. Exhibits Incorporated. The information set forth on the cover
hereof, and the Exhibits annexed hereto, are hereby incorporated herein as a
part of this Security Instrument with the same effect as if set forth in the
body hereof.
Section 18.05. Severable Provisions. If any term, covenant or condition of the
Loan Documents including, without limitation, the Note or this Security
Instrument, is held to be invalid, illegal or unenforceable in any respect, such
Loan Document shall be construed without such provision.

 

100



--------------------------------------------------------------------------------



 



Section 18.06. Duplicate Originals. This Security Instrument may be executed in
any number of duplicate originals and each such duplicate original shall be
deemed to constitute but one and the same instrument.
Section 18.07. No Oral Change. The terms of this Security Instrument, together
with the terms of the Note and the other Loan Documents, constitute the entire
understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Borrower and Lender with
respect to the Loan. This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act on the part of Borrower or Lender, but only by an agreement
in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
Section 18.08. Waiver of Counterclaim, Etc. BORROWER HEREBY WAIVES THE RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR
IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY
BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY INSTRUMENT
OR THE DEBT.
Section 18.09. Headings; Construction of Documents; etc. The table of contents,
headings and captions of various paragraphs of this Security Instrument are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof. Borrower
acknowledges that it was represented by competent counsel in connection with the
negotiation and drafting of this Security Instrument and the other Loan
Documents and that neither this Security Instrument nor the other Loan Documents
shall be subject to the principle of construing the meaning against the Person
who drafted same.
Section 18.10. Sole Discretion of Lender. Whenever Lender exercises any right
given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Lender and shall be final and conclusive, except as
may be otherwise specifically provided herein.
Section 18.11. Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Security Instrument specifically and expressly provides for the giving of
notice by Lender to Borrower and except with respect to matters for which
Borrower is not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice.

 

101



--------------------------------------------------------------------------------



 



Section 18.12. Covenants Run with the Land. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises, shall be binding
upon Borrower and shall inure to the benefit of Lender, subsequent holders of
this Security Instrument and their successors and assigns. Without limitation to
any provision hereof, the term “Borrower” shall include and refer to the
borrower named herein, any subsequent owner of the Property, and its respective
heirs, executors, legal representatives, successors and assigns. The
representations, warranties and agreements contained in this Security Instrument
and the other Loan Documents are intended solely for the benefit of the parties
hereto, shall confer no rights hereunder, whether legal or equitable, in any
other Person and no other Person shall be entitled to rely thereon.
Section 18.13. Applicable Law. THIS SECURITY INSTRUMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.
Section 18.14. Security Agreement. (a) (i) This Security Instrument is both a
real property mortgage, deed to secure debt or deed of trust, as applicable, and
a “security agreement” within the meaning of the UCC. The Property includes both
real and personal property and all other rights and interests, whether tangible
or intangible in nature, of Borrower in the Property. This Security Instrument
is filed as a fixture filing and covers goods which are or are to become
fixtures on the Property. Borrower by executing and delivering this Security
Instrument has granted to Lender, as security for the Debt, a security interest
in the Property to the full extent that the Property may be subject to the UCC
(said portion of the Property so subject to the UCC being called in this
Section 18.14 the “Collateral”). If an Event of Default shall occur, and shall
be continuing, Lender, in addition to any other rights and remedies which it may
have, shall have and may exercise immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the UCC,
including, without limiting the generality of the foregoing, the right to take
possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral. Upon request or demand of Lender following and during the
continuance of an Event of Default, Borrower shall, at its expense, assemble the
Collateral and make it available to Lender at a convenient place acceptable to
Lender. Borrower shall pay to Lender on demand any and all expenses, including
reasonable legal expenses and attorneys’ fees, incurred or paid by Lender in
protecting its interest in the Collateral and in enforcing its rights hereunder
with respect to the Collateral. Any disposition pursuant to the UCC of so much
of the Collateral as may constitute personal property shall be considered
commercially reasonable if made pursuant to a public sale which is advertised at
least twice in a newspaper in which sheriff’s sales are advertised in the county
where the Premises is located. Any notice of sale, disposition or other intended
action by Lender with respect to the Collateral given to Borrower in accordance
with the provisions hereof at least ten (10) days prior to such action, shall
constitute reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of the
Debt in such priority and proportions as Lender in its discretion shall deem
proper. It is not necessary that the Collateral be present at any disposition
thereof. Lender shall have no obligation to clean-up or otherwise prepare the
Collateral for disposition.

 

102



--------------------------------------------------------------------------------



 



(ii) The mention in a financing statement filed in the records normally
pertaining to personal property of any portion of the Property shall not
derogate from or impair in any manner the intention of this Security Instrument.
Lender hereby declares that all items of Collateral are part of the real
property encumbered hereby to the fullest extent permitted by law, regardless of
whether any such item is physically attached to the Improvements or whether
serial numbers are used for the better identification of certain items.
Specifically, the mention in any such financing statement of any items included
in the Property shall not be construed to alter, impair or impugn any rights of
Lender as determined by this Security Instrument or the priority of Lender’s
lien upon and security interest in the Property in the event that notice of
Lender’s priority of interest as to any portion of the Property is required to
be filed in accordance with the UCC to be effective against or take priority
over the interest of any particular class of persons, including the federal
government or any subdivision or instrumentality thereof. No portion of the
Collateral constitutes or is the proceeds of “Farm Products”, as defined in the
UCC.
(iii) If Borrower is at any time a beneficiary under a letter of credit now or
hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance reasonably satisfactory to Lender, either
(A) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to Lender of the proceeds of any drawing under the letter of
credit or (B) arrange for Lender to become the transferee beneficiary of the
letter of credit, with Lender agreeing, in each case, that the proceeds of any
drawing under the letter to credit are to be applied as provided in this
Security Instrument.
(iv) Borrower and Lender acknowledge that for the purposes of Article 9 of the
UCC, the law of the State of California shall be the law of the jurisdiction of
the bank in which the Central Account is located.
(v) Lender may comply with any applicable Legal Requirements in connection with
the disposition of the Collateral, and Lender’s compliance therewith will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
(vi) Lender may sell the Collateral without giving any warranties as to the
Collateral. Lender may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. This procedure will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.
(vii) If Lender sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Lender
and applied to the indebtedness of Borrower. In the event the purchaser of the
Collateral fails to fully pay for the Collateral, Lender may resell the
Collateral and Borrower will be credited with the proceeds of such sale.
(b) Borrower hereby irrevocably appoints Lender as its attorney-in-fact, coupled
with an interest, to file with the appropriate public office on its behalf any
financing or other statements signed only by Lender, as secured party, or, to
the extent permitted under the UCC, unsigned, in connection with the Collateral
covered by this Security Instrument.

 

103



--------------------------------------------------------------------------------



 



Section 18.15. Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property in its own
name or, if required by Legal Requirements or, if in Lender’s reasonable
judgment, it is necessary, in the name and on behalf of Borrower, which Lender
believes will adversely affect the Property or this Security Instrument and to
bring any action or proceedings, in its name or in the name and on behalf of
Borrower, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.
Section 18.16. Usury Laws. This Security Instrument and the Note are subject to
the express condition, and it is the expressed intent of the parties, that at no
time shall Borrower be obligated or required to pay interest on the principal
balance due under the Note at a rate which could subject the holder of the Note
to either civil or criminal liability as a result of being in excess of the
maximum interest rate which Borrower is permitted by law to contract or agree to
pay. If by the terms of this Security Instrument or the Note, Borrower is at any
time required or obligated to pay interest on the principal balance due under
the Note at a rate in excess of such maximum rate, such rate of interest shall
be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of the Note. No application to
the principal balance of the Note pursuant to this Section 18.16 shall give rise
to any requirement to pay any prepayment fee or charge of any kind due
hereunder, if any.
Section 18.17. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender has acted unreasonably or unreasonably delayed acting in any
case where by law or under the Note, this Security Instrument or the Loan
Documents, it has an obligation to act reasonably or promptly, Lender shall not
be liable for any monetary damages, and Borrower’s remedies shall be limited to
injunctive relief or declaratory judgment.
Section 18.18. Offsets, Counterclaims and Defenses. Any assignee of this
Security Instrument, the Assignment and the Note shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Note,
the Assignment or this Security Instrument which Borrower may otherwise have
against any assignor of this Security Instrument, the Assignment and the Note
and no such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee upon this
Security Instrument, the Assignment or the Note and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.
Section 18.19. No Merger. If Borrower’s and Lender’s estates become the same
including, without limitation, upon the delivery of a deed by Borrower in lieu
of a foreclosure sale, or upon a purchase of the Property by Lender in a
foreclosure sale, this Security Instrument and the lien created hereby shall not
be destroyed or terminated by the application of the doctrine of merger and in
such event Lender shall continue to have and enjoy all of the rights and
privileges of Lender as to the separate estates; and, as a consequence thereof,
upon the foreclosure of the lien created by this Security Instrument, any Leases
or subleases then existing and created by Borrower shall not be destroyed or
terminated by application of the law of merger or as a result of such
foreclosure unless Lender or any purchaser at any such foreclosure sale shall so
elect. No act by or on behalf of Lender or any such purchaser shall constitute a
termination of any Lease or sublease unless Lender or such purchaser shall give
written notice thereof to such lessee or sublessee.

 

104



--------------------------------------------------------------------------------



 



Section 18.20. Restoration of Rights. In case Lender shall have proceeded to
enforce any right under this Security Instrument by foreclosure sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, in every such case,
Borrower and Lender shall be restored to their former positions and rights
hereunder with respect to the Property subject to the lien hereof.
Section 18.21. Waiver of Statute of Limitations. The pleadings of any statute of
limitations as a defense to any and all obligations secured by this Security
Instrument are hereby waived to the full extent permitted by Legal Requirements.
Section 18.22. Advances. This Security Instrument shall cover any and all
advances made pursuant to the Loan Documents, rearrangements and renewals of the
Debt and all extensions in the time of payment thereof, even though such
advances, extensions or renewals be evidenced by new promissory notes or other
instruments hereafter executed and irrespective of whether filed or recorded.
Likewise, the execution of this Security Instrument shall not impair or affect
any other security which may be given to secure the payment of the Debt, and all
such additional security shall be considered as cumulative. The taking of
additional security, execution of partial releases of the security, or any
extension of time of payment of the Debt shall not diminish the force, effect or
lien of this Security Instrument and shall not affect or impair the liability of
Borrower and shall not affect or impair the liability of any maker, surety, or
endorser for the payment of the Debt.
Section 18.23. Application of Default Rate Not a Waiver. Application of the
Default Rate shall not be deemed to constitute a waiver of any Default or Event
of Default or any rights or remedies of Lender under this Security Instrument,
any other Loan Document or applicable Legal Requirements, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Rate may be invoked.
Section 18.24. Intervening Lien. To the fullest extent permitted by law, any
agreement hereafter made pursuant to this Security Instrument shall be superior
to the rights of the holder of any intervening lien.
Section 18.25. No Joint Venture or Partnership. Borrower and Lender intend that
the relationship created hereunder be solely that of mortgagor and mortgagee or
grantor and beneficiary or borrower and lender, as the case may be. Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Borrower and Lender nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.
Section 18.26. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder.

 

105



--------------------------------------------------------------------------------



 



Section 18.27. Borrower’s Obligations Absolute. Borrower acknowledges that
Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Borrower. Except as set forth to the contrary in the Loan
Documents, all sums payable by Borrower hereunder shall be paid without notice
or demand, counterclaim, set-off, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any Taking of the Property or any portion
thereof; (b) any restriction or prevention of or interference with any use of
the Property or any portion thereof; (c) any title defect or encumbrance or any
eviction from the Premises or any portion thereof by title paramount or
otherwise; (d) any bankruptcy proceeding relating to Borrower, any General
Partner, or any guarantor or indemnitor, or any action taken with respect to
this Security Instrument or any other Loan Document by any trustee or receiver
of Borrower or any such General Partner, guarantor or indemnitor, or by any
court, in any such proceeding; (e) any claim which Borrower has or might have
against Lender; (f) any default or failure on the part of Lender to perform or
comply with any of the terms hereof or of any other agreement with Borrower; or
(g) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not Borrower shall have notice or knowledge of any of the
foregoing.
Section 18.28. Publicity. All promotional news releases, publicity or
advertising by Manager, Borrower or their respective Affiliates through any
media intended to reach the general public shall not refer to the Loan Documents
or the financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates without the prior written approval of Lender or such Affiliate, as
applicable, in each instance, such approval not to be unreasonably withheld or
delayed. Notwithstanding anything herein to the contrary, Borrower shall be
authorized to provide information relating to the Loan Documents or the
financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates, to rating agencies, underwriters, potential securities investors,
auditors, regulatory authorities and to any Persons which may be entitled to
such information by operation of law and without limiting the foregoing to issue
press releases and make Form 8-K and other securities filings containing the
above-described information as it or its counsel reasonably deems required by
law. Lender shall be authorized to provide information relating to the Property,
the Loan and matters relating thereto to rating agencies, underwriters,
potential securities investors, auditors, regulatory authorities and to any
Persons which may be entitled to such information by operation of law and may
use basic transaction information (including, without limitation, the name of
Borrower, the name and address of the Property and the Loan Amount) in press
releases or other marketing materials.
Section 18.29. Securitization Opinions. In the event the Loan is included as an
asset of a Securitization by Lender or any of its Affiliates, Borrower shall,
within fifteen (15) Business Days after Lender’s written request therefor, at
Lender’s sole cost and expense, deliver opinions in form and substance and
delivered by counsel reasonably acceptable to Lender and the Rating Agency, as
may be reasonably required by Lender and/or the Rating Agency in connection with
such securitization. Borrower’s failure to deliver the opinions required hereby
within such fifteen (15) Business Day period shall constitute an “Event of
Default” hereunder. Notwithstanding the foregoing, in no event shall Borrower be
required to deliver a “10b-5 opinion” in connection with any Securitization.

 

106



--------------------------------------------------------------------------------



 



Section 18.30. Cooperation with Rating Agencies. Borrower covenants and agrees
that in the event the Loan is to be included as an asset of a Securitization,
Borrower shall (a) gather any information reasonably required by each Rating
Agency in connection with such a Securitization, (b) at Lender’s request, meet
with representatives of each Rating Agency to discuss the business and
operations of the Property, (c) cooperate with the reasonable requests of each
Rating Agency and Lender, at Borrower’s sole cost and expense with respect to
the first such request made by Lender following the Closing Date and at Lender’s
expense for any additional requests thereafter, in connection with all of the
foregoing as well as in connection with all other matters and the preparation of
any offering documents with respect thereto, including, without limitation,
entering into any amendments or modifications to this Security Instrument or to
any other Loan Document which may be requested by Lender to conform to Rating
Agency or market standards for a Securitization; provided, that no such
modification shall modify (i) the interest rate payable under the Note, (ii) the
stated maturity of the Note or (iii) the principal amount of or the amortization
of principal under the Note, (d) Section 18.32 hereof, (e) any other material
economic term of the Loan or (f) any provision, the effect of which would
increase Borrower’s obligations or decrease Borrower’s rights under the Loan
Documents to more than a de minimis extent. Borrower acknowledges that the
information provided by Borrower to Lender may be incorporated into the offering
documents for a Securitization and to the fullest extent permitted, Borrower
irrevocably waives all rights, if any, to prohibit such disclosures including,
without limitation, any right of privacy. Lender and each Rating Agency shall be
entitled to rely on the information supplied by, or on behalf of, Borrower and
Borrower indemnifies and holds harmless the Indemnified Parties, their
Affiliates and each Person who controls such Persons within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as same may be amended from time to time, for, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
whether incurred or imposed within or outside the judicial process, including,
without limitation, reasonable attorneys’ fees and disbursements that arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such information or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated in such information or necessary in order to make the statements in such
information, or in light of the circumstances under which they were made, not
misleading.
Section 18.31. Securitization Financials. Borrower covenants and agrees that,
upon Lender’s written request therefor in connection with a Securitization,
Borrower shall, at Lender’s sole cost and expense, promptly deliver (a) audited
financial statements and related documentation prepared by an Independent
certified public accountant that satisfy securities laws and requirements for
use in a public registration statement (which may include up to three (3) years
of historical audited financial statements) and (b) if, at the time one or more
Disclosure Documents are being prepared in connection with a Securitization,
Lender expects that Borrower alone or Borrower and one or more of its Affiliates
collectively, or the Property alone or the Property and any other parcel(s) of
real property, together with improvements thereon and personal property related
thereto, that is “related”, within the meaning of the definition of

 

107



--------------------------------------------------------------------------------



 



Significant Obligor, to the Property (a “Related Property”) collectively, will
be a Significant Obligor, Borrower shall furnish to Lender upon request (i) the
selected financial data or, if applicable, net operating income, required under
Item 1112(b)(1) of Regulation AB and meeting the requirements thereof, if Lender
expects that the principal amount of the Loan, together with any loans made to
an Affiliate of Borrower or secured by a Related Property that is included in a
Securitization with the Loan (a “Related Loan”), as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the Securitization or (ii) the financial statements
required under Item 1112(b)(2) of Regulation AB and meeting the requirements
thereof, if Lender expects that the principal amount of the Loan together with
any Related Loans as of the cut-off date for such Securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization and at any time during which the Loan and any
Related Loans are included in a Securitization does, equal or exceed twenty
percent (20%) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the Securitization. Such financial
data or financial statements shall be furnished to Lender within ten
(10) Business Days after notice from Lender in connection with the preparation
of Disclosure Documents for the Securitization and, with respect to the data or
financial statements required pursuant to clause (b) hereof, (A) not later than
thirty (30) days after the end of each fiscal quarter of Borrower and (B) not
later than seventy-five (75) days after the end of each Fiscal Year; provided,
however, that Borrower shall not be obligated to furnish financial data or
financial statements pursuant to clauses (A) or (B) of this sentence with
respect to any period for which a filing pursuant to the Securities Exchange Act
of 1934 in connection with or relating to the Securitization is not required.
Section 18.32. Exculpation. Notwithstanding anything herein or in any other Loan
Document to the contrary, except as otherwise set forth in this Section 18.32 to
the contrary, Lender shall not enforce the liability and obligation of Borrower
and (a) if Borrower is a partnership, its constituent partners or any of their
respective partners, (b) if Borrower is a trust, its beneficiaries or any of
their respective Partners (as hereinafter defined), (c) if Borrower is a
corporation, any of its shareholders, directors, principals, officers or
employees, or (d) if Borrower is a limited liability company, any of its members
and their respective legal, equitable and beneficial owner (the Persons
described in the foregoing clauses (a) — (d), as the case may be, together with
any direct or indirect beneficial or legal owners of such Persons, are
hereinafter referred to as the “Partners”) to perform and observe the
obligations contained in this Security Instrument or any of the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower or the Partners, except that Lender may bring a foreclosure
action, action for specific performance, or other appropriate action or
proceeding (including, without limitation, an action to obtain a deficiency
judgment) solely for the purpose of enabling Lender to realize upon
(i) Borrower’s interest in the Property and (ii) any other collateral given to
Lender under the Loan Documents (the “Default Collateral”); provided, however,
that any judgment in any such action or proceeding shall be enforceable against
Borrower and the Partners only to the extent of any such Default Collateral. The
provisions of this Section shall not, however,

 

108



--------------------------------------------------------------------------------



 



(a) impair the validity of the Debt evidenced by the Note or in any way affect
or impair the lien of this Security Instrument or any of the other Loan
Documents or the right of Lender to foreclose this Security Instrument following
the occurrence and during the continuance of an Event of Default; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under this Security Instrument; (c) affect the
validity or enforceability of the Note, this Security Instrument, or any of the
other Loan Documents, or impair the right of Lender to seek a personal judgment
against Guarantor; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignment; (f) impair the right of
Lender to bring suit for monetary judgment with respect to damages incurred by
Lender resulting from fraud or intentional misrepresentation by Borrower, or any
other Person in connection with this Security Instrument, the Note or the other
Loan Documents, and the foregoing provisions shall not modify, diminish or
discharge the liability of Borrower or the Partners with respect to same;
(g) impair the right of Lender to bring suit for a monetary judgment with
respect to Borrower’s misappropriation of tenant security deposits or Rent, and
the foregoing provisions shall not modify, diminish or discharge the liability
of Borrower or the Partners with respect to same; (h) impair the right of Lender
to obtain Loss Proceeds due to Lender pursuant to this Security Instrument;
(i) impair the right of Lender to enforce the provisions of Sections 2.02(g),
16.01 or 16.02, inclusive of this Security Instrument, even after repayment in
full by Borrower of the Debt or to bring suit for a monetary judgment against
Borrower or the Partners with respect to any obligation set forth in said
Sections; (j) prevent or in any way hinder Lender from exercising, or constitute
a defense, or counterclaim, or other basis for relief in respect of the exercise
of, any other remedy against any or all of the collateral securing the Note as
provided in the Loan Documents; (k) impair the right of Lender to bring suit for
a monetary judgment with respect to damages incurred by Lender resulting from
any misapplication or conversion of Loss Proceeds, and the foregoing provisions
shall not modify, diminish or discharge the liability of Borrower or the
Partners with respect to same; (l) impair the right of Lender to sue for, seek
or demand a deficiency judgment against Borrower solely for the purpose of
foreclosing the Property or any part thereof, or realizing upon the Default
Collateral; provided, however, that any such deficiency judgment referred to in
this clause (l) shall be enforceable against Borrower and the Partners only to
the extent of any of the Default Collateral; (m) impair the ability of Lender to
bring suit for a monetary judgment with respect to damages incurred by Lender
resulting from arson or waste to or of the Property or damage to the Property
committed by Borrower or its Affiliates; (n) impair the right of Lender to bring
a suit for a monetary judgment in the event of the exercise of any right or
remedy under any federal, state or local forfeiture laws resulting in the loss
of the lien of this Security Instrument, or the priority thereof, against the
Property; (o) be deemed a waiver of any right which Lender may have under
Sections 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy Code
to file a claim for the full amount of the Debt or to require that all
collateral shall continue to secure all of the Debt; (p) impair the right of
Lender to bring suit for monetary judgment with respect to damages incurred by
Lender resulting from any losses resulting from any claims, actions or
proceedings initiated by Borrower (or any Affiliate of Borrower) alleging that
the relationship of Borrower and Lender is that of joint venturers, partners,
tenants in common, joint tenants or any relationship other than that of debtor
and creditor; (q) impair the right of Lender to bring suit for a monetary
judgment for damages incurred by Lender in the event of a Transfer in violation
of the provisions of Article IX hereof, including, without limitation, the
failure to obtain Lender’s consent to a Transfer as, when and to the extent
required thereunder;

 

109



--------------------------------------------------------------------------------



 



(r) impair the right of Lender to bring suit for a monetary judgment in the
event that Borrower moves its principal place of business or its books and
records relating to the Property which are governed by the UCC, or changes its
name, its jurisdiction of organization, type of organization or other legal
structure or, if it has one, organizational identification number, without first
giving Lender thirty (30) days prior written notice or (s) impair the right of
Lender to bring suit for a monetary judgment in the event that Borrower changes
its name of otherwise does anything which would make the information set forth
in any UCC Financing Statements relating to the Property materially misleading
without giving Lender thirty (30) days prior written notice thereof. The
provisions of this Section 18.32 shall be inapplicable to Borrower if (a) any
proceeding, action, petition or filing under the Bankruptcy Code, or any similar
state or federal law now or hereafter in effect relating to bankruptcy,
reorganization or insolvency, or the arrangement or adjustment of debts, shall
be filed by, consented to or acquiesced in by or with respect to Borrower, or if
Borrower shall institute any proceeding for its dissolution or liquidation, or
shall make an assignment for the benefit of creditors or (b) Lender obtains a
judgment that Borrower or any Affiliate of Borrower has, other than in good
faith, contested or in any material way interfered with, directly or indirectly
(collectively, a “Contest”), any foreclosure action, UCC sale or other material
remedy exercised by Lender upon the occurrence of any Event of Default whether
by making any motion, bringing any counterclaim, claiming any defense, seeking
any injunction or other restraint, commencing any action, or otherwise, in which
event Lender shall have recourse against all of the assets of Borrower
including, without limitation, any right, title and interest of Borrower in and
to the Property and any partnership interests in Borrower (but excluding the
other assets of such Partners to the extent Lender would not have had recourse
thereto other than in accordance with the provisions of this Section 18.32).
Section 18.33. Component Notes. Lender, at its sole cost and expense, without in
any way limiting Lender’s other rights hereunder, in its sole and absolute
discretion, shall have the right at any time to require Borrower to execute and
deliver “component” notes (including senior and junior notes), in substitution
for one (1) or both of Note A-1 and/or Note A-2, which notes may be paid in such
order of priority as may be designated by Lender, provided that (a) the
aggregate principal amount of such “component” notes shall equal the outstanding
principal balance of the Loan immediately prior to the creation of such
“component” notes, (b) the weighted average interest rate of all such
“component” notes shall on the date created equal the interest rate which was
applicable to the Loan immediately prior to the creation of such “component”
notes, (c) the debt service payments on all such “component” notes shall on the
date created equal the debt service payment which was due under the Loan
immediately prior to the creation of such component notes and (d) the other
terms and provisions of each of the “component” notes shall be identical in
substance and substantially similar in form to the Loan Documents. Borrower
shall cooperate with all reasonable requests of Lender in order to establish the
“component” notes and shall execute and deliver such documents as shall
reasonably be required by Lender in connection therewith, all in form and
substance reasonably satisfactory to Lender, including, without limitation, the
severance of security documents if requested. It shall be an Event of Default if
Borrower fails to comply with any of the terms, covenants or conditions of this
Section 18.33 after the expiration of fifteen (15) Business Days after notice
thereof.

 

110



--------------------------------------------------------------------------------



 



Section 18.34. Mezzanine Loan Option. Lender shall have the right at any time to
divide the Loan into two or more parts (the “Mezzanine Option”): a “mortgage
loan” and one or more “mezzanine loans.” The principal amount of the mortgage
loan plus the principal amount of the mezzanine loan(s) shall equal the
outstanding principal balance of the Loan immediately prior to the creation of
the mortgage loan and the mezzanine loan(s). In effectuating the foregoing,
Lender will make one or more loans to one or more entities that will be the
direct or indirect equity owner(s) of Borrower as described in Section 18.34(b)
(collectively, the “Mezzanine Borrower”). The Mezzanine Borrower will contribute
the amount of the mezzanine loan(s) to Borrower (in its capacity as borrower
under the mortgage loan, “mortgage borrower”) and the mortgage borrower will
apply the contribution to pay down the Loan to the mortgage loan amount. The
mortgage loan and the mezzanine loan(s) will be on the same terms and subject to
the same conditions set forth in the Loan Documents except as follows. The
mezzanine loan(s) shall be made pursuant to Lender’s standard mezzanine loan
documents.
(a) Lender shall have the right to establish different interest rates and debt
service payments for the mortgage loan and the mezzanine loan(s) and to require
the payment of the mortgage loan and the mezzanine loan(s) in such order of
priority as may be designated by Lender; provided, that (i) the total loan
amounts for the mortgage loan and the mezzanine loan(s) shall equal the amount
of the Loan immediately prior to the creation of the mortgage loan and the
mezzanine loan(s), (ii) the weighted average interest rate of the mortgage loan
and the mezzanine loan(s) shall on the date created equal the interest rate
which was applicable to the Loan immediately prior to creation of the mortgage
loan and mezzanine loan(s) and (iii) the debt service payments on the mortgage
loan note and the mezzanine loan note(s) shall on the date created equal the
debt service payment which was due under the Loan immediately prior to creation
of a mortgage loan and a mezzanine loan(s).
(b) The Mezzanine Borrower shall be a special purpose, bankruptcy remote entity
pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of the mortgage borrower. The security for
the mezzanine loan(s) shall be a pledge of one hundred percent (100%) of the
direct and indirect ownership interests in the mortgage borrower.
(c) Borrower shall cooperate with all reasonable requests of Lender in order to
convert the Loan into a mortgage loan and one or more mezzanine loans and shall
execute and deliver such documents as shall reasonably be required by Lender in
connection therewith, including, without limitation, the delivery of
non-consolidation, enforceability, authorization and execution opinions and an
“Eagle 9” or “UCC plus” (or equivalent) UCC insurance policy and the
modification of organizational documents and loan documents and the transfer of
the membership interest in Borrower to the Mezzanine Borrower.
It shall be an Event of Default if Borrower fails to comply with any of the
terms, covenants or conditions of this Section 18.34 after expiration of ten
(10) Business Days notice thereof.
Section 18.35. Trustee’s Fees. Borrower shall pay all costs, fees and expenses
incurred by Trustee and Trustee’s agents and counsel in connection with the
performance by Trustee of Trustee’s duties hereunder, and all such costs, fees
and expenses shall be secured by this Security Instrument.

 

111



--------------------------------------------------------------------------------



 



Section 18.36. Concerning the Trustee. Trustee shall be under no duty to take
any action hereunder except as expressly required hereunder or by law, or to
perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction. Trustee, by acceptance of this Security
Instrument, covenants to perform and fulfill the trusts herein created, being
liable, however, only for gross negligence or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by Trustee in accordance with the terms
hereof. Trustee may resign at any time by written instrument to that effect
delivered to Lender. Lender may remove Trustee at any time or from time to time
and select a successor trustee. In the event of the death, removal, resignation,
refusal to act, or inability to act of Trustee, or in its sole discretion for
any reason whatsoever Lender may, without notice and without specifying any
reasons therefor and without applying to any court, select and appoint a
successor trustee, by an instrument recorded wherever this Security Instrument
is recorded, and all powers, rights, duties and authority of Trustee, as
aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Lender. The procedure provided
for in this Section 18.36 for substitution of Trustee shall be in addition to
and not in exclusion of any other provisions for substitution, by law or
otherwise.
Section 18.37. Assignment Upon Repayment. At Borrower’s request, upon
(a) Borrower’s prepayment or repayment of the Debt in full, whether by
prepayment or otherwise and (b) payment by Borrower of Lender’s reasonable
counsel fees and disbursements and other reasonable costs, if any, and provided
Borrower (i) refinances the Loan through any institution other than Lender, or
(ii) sells any of the Premises, and an institution other than Lender is involved
in the financing of such sale, Lender shall deliver to Borrower or Borrower’s
designee (x) an assignment of the Note, this Security Instrument and the other
Loan Documents, without recourse, representation or warranty, together with the
Note (or an affidavit of lost note) duly endorsed by Lender to Borrower’s
designee, or (y) a satisfaction and release of lien in respect hereof, in
recordable form, as well as all appropriate UCC termination statements and the
release and termination of all other security for the Loan. Borrower shall pay
all of Lender’s reasonable out-of-pocket costs and expenses incurred in
connection with the foregoing.
Section 18.38. Primary Servicer. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event that Note A-1 and
Note A-2 are held by different Persons, Borrower shall be required to deal with
only one Person acting on behalf of all Persons comprising Lender (the “Primary
Servicer”), with respect to any consents, approvals or notices required or
permitted from, or to, Lender pursuant to the Loan Documents (it being
understood that the Primary Servicer may need to consult with other Persons that
hold a portion of Lender’s rights and obligations under the Loan or with the
Rating Agencies in connection with any such consent, approval or notice and that
a so-called “special servicer” may act as such Primary Servicer). Lender may
replace such Primary Servicer with another Primary Servicer at any time in
Lender’s sole discretion. As of the date hereof, Wachovia Bank, National
Association is hereby designated as the Primary Servicer and unless and until
Borrower is notified by Wachovia Bank, National Association of a new Primary
Servicer, Borrower shall be permitted to rely conclusively and irrevocably on
such designation.

 

112



--------------------------------------------------------------------------------



 



Section 18.39. Certain Matters Relating to Property Located in the State of
California. With respect to the Property which is located in the State of
California, notwithstanding anything contained herein:
(a) Power of Sale. Lender may deliver to Trustee a written declaration of an
Event of Default and demand for sale which requests that Trustee record and
serve a written notice of default and of election to cause the Property to be
sold, and cause any or all of the Property to be sold under the power of sale
granted by this Security Instrument in the manner hereinbelow specified in this
Section 18.39.
(i) Declaration of Default; Acceptance. Lender shall (1) deliver to Trustee a
written declaration of an Event of Default which recites facts which demonstrate
Borrower’s default, and a demand that Trustee sell the Property, and (2) deposit
the Note and this Security Instrument, if required by law, with Trustee. Trustee
shall accept Lender’s declaration of an Event of Default as true and as
demonstrative of Borrower’s default, and shall record and serve a written notice
of default and of election to cause the Property to be sold in the manner
required by applicable law.
(ii) Rescission of Notice of Default. Lender may rescind any notice of default
at any time before Trustee’s sale by executing a notice of rescission and
recording it. The recordation of the notice will constitute a cancellation of
any prior declaration of an Event of Default and demand for sale and of any
acceleration of maturity of the Debt affected by any prior declaration or notice
of an Event of Default. The exercise by Lender of the right of rescission will
not constitute a waiver of any default then existing or subsequently occurring,
or impair the right of Lender to execute other declarations of default and
demand for sale, or notices of default and of election to cause the Property to
be sold, nor otherwise affect the Note or this Security Instrument, or any of
the rights, obligations or remedies of Lender or Trustee hereunder or under
applicable law.
(iii) Date of Trustee’s Sale. If, after the expiration of any period of time
provided by applicable law, Borrower’s Event of Default has not been cured and
Borrower’s Debt has not been reinstated in the manner required by applicable
law, Trustee shall establish a date for the sale of the Property and record and
serve a notice of sale in the manner required by applicable law.
(iv) Trustee’s Sale. If, on or before the date scheduled for the sale of the
Property, Borrower’s Event of Default has not been cured and the Debt has not
been reinstated, Trustee, without demand on Borrower, shall sell the Property at
the time and place fixed by Trustee in the notice of sale, either as a whole or
in separate parcels, and in such order as Trustee may determine, at public
auction, and to any Person, including Borrower, Lender or Trustee. The Property
shall be sold to the highest bidder for cash payable at the time of sale.
Notwithstanding the foregoing, instead of paying cash for the Property, Lender
may credit the amount of its auction sale bid by the amount of the Debt, or any
fraction thereof, including, without limitation, Trustee’s cost and expenses
from the sale of the Property. Lender will be entitled to bid, at any trustee’s
or foreclosure sale of the Property, the amount of the Environmental Damages (as
hereinafter defined), any costs incurred by Lender with respect to any
Environmental Problem and interest in addition to the amount of other Debt as a
credit bid, the equivalent of cash. Furthermore, if a bid has been made by
Lender in the amount of the Debt, other than Debt for Environmental Damages and
any costs incurred by Lender with respect to any Environmental Problem incurred
by Lender, any Debt comprised of the Environmental Damages and any costs
incurred by Lender with respect to any Environmental Problem shall not be
discharged by virtue of the full credit bid and shall remain an obligation of
Borrower to be satisfied under this Security Instrument.

 

113



--------------------------------------------------------------------------------



 



(v) Delivery of Deed. Trustee shall deliver to the purchaser of the Property a
deed which conveys title to the Property without any covenant or warranty,
express or implied. The recitals in the deed of any matters or facts shall be
conclusive proof of their truthfulness.
(vi) Postponement of Trustee’s Sale. Trustee may postpone the sale of all or any
portion of the Property in accordance with California Civil Code §2924g, by
public announcement at the time and place of sale, and from time to time
thereafter Trustee may postpone such sale by public announcement at the time
fixed by the preceding postponement or as otherwise allowed by said statute.
(vii) Application of Sale Proceeds. The proceeds of Trustee’s public auction of
the Property shall be applied in the following manner: (1) payment of the
portion of the Debt attributable to the costs and expenses of the sale;
(2) repayment of the portion of the Debt attributable to any sums expended or
advanced by Lender (other than the Environmental Damages and costs incurred by
Lender with respect to any Environmental Problem) under the terms of this
Security Instrument, plus interest at the Default Rate; (3) payment of all other
Debt and all other obligations of Borrower secured by this Security Instrument,
in any order that Lender chooses; (4) repayment of the portion of the Debt
attributable to the Environmental Damages and costs incurred by Lender with
respect to any Environmental Problem under the terms of this Security
Instrument, plus interest at the Default Rate; and (5) the remainder, if any, to
satisfy the outstanding balance of obligations secured by any junior
encumbrances in the order of their priority, then to Borrower or Borrower’s
successor in interest.
(viii) Proof of Compliance with the Law. If there is a sale of the Property, or
any part of it, and the execution of a deed for it, the recital of default and
of recording notice of breach and election of sale, and of the elapsing of the
required time between the recording and the following notice, and of the sale
should be made, will be conclusive proof of the default, recording, election,
elapsing of time, and the due giving of notice, and that the sale was regularly
and validly made on proper demand by Lender. Any deed with these recitals will
be effectual and conclusive against Borrower, its successors, and assigns, and
all other Persons. The receipt for the purchase money recited or in any deed
executed to the purchaser will be sufficient discharge to the purchaser from all
obligations to see to the proper application of the purchase money.

 

114



--------------------------------------------------------------------------------



 



(b) Acceptance by Trustee. Trustee accepts this trust when this Security
Instrument, duly executed and acknowledged, is made a public record as provided
by law. Trustee is not obligated to notify any party hereto of pending sale
under any other deed of trust or of any action or proceeding in which Borrower,
Lender or Trustee shall be a party unless brought by Trustee.
(c) Rights and Duties. It shall be no part of the duty of Trustee to see to any
recording, filing or registration of this Security Instrument or any other
instrument in addition or supplemental hereto, or to give any notice thereof, or
to see to the payment of or be under any duty in respect of any tax or
assessment or other governmental charge which may be levied or assessed on the
Property, or any part thereof, or against Trustee, or to see to the performance
or observance by Borrower of any of the covenants and agreements contained
herein. Trustee shall not be responsible for the execution, acknowledgement or
validity of this Security Instrument or of any instrument in addition or
supplemental hereto or for the sufficiency of the security purported to be
created hereby, and makes no representation in respect thereof or in respect of
the rights of Lender. Trustee shall have the right to advice of counsel upon any
matters arising hereunder and shall be fully protected in relying as to legal
matters on the advice of counsel. Trustee shall not incur any personal liability
hereunder except for its own gross negligence or willful misconduct and Trustee
shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by Trustee
hereunder and believed by Trustee in good faith to be genuine.
(d) Subrogation to Existing Liens; Vendor’s Lien. To the extent that proceeds of
the Note are used to pay Debt secured by any outstanding lien, security
interest, charge or prior encumbrance against the Property, such proceeds have
been advanced by Lender at Trustee’s request, and Lender shall be subrogated to
any and all rights, security interests and liens owned by any owner or holder of
such outstanding liens, security interests, charges or encumbrances, however
remote, irrespective of whether said liens, security interests, charges or
encumbrances are released, and all of the same are recognized as valid and
subsisting and are renewed and continued and merged herein to secure the Debt,
but the terms and provisions of this Security Instrument shall govern and
control the manner and terms of enforcement of the liens, security interests,
charges and encumbrances to which Lender is subrogated hereunder. It is
expressly understood that, in consideration of the payment of such indebtedness
by Lender, Borrower hereby waives and releases all demands and causes of action
for offsets and payments in connection with the said indebtedness. If all or any
portion of the proceeds of the loan evidenced by the Note or of any other
secured indebtedness has been advanced for the purpose of paying the purchase
price for all or a part of the Property, no vendor’s lien is waived; and Lender
shall have, and is hereby granted, a vendor’s lien on the Property as cumulative
additional security for the secured indebtedness. Lender may foreclose under
this Security Instrument or under the vendor’s lien without waiving the other or
may foreclose under both.
(e) Substitute Trustee. Trustee may resign by an instrument in writing addressed
to Lender, or Trustee may be removed at any time with or without cause by an
instrument in writing executed by Lender. In case of the death, resignation,
removal or disqualification of Trustee, or if for any reason Lender shall deem
it desirable to appoint a substitute or successor trustee to act instead of the
herein named trustee or any substitute or successor trustee, then Lender shall
have the right and is hereby authorized and empowered to appoint a successor
trustee, or a substitute trustee, without other formality than appointment and
designation in writing

 

115



--------------------------------------------------------------------------------



 



executed by Lender, and the authority hereby conferred shall extend to the
appointment of other successor and substitute trustees successively until the
Debt secured hereby has been paid in full, or until the Property is fully and
finally sold hereunder. In the event that the Debt is owned by more than one
person or entity, the holder or holders of not less than a majority in amount of
such indebtedness shall have the right and authority to make the appointment of
a successor or substitute trustee as provided for in the preceding sentence or
to remove Trustee as provided in the first sentence of this Section 18.39(e).
Such appointment and designation by Lender, or by the holder or holders of not
less than a majority of the Debt secured hereby, shall be full evidence of the
right and authority to make the same and of all facts therein recited. If Lender
is a corporation or association or trust and such appointment is executed in its
behalf by an officer or trustee of such corporation or association or trust,
such appointment shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation or association or trust.
Upon the making of any such appointment and designation, all of the estate and
title of Trustee in the Property shall vest in the named successor or substitute
trustee, and it shall thereupon succeed to and shall hold, possess and execute,
all of the rights, powers, privileges, immunities and duties herein conferred
upon Trustee; but, nevertheless, upon the written request of Lender or of the
successor or substitute trustee, the trustee ceasing to act shall execute and
deliver an instrument transferring to such successor or substitute trustee all
of the estate and title in the Property of the trustee so ceasing to act,
together with all the rights, powers, privileges, immunities and duties herein
conferred upon the Trustee, and shall duly assign, transfer and deliver any of
the properties and moneys held by said trustee hereunder to said successor or
substitute trustee. All references herein to “Trustee” shall be deemed to refer
to Trustee (including any successor or substitute appointed and designated as
herein provided) from time to time acting hereunder.
(f) No Liability of Trustee. TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF
JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR
ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING TRUSTEE’S NEGLIGENCE),
EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR MISCONDUCT. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law), and Trustee shall be under no liability for
interest on any moneys received by it hereunder. Trustee hereby ratifies and
confirms any and all acts which the herein-named Trustee or its successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof.
(g) Judgment on Environmental Provision.
(i) Judgment Sought. Pursuant to California Code of Civil Procedure §736, Lender
may bring an action (as such term is defined in California Code of Civil
Procedure §22) for breach of contract against Borrower for breach of any
provision contained in Article XVI hereof (the “Environmental Provision”), for
the recovery of the Environmental Damages listed in Section (ii) hereof, and for
the enforcement of the Environmental Provision, whether the Environmental
Provision is or was contained in or secured by this Security Instrument and
whether or not this Security Instrument has been discharged, reconveyed or
foreclosed upon. Notwithstanding the foregoing, no injunction for the
enforcement of an Environmental Provision may be issued after (x) satisfaction
of the Debt or (y) transfer of Borrower’s right, title and interest in and to
the “Real Property Security” (as such term is defined in California Code of
Civil Procedure §736(f)(4)) in a bona fide transaction to an unaffiliated third
party for fair value.

 

116



--------------------------------------------------------------------------------



 



(ii) Damages. The damages that Lender may recover pursuant to Section (i) above
shall be limited to reimbursement or indemnification of the following
(collectively, the “Environmental Damages”): (w) if not pursuant to an order of
any Governmental Authority relating to the cleanup, remediation, or other
response action required by any applicable rule promulgated by a Governmental
Authority, those costs relating to a reasonable and good faith cleanup,
remediation, or other response action concerning a Release (such term shall have
the meaning ascribed to it under California Civil Code §2929.5 and under
California Civil Code of Procedure §726.5 and §736) or threatened release of
Hazardous Materials which is anticipated by the Environmental Provision; (x) if
pursuant to an order of any Governmental Authority which is anticipated by the
Environmental Provision, all amounts reasonably advanced in good faith by Lender
in connection therewith, provided that Lender negotiated, or attempted to
negotiate, in good faith to minimize the amounts it was required to advance
under the order; (y) indemnification against all liabilities of Lender to any
third party relating to the breach and not arising from acts, omissions or other
conduct which occur after Borrower is no longer an owner or operator of the
“Real Property Security” and provided Lender is not responsible for the
environmentally impaired condition of the Real Property Security, in accordance
with the standards set forth in California Code of Civil Procedure §726.5(d)
(for the purposes of this Section (ii), the term “owner or operator” means those
persons described in §101(20)(A) of CERCLA); and (z) attorneys’ fees and costs
incurred by Lender relating to the breach. Notwithstanding the foregoing, the
Environmental Damages recoverable by Lender shall not include (w) any part of
the principal amount or accrued interest of the Debt, except for any amounts
advanced by Lender to cure or mitigate the breach of any Environmental Provision
that is added to the principal amount, and contractual interest thereon, or
(x) amounts which relate to a Release which was knowingly permitted, caused or
contributed to by Lender or any affiliate or agent of Lender.
(h) Waiver of Lien. Pursuant to the terms of California Code of Civil Procedure
§726.5, Lender may (i) waive its lien against (A) any parcel of “Real Property
Security” that is “environmentally impaired” (as such term is defined in
California Code of Civil Procedure §726.5(e)(3)), or is an “affected parcel” (as
such term is defined in California Code Civil Procedure §726.5(e)(1)), and
(B) all or any portion of the personal property attached to such parcels and
(ii) exercise (A) the rights and remedies of an unsecured creditor including
reduction of its claim against Borrower to judgment and (B) any other rights and
remedies permitted by law. As between Lender and Borrower, for purposes of
California Code of Civil Procedure §726.5, Borrower shall have the burden of
proving that (1) the Release or threatened Release was not (x) knowingly or
negligently caused or contributed to, or (y) knowingly or willfully

 

117



--------------------------------------------------------------------------------



 



permitted or acquiesced to, by Borrower or any related party (as such term is
defined in California Code of Civil Procedure §726.5(e)(6)), or any affiliate or
agent of Borrower or any related party, and (2) in conjunction with the making,
renewal or modification of the Debt, (x) neither Borrower, any related party nor
any affiliate or agent of Borrower or any related party had actual knowledge or
notice of the Release or threatened Release of any Hazardous Materials, or
(y) if such a person had knowledge or notice of the Release or threatened
Release, Borrower made written disclosure thereof to Lender after Lender’s
written request for information concerning the environmental condition of the
Real Property Security, or (z) Lender otherwise obtained actual knowledge
thereof prior to the making, renewal or modification of the Debt.
(i) Reconveyance Upon Payment of Debt. In the event that Borrower shall cause to
be paid the entire Debt and perform in full all of its obligations under the
Loan Documents, Lender shall release and shall cause Trustee to release the
Property from the lien of this Security Instrument and to reconvey (without
warranty by or recourse against Trustee or Lender) the Property to Borrower.
Upon Trustee’s receipt of Lender’s request for reconveyance, Trustee shall
reconvey, without warranty, the Property or that portion held. When the Property
has been fully reconveyed, the last reconveyance will operate as a reassignment
of all future Rents to the Person legally entitled.
(j) Environmental Addendum.
(i) Lender shall have the right, but not the obligation, to enter upon the
Property, from time to time upon prior reasonable notice, and in its sole and
absolute discretion, to conduct inspections of the Property and the activities
conducted thereon to determine the compliance with all Environmental Statutes,
the presence of Hazardous Materials and the existence of any potential damages
as a result of the condition of the Property. In furtherance thereof, Borrower
hereby grants to Lender and its agents, employees and qualified consultants and
contractors, the right to enter upon the Property and to perform such tests on
the Property (including invasive tests) as are reasonably necessary. Lender
shall conduct such inspections and tests at reasonable times, shall use its best
efforts to minimize interference with the operation of the Property and agrees
to restore the condition of the Property, but Lender shall not be liable for any
interference caused thereby unless due to the gross negligence or willful
misconduct or omission of Lender. In furtherance of the purposes above, without
limitation of any of Lender’s other rights, Lender may: (x) obtain a court order
to enforce Lender’s right to enter and inspect the Property under California
Civil Code §2929.5, to which the decision of Lender as to whether there exists
any Hazardous Materials on or about the Property in violation of any
Environmental Statutes, or a breach by Borrower of any environmental provision
of this Security Instrument or any of the other Loan Documents, will be deemed
reasonable and conclusive as between the parties; and (y) have a receiver be
appointed under California Code of Civil Procedure §564 to enforce Lender’s
right to enter and inspect the Property for the purpose set forth above.

 

118



--------------------------------------------------------------------------------



 



(ii) Borrower and Lender agree that: (x) this paragraph is intended as Lender’s
written request for information and Borrower’s written response concerning the
environmental condition of the Property as provided in California Code of Civil
Procedure §726.5; and (y) each representation, warranty or covenant, or
indemnity made by Borrower in this Security Instrument or in the other Loan
Documents that relates to the environmental condition of the Property is
intended by Borrower and Lender to be an “environmental provision” for the
purposes of California Code of Civil Procedure §736 and will survive the payment
of the Debt and the termination or expiration of this Security Instrument and
will not be affected by Lender’s acquisition of any interest in the Property,
whether by full credit bid at foreclosure, deed in lieu of that, or otherwise.
If there is any transfer of any portion of Borrower’s interest in the Property,
any successor-in-interest to Borrower agrees by its succession to that interest
that the written request made pursuant to this paragraph will be deemed remade
to the successor-in-interest without any further or additional action on the
part of Lender and that by assuming the Debt secured by this Security Instrument
or by accepting the interest of Borrower subject to the lien of this Security
Instrument, the successor remakes each of the representations and warranties in
this Security Instrument and agrees to be bound by each covenant in this
Security Instrument, including but not limited to any indemnity provision.
(k) Financing Statement. This Security Instrument shall also constitute a
financing statement pursuant to UCC §9502, and shall be filed as a fixture
filing in the Official Records of the County Recorder of the County in which the
Property is located and covers goods which are or are to become fixtures on the
Property.
(l) Intentionally Omitted.
(m) Intentionally Omitted.
(n) Intentionally Omitted.
(o) Fixture Filing. The personal property in which Lender has a security
interest includes goods which are or shall become fixtures on the Property. This
Security Instrument is intended to serve as a fixture filing pursuant to the
terms of the California Uniform Commercial Code. This filing shall remain in
effect as a fixture filing until this Security Instrument is released or
otherwise satisfied of record or its effectiveness otherwise terminates with
respect to the Property. In that regard, the following information is provided:

     
Name of Debtor:
  Mondrian Holdings LLC
 
   
Address of Debtor:
  See Section 11.01 above.
 
   
Name of Secured Party:
  Wachovia Bank, National Association
 
   
Address of Secured Party:
  See Section 11.01 above.

 

119



--------------------------------------------------------------------------------



 



(p) Waiver of Statutory Regulation. By initialing below, Borrower waives any
right under California Civil Code §2954.10 or otherwise to prepay the Note, in
whole or in part, without a Prepayment Charge (as described in Section 13.03
hereof). Borrower acknowledges that prepayment of the Note may result in
Lender’s incurring additional losses, costs, expenses, and liabilities,
including, but not limited to, lost revenue and lost profits. Borrower therefore
agrees to pay any prepayment charges on the terms and conditions provided
herein, including, without limitation, upon any Event of Default attributable to
the transfer or conveyance of any right, title, or interest in the Property.
BORROWER AGREES THAT LENDER’S WILLINGNESS TO MAKE THE LOAN AT THE INTEREST RATE
FOR THE TERM SET FORTH HEREIN CONSTITUTES ADEQUATE CONSIDERATION, GIVEN
INDIVIDUAL WEIGHT BY BORROWER, FOR THIS WAIVER AND AGREEMENT.

         
 
 
 
[Borrower’s Initials]    

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

120



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower and Lender have duly executed this Security
Instrument the day and year first above written.

                      Borrower’s Organizational Identification       MONDRIAN
HOLDINGS LLC,    
 
          Borrower    
Number:
  13-3880841                
 
          By:   /s/ Marc S. Gordon
 
   
 
              Name: Marc S. Gordon    
 
              Title: Authorized Signatory    

The undersigned SPE Pledgors hereby agree and consent to the terms hereof.
MONDRIAN PLEDGOR LLC, a Delaware
limited liability company, SPE Pledgor

         
By:
  /s/ Marc S. Gordon
 
Name: Marc S. Gordon    
 
  Title: Authorized Signatory    
 
        8440 LLC, a California limited     liability company, SPE Pledgor    
 
       
By:
  /s/ Marc S. Gordon
 
Name: Marc S. Gordon    
 
  Title: Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Legal Description of Premises

 





--------------------------------------------------------------------------------



 



The land referred to in this policy is described as follows:
Real property in the City of West Hollywood, County of Los Angeles, State of
California, described as follows:
Lot “A” of Tract No. 2527, in the city of West Hollywood, as per map recorded in
Book 34 Page 14 of Maps, in the office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54' West from a point on the East line of said Lot, distant North 0
degrees 06' East thereon 320 feet from the Southeast corner of said Lot.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B

SUMMARY OF RESERVES

                              Monthly Installment   Reserve Items   Initial
Deposit Amount     Amount  
Basic Carrying Costs
               
• Taxes
  $ 276,741.40     $ 69,185.35  
• Insurance Premiums
  $ 908,128.83     $ 72,361.03  
 
           
SAOT Deposit
  $ 0     TBD  
 
           
Recurring Replacement Reserve
  $ 0     $ 103,926 *
 
           
Initial Engineering Deposits
               
• Immediate Repairs
  $ 5,000,000     Not Applicable  
• Environmental Remediation
  $ 0     Not Applicable  

      *   This figure is only applicable during the first (1st) year of the
Loan, after which such amount shall adjust in accordance with the definition of
“Recurring Replacement Reserve”.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C

     
 
  Property:                                         
 
  Location:                                         
Cash Flow Statement for Month of:                     
  Year:

                      Current     Year to       Month     Date  
REVENUE
               
Net Rental Revenue
               
Other Revenue
               
 
               
Effective Gross Income
               
 
           
 
               
OPERATING EXPENSES
               
Common Area Maintenance
               
Payroll
               
Administration
               
Leasing
               
Service
               
Clean & Decorate
               
Utilities
               
Repairs & Maintenance
               
Taxes
               
Insurance
               
Management Fees
               
Other
               
 
           
Total Operating Expenses
               
 
           
Net Operating Income
               
 
               
RECURRING EXPENSES
               
To Include Expenses for: Carpet Replacement, Appliance Replacement, HVAC/Water
Heater Replacement; Miniblinds/Drapes/Ceiling Fans:
               
 
           
 
               
NON-RECURRING EXPENSES
               
To Include Capital Expenses for: Playground, Major Signage, Lawns/Trees/Shrubs,
Paving/Parking, Roof Replacement, Carpentry/Siding/Balconies, Exterior Paint,
Major Concrete/Sidewalks, Foundations, Major Exterior, Boiler Replacement, Major
HVAC Replacement, Plumbing Replace, Electrical Replace, Other Major, Fire &
Storm, Ins. Loss Recovery:
               
 
               
Net Cash Flow
               
 
           

                 
 
  Certified By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
             
 
  Management Company:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Required Engineering Work
Renovation of the bathrooms and kitchenettes in guest rooms in an amount not to
exceed $10,000,000.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Intentionally Omitted.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F

RESERVED

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G

CREDIT CARD PAYMENT DIRECTION LETTER
(For use with Chase Merchant Services, L.L.C. and Chase Manhattan Bank)
                     , 2006
Chase Merchant Services, L.L.C.
3975 Northwest 120th Avenue
Coral Springs, Florida 33065
Re:                                                              (the “Company”)
Gentlemen:
Chase Merchant Services, L.L.C. and Chase Manhattan Bank (collectively, the
“Processor”) have entered into arrangements pursuant to which Processor acts as
credit card processing service provider with respect to certain credit card and
debit card sales by the Company at, among other properties, the            Hotel
located at            (the “Property”) and makes payments to the Company in
respect of such sales as set forth in the Merchant Services Bankcard Agreement
between Processor and the Company (and together with any replacement agreement
thereto, referred to herein as the “Card Processing Agreement”).
Please be advised that certain affiliates of the Company, including the owner of
the Property, have entered or are about to enter into financing arrangements
with Wachovia Bank, National Association (the “Lender”) pursuant to which Lender
may from time to time make loans and advances and provide other financial
accommodations to certain affiliates of the Company, including the owner of the
Property, secured by, among other things, all of the Property owner’s right,
title and interest in and to all deposit and other bank accounts and proceeds of
the foregoing, including all amounts at any time payable by Processor to the
Company, with respect to the Property pursuant to the Card Processing Agreement
or otherwise.
Notwithstanding anything to the contrary contained in the Card Processing
Agreement or any prior instructions to Processor, unless and until Processor
receives written instructions from Lender to the contrary, effective as of the
day after the date of Processor’s written acknowledgment below all amounts
payable by Processor to the Company pursuant to the Card Processing Agreement or
otherwise shall be sent by federal funds wire transfer or electronic depository
transfer to the following bank account of the Lender:
Wachovia Bank, National Association
ABA # 053-000-219
Acct Name-                      
Acct #                                            
Ref Loan # when available

 

 



--------------------------------------------------------------------------------



 



MERCHANT
In the event Processor at any time receives any other instructions from Lender
with respect to the disposition of amounts payable by or through Processor to
the Company, which relate to the Property, pursuant to the Card Processing
Agreement or otherwise, Processor is hereby irrevocably authorized and directed
to follow such instructions, without inquiry as to Lender’s right or authority
to give such instructions. Company and Lender acknowledge that (a) any
instructions from Lender to Processor to change the account to which funds must
be sent by a vice president or other officer of Lender to Chase Merchant
Services, L.L.C., 3975 Northwest 120th Avenue, Coral Springs, Florida 33065,
Attention: Vice President — Risk Management; (b) such instructions shall only
provide for funds to be sent to a single deposit account of Lender, in a manner
with respect to the nature of the funds transfer and at times consistent with
the payment practices of Processor as then in effect, unless otherwise agreed by
Processor. The Company agrees to hold harmless Processor for any action taken by
Processor in accordance with the terms of this letter and the Card Processing
Agreement; and Lender shall complete such account change forms as Processor may
require. The Company hereby acknowledges that the account set forth above is
owned by the Company but is under the control of Lender.
Lender and the Company hereby confirm and agree as follows: (i) the Card
Processing Agreement is in full force and effect, and (ii) this Assignment does
not prohibit or limit any rights Processor possesses under the Card Processing
Agreement, including but not limited to Processor’s right to debit, offset or
charge back any amounts owing to Processor under the Card Processing Agreement
or any replacement or renewal thereof, against funds sent to or to be sent to
the above referenced bank account.
This Irrevocable Payment Instruction cannot be changed, modified, or terminated,
except by written agreement signed by Lender, Company, and Processor. This
Irrevocable Payment Instruction supersedes and replaces any prior instructions
provided to Processor to date. Processor agrees to use reasonable efforts to
ensure payment instructions are followed, but Lender and Company herein
acknowledge that Processor shall incur no liability for changes or modifications
wherein Processor has received instructions from Company or Lender to change the
deposit account.

 

ii



--------------------------------------------------------------------------------



 



Please acknowledge your receipt of, and agreement to, the foregoing by signing
in the space provided below.

                      Very truly yours,    
 
                   
                                                            , a
                      limited liability company
(the “Company”)    
 
               
 
  By:                          
 
      Name:        
 
         
 
(Duly Authorized)    
 
      Title:        
 
      Date:        

 

iii



--------------------------------------------------------------------------------



 



              ACKNOWLEDGED AND AGREED:    
 
            Wachovia Bank, National Association    
 
           
By:
                     
 
  Name:        
 
     
 
(Duly Authorized)    
 
  Title:        
 
  Date:        
 
     
 
    ACKNOWLEDGED AND AGREED:    
 
            CHASE MERCHANT SERVICES, L.L.C.    
 
           
By:
                     
 
  Name:        
 
     
 
(Duly Authorized)    
 
  Title:        
 
  Date:        
 
     
 
    ACKNOWLEDGED AND AGREED:    
 
            CHASE MANHATTAN BANK    
 
           
By:
                     
 
  Name:        
 
     
 
(Duly Authorized)    
 
  Title:        
 
  Date:        

 

iv



--------------------------------------------------------------------------------



 



(For use with American Express)
TO BE COMPLETED BY AUTHORIZED REPRESENTATIVES OF THE MERCHANT AND THE LENDING
INSTITUTION

     
 
                       , 2006

General Counsel’s Office
American Express Travel Related Services Company, Inc.
3 World Financial Center
200 Vesey Street
New York, NY 10285-4906
Attn: Establishment Services Practice Group
RE: FINANCING AGREEMENT — ASSIGNMENT OF CREDIT CARD RECEIVABLES
Dear Sir/Madam:
                     (the “Company”) has recently entered into a new financing
facility with Wachovia Bank, National Association (the “Assignee”). In
accordance with the terms of that loan facility, the Company granted to Assignee
a security interest in Company’s inventory, accounts and substantially all of
Company’s tangible and intangible personal property, including, without
limitation, all rights of the Company to receive payments in respect of proceeds
of American Express card sales in the Company’s stores pursuant to that certain
American Express® Card Acceptance Agreement between American Express Travel
Related Services Company, Inc. (“American Express”) and the Company in effect as
of the date hereof (the “Agreement”).
Pursuant to the loan facility, the Company is obligated to arrange for the
proceeds of American Express card sales in the Company’s stores to be routed by
American Express to a new cash concentration account under the control of the
Assignee, as opposed to the account routing instructions that are presently in
place. Accordingly, by this letter, the Company instructs American Express to
immediately begin routing all proceeds of American Express card sales in the
Company’s stores (under Service Establishment No. ______) to the new Company
account (“Account”) set forth below.

     
Account No:
                                          
Account Name:
  Wachovia Bank, National Association, as
beneficiary/mortgagee of __________, a _____
limited liability company
ABA Routing No.:
  053-000-219
Bank Name:
  Wachovia Bank, National Association
Contact:
  David Tucker
(704) 593-7735

 

v



--------------------------------------------------------------------------------



 



All payments under the Agreement should continue to be made to the Account and
to no other account unless and until you receive express prior written
notification from an officer of Assignee. Such notification will only be valid
if made in writing and sent, via first-class mail or overnight delivery, to
American Express at the following address:
General Counsel’s Office
American Express Travel Related Services Company, Inc.
3 World Financial Center
200 Vesey Street
New York, NY 10285-4906
Attn: Establishment Services Practice Group
The Company acknowledges that American Express retains all of its rights under
the Agreement, including, but not limited to, American Express’ rights to Full
Recourse, as such term is defined in the Agreement. Furthermore, the Company
acknowledges and agrees that American Express is not required to alter its
regular course of business with respect to acceptance of payment instructions
from merchants and that American Express will have no liability if it acts in
accordance with payment instructions received from an employee or agent of the
Company acting with apparent authority.
The Company will indemnify and hold harmless American Express from any and all
liabilities, claims, demands, actions or judgments, including but not limited to
attorneys’ fees, arising out of or resulting from the acts or omissions of the
Company, its employees, officers or agents in connection with this letter
agreement.
The Company appreciates American Express’ anticipated cooperation and assistance
in effectuating this request. Should you have any questions concerning this
matter, please do not hesitate to contact us at your convenience, or feel free
to contact the Assignee directly at Wachovia Bank, National Association,
Commercial Real Estate National Association, 8739 Research Drive URP4, NC 175,
Charlotte, North Carolina 28262, Attention: Portfolio Management, Telecopier
(704) 715-0036.

                  Very truly yours,    
 
                     
 
           
 
  By:        
 
     
 
Name: Marc S. Gordon    
 
      Title: Authorized Signatory    
 
      Date:                       _____, 2006    

 

vi



--------------------------------------------------------------------------------



 



              ACCEPTED AND AGREED:    
 
            WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
By:
                     
 
  Name        
 
  Title        
 
  Date        

 

vii



--------------------------------------------------------------------------------



 



EXHIBIT H
CERTAIN DEFINITIONS
“Food and Beverage Lessee/Operator” shall mean, collectively, 8440 LLC, a
California limited liability company and Sunset Restaurants LLC, a California
limited liability company.
“SPE Pledgor” shall mean, collectively, Mondrian Pledgor LLC, a Delaware limited
liability company, and 8440 LLC, California limited liability company.

 

 



--------------------------------------------------------------------------------



 



INDEX

            Page
 
      EXHIBITS  
 
   
 
EXHIBIT A  
Legal Description of Premises
EXHIBIT B  
Summary Of Reserves
EXHIBIT C  
Cash Flow Statement
EXHIBIT D  
Required Engineering Work
EXHIBIT E  
Intentionally Omitted
EXHIBIT F  
Reserved
EXHIBIT G  
Credit Card Payment Direction Letter
EXHIBIT H  
Certain Definitions

 

 